Exhibit 10.01

EXECUTION VERSION

INVESTMENT AGREEMENT

by and among

SYMANTEC CORPORATION

and

SILVER LAKE PARTNERS IV CAYMAN (AIV II), L.P.

Dated as of February 3, 2016



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I DEFINITIONS

     1   

Section 1.01.

  Definitions      1   

Section 1.02.

  General Interpretive Principles      10   

ARTICLE II SALE AND PURCHASE OF THE NOTES

     10   

Section 2.01.

  Sale and Purchase of the Notes      10   

Section 2.02.

  Closing      10   

Section 2.03.

  Termination      12   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     12   

Section 3.01.

  Representations and Warranties of the Company      12   

Section 3.02.

  Representations and Warranties of the Purchaser      19   

ARTICLE IV ADDITIONAL AGREEMENTS

     22   

Section 4.01.

  Taking of Necessary Action      22   

Section 4.02.

  Restricted Period; Non-Conversion      22   

Section 4.03.

  Standstill      24   

Section 4.04.

  Securities Laws      28   

Section 4.05.

  Lost, Stolen, Destroyed or Mutilated Securities      28   

Section 4.06.

  Antitrust Approval      28   

Section 4.07.

  Board Nomination      29   

Section 4.08.

  VCOC Letter      32   

Section 4.09.

  Financing Cooperation      32   

Section 4.10.

  Certain Tax Matters      33   

Section 4.11.

  Section 16 Matters      33   

Section 4.12.

  D&O Indemnification / Insurance Priority Matters      34   

Section 4.13.

  Conversion Price Matters      34   

Section 4.14.

  Transfers of SLP Global Securities      35   

Section 4.15.

  Par Value      35   

Section 4.16.

  Participation Rights      35   

Section 4.17.

  Transfer Restrictions      37   

Section 4.18.

  Voting      37   

Section 4.19.

  U.S. Person      37   

 

i



--------------------------------------------------------------------------------

Section 4.20.

  Right to Reimbursement for Certain Expenses      37   

ARTICLE V REGISTRATION RIGHTS

     38   

Section 5.01.

  Registration Statement      38   

Section 5.02.

  Registration Limitations and Obligations      39   

Section 5.03.

  Registration Procedures      41   

Section 5.04.

  Expenses      45   

Section 5.05.

  Registration Indemnification      45   

Section 5.06.

  Facilitation of Sales Pursuant to Rule 144      48   

ARTICLE VI MISCELLANEOUS

     48   

Section 6.01.

  Survival of Representations and Warranties      48   

Section 6.02.

  Notices      48   

Section 6.03.

  Entire Agreement; Third Party Beneficiaries; Amendment      50   

Section 6.04.

  Counterparts      50   

Section 6.05.

  Public Announcements      50   

Section 6.06.

  Expenses      50   

Section 6.07.

  Successors and Assigns      50   

Section 6.08.

  Governing Law; Jurisdiction; Waiver of Jury Trial      51   

Section 6.09.

  Severability      52   

Section 6.10.

  Specific Performance      52   

Section 6.11.

  Headings      52   

Section 6.12.

  Non-Recourse      53   

Section 6.13.

  Termination      53   

Exhibit A: Form of Indenture

Exhibit B: Form of Joinder

Exhibit C: Form of Issuer Agreement

Annex A: Plan of Distribution

 

ii



--------------------------------------------------------------------------------

INVESTMENT AGREEMENT

This INVESTMENT AGREEMENT (this “Agreement”), dated as of February 3, 2016, is
by and among Symantec Corporation, a Delaware corporation (together with any
successor or assign pursuant to Section 6.07, the “Company”), and Silver Lake
Partners IV Cayman (AIV II), L.P., a Cayman Islands exempted limited partnership
(together with its successors and any Affiliate that becomes a Purchaser party
hereto in accordance with Section 4.02 and Section 6.07, the “Purchaser”).
Capitalized terms not otherwise defined where used shall have the meanings
ascribed thereto in Article I.

WHEREAS, the Purchaser desires to purchase from the Company, and the Company
desires to issue and sell to the Purchaser, $500,000,000.00 aggregate principal
amount of the Company’s 2.5% Convertible Notes due 2021 (referred to herein as
the “Note” or the “Notes”) in the form attached to the Indenture and to be
issued in accordance with the terms and conditions of the Indenture and this
Agreement;

WHEREAS, the Company intends to use the proceeds from the issuance of the Notes,
together with existing cash on hand, to pay on or before June 30, 2016 a
dividend to the stockholders of the Company in an amount equal to $4.00 per
share (such transaction, the “Special Dividend”);

WHEREAS, the Notes will not be of the same class (within the meaning of Rule
144A under the Securities Act) as securities which are listed on a national
securities exchange registered under Section 6 of the Exchange Act or quoted in
a U.S. automated inter-dealer quotation system; and

WHEREAS, the Company and the Purchaser desire to set forth certain agreements
herein.

NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements herein contained and intending to be legally bound
hereby, the parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Additional Investment Agreement” shall have the meaning set forth in
Section 4.16.

“Additional Securities” shall have the meaning set forth in Section 4.16.



--------------------------------------------------------------------------------

“Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly controls or is controlled by or is under common control
with such Person. Notwithstanding the foregoing, (i) the Company and the
Company’s Subsidiaries shall not be considered Affiliates of the Purchaser or
any of the Purchaser’s Affiliates and (ii) for purposes of the definitions of
“Beneficially Own”, “Registrable Securities”, “Silver Lake Group”, “Standstill
Period” and “Third Party” and Sections 3.02(d), 3.02(f), 4.02, 4.03, 4.06 and
4.07, no portfolio company of Silver Lake Partners IV, L.P., the Purchaser or
their respective Affiliates shall be deemed an Affiliate of the Purchaser and
its other Affiliates so long as such portfolio company (x) has not been
directed, encouraged, instructed, assisted, advised or supported by, or
coordinated with, the Purchaser or any of its Affiliates or any SLP Affiliated
Director in carrying out any act prohibited by this Agreement or the subject
matter of Section 4.03, (y) is not a member of group (as such term is defined in
Section 13(d)(3) of the Exchange Act) with either the Purchaser or any of its
Affiliates with respect to any securities of the Company, and (z) has not
received from the Purchaser or any Affiliate of the Purchaser or any SLP
Affiliated Director, directly or indirectly, any Confidential Information
concerning the Company or its business. As used in this definition, “control”
(including its correlative meanings, “controlled by” and “under common control
with”) shall mean possession, directly or indirectly, of power to direct or
cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise).

“Agreement” shall have the meaning set forth in the preamble hereto.

“ASC” shall mean Accounting Standards Codification.

“Associate” shall have the meaning set forth in Rule 12b-2 promulgated by the
SEC under the Exchange Act; provided that (i) the Company and the Company’s
Subsidiaries will not be considered Associates of the Purchaser or any of its
Affiliates and (ii) no portfolio company of the Purchaser or its other
Affiliates will be deemed Associates of the Purchaser or any of its other
Affiliates.

“Available” means, with respect to a Registration Statement, that such
Registration Statement is effective and there is no stop order with respect
thereto and such Registration Statement does not contain an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, such that such Registration Statement will
be available for the resale of Registrable Securities.

“Beneficially Own”, “Beneficially Owned” or “Beneficial Ownership” shall have
the meaning set forth in Rule 13d-3 of the rules and regulations promulgated
under the Exchange Act, except that for purposes of this Agreement the words
“within sixty days” in Rule 13d-3(d)(1)(i) shall not apply, to the effect that a
person shall be deemed to be the Beneficial Owner of a security if that person
has the right to acquire beneficial ownership of such security at any time.
Solely for purposes of determining the number of shares of Company Common Stock
issuable upon conversion of the Notes Beneficially Owned by the Purchaser and
its Affiliates, the Notes shall be treated as if upon conversion the only
settlement option under the Notes and Indenture were solely Physical Settlement
(as defined in the Indenture). For the avoidance of doubt, for purposes of this
Agreement, the Purchaser (or any other person) shall at all times be deemed to
have Beneficial Ownership of shares of Company Common Stock issuable upon
conversion of the Notes directly or indirectly held by them, irrespective of any
non-conversion period specified in the Notes or this Agreement or any
restrictions on transfer or voting contained in this Agreement.

 

2



--------------------------------------------------------------------------------

“Blackout Period” means in the event that the Company determines in good faith
that any registration or sale pursuant to any registration statement could
reasonably be expected to materially adversely affect or materially interfere
with any bona fide financing of the Company or any bona fide material
transaction under consideration by the Company or would require disclosure of
information that has not been, and is not otherwise then required to be,
disclosed to the public, the premature disclosure of which would adversely
affect the Company in any material respect or the registration statement is
otherwise not Available for use (in each case as determined by the Company in
good faith after consultation with outside counsel), a period of up to sixty
(60) days; provided that a Blackout Period may not be called by the Company more
than twice in any period of twelve (12) consecutive months and the aggregate
length of Blackout Periods in any period of twelve (12) consecutive months may
not exceed one hundred and twenty (120) days.

“Board of Directors” shall mean the board of directors of the Company.

“Business Day” shall mean any day, other than a Saturday, Sunday or a day on
which banking institutions in The City of New York, New York are authorized or
obligated by law or executive order to remain closed.

“Change in Control” shall mean the occurrence of any of the following events:
(i) there occurs a sale, transfer, conveyance or other disposition of all or
substantially all of the consolidated assets of the Company, (ii) any Person or
“group” (as such term is used in Section 13 of the Exchange Act) (in each case
excluding any member of the Silver Lake Group or any of their respective
Affiliates or any of their respective portfolio companies), directly or
indirectly, obtains Beneficial Ownership of 50% or more of the outstanding
Company Common Stock, (iii) the Company consummates any merger, consolidation or
similar transaction, unless the stockholders of the Company immediately prior to
the consummation of such transaction continue to hold (in substantially the same
proportion as their ownership of the Company Common Stock immediately prior to
the transaction, other than changes in proportionality as a result of any
cash/stock election provided under the terms of the definitive agreement
regarding such transaction) more than 50% of all of voting power of the
outstanding shares of Voting Stock of the surviving or resulting entity in such
transaction immediately following the consummation of such transaction or (iv) a
majority of the Board of Directors is no longer composed of (x) directors who
were directors of the Company on the Closing Date and (y) directors who were
nominated for election or elected or appointed to the Board of Directors with
the approval of a majority of the directors described in subclause (x) together
with any incumbent directors previously elected or appointed to the Board of
Directors in accordance with this subclause (y).

“Closing” shall have the meaning set forth in Section 2.02(a).

“Closing Date” shall have the meaning set forth in Section 2.02(a).

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Company” shall have the meaning set forth in the preamble hereto.

 

3



--------------------------------------------------------------------------------

“Company Common Stock” shall mean the common stock, par value $0.01 per share,
of the Company.

“Company IT Systems” shall have the meaning set forth in Section 3.01(p)(ii).

“Confidential Information” has the meaning ascribed to “Evaluation Material” in
the Confidentiality Agreement.

“Confidentiality Agreement” shall mean the confidentiality agreement entered
into by the Company, on the one hand, and Silver Lake Management Company IV,
L.L.C., on the other hand, as of the date hereof.

“Covered Persons” shall have the meaning set forth in Section 4.07(g).

“Conversion Price” has the meaning set forth in the Indenture.

“Conversion Rate” has the meaning set forth in the Indenture.

“Company Reports” shall have the meaning set forth in Section 3.01(g)(i).

“Daily VWAP” shall have the meaning set forth in the Indenture.

“DGCL” shall mean the Delaware General Corporation Law.

“Director Policy Change” shall have the meaning set forth in Section 4.07(d).

“Draft 10-Q” shall have the meaning set forth in Section 3.01.

“Enforceability Exceptions” shall have the meaning set forth in Section 3.01(c).

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended.

“Excluded Securities” shall have the meaning set forth in Section 4.16.

“Extraordinary Transaction” shall have the meaning set forth in
Section 4.03(a)(v).

“Free Writing Prospectus” shall have meaning set forth in Section 5.03(a)(v).

“GAAP” shall mean U.S. generally accepted accounting principles.

“Global Security” has the meaning set forth in the Indenture.

“Governmental Entity” shall mean any court, administrative agency or commission
or other governmental authority or instrumentality, whether federal, state,
local or foreign, and any applicable industry self-regulatory organization.

 

4



--------------------------------------------------------------------------------

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereunder.

“Indemnified Persons” shall have the meaning set forth in Section 5.05(a).

“Indenture” shall mean an indenture in the form attached hereto as Exhibit A, as
amended, supplemented or otherwise modified from time to time with the consent
of the Purchaser and the Company prior to the Closing, it being agreed that the
Company and the Purchaser shall consent to any changes required by the Trustee
that do not adversely affect the Company or the Purchaser, or the Purchaser’s
financing sources, including with respect to timing and mechanics of transfers
and exchanges of Securities and interests therein, in any material respect.

“Initial Conversion Rate” shall have the meaning set forth in Section 4.13.

“Intellectual Property” shall have the meaning set forth in Section 3.01(p)(i).

“Issuer Agreement” shall have the meaning set forth in Section 4.09.

“Joinder” shall mean, with respect to any Person permitted to sign such document
in accordance with the terms hereof, a joinder executed and delivered by such
Person, providing such Person to have all the rights and obligations of a
Purchaser under this Agreement, in the form and substance substantially as
attached hereto as Exhibit B or such other form as may be agreed to by the
Company and the Purchaser.

“Losses” shall have the meaning set forth in Section 5.05(a).

“Material Adverse Effect” shall mean any events, changes or developments that,
individually or in the aggregate, have a material adverse effect on the
business, financial condition or results of operations of the Company and its
Subsidiaries, taken as a whole, other than any event, change or development
resulting from or arising out of the following: (a) events, changes or
developments generally affecting the economy, the financial or securities
markets, or political, legislative or regulatory conditions, in each case in the
United States or elsewhere in the world, (b) events, changes or developments in
the industries in which the Company or any of its Subsidiaries conducts its
business, (c) any adoption, implementation, promulgation, repeal, modification,
reinterpretation or proposal of any rule, regulation, ordinance, order, protocol
or any other law of or by any national, regional, state or local Governmental
Entity, or market administrator, (d) any changes in GAAP or accounting standards
or interpretations thereof, (e) earthquakes, any weather-related or other force
majeure event or natural disasters or outbreak or escalation of hostilities or
acts of war or terrorism, (f) the announcement or the existence of, compliance
with or performance under, this Agreement or the transactions contemplated
hereby, (g) any taking of any action at the request of the Purchaser, (h) any
failure by the Company to meet any financial projections or forecasts or
estimates of revenues, earnings or other financial metrics for any period
(provided that the exception in this clause (h) shall not prevent or otherwise
affect a determination that any event, change, effect or development underlying
such failure has resulted in a Material Adverse Effect so long as it is not
otherwise excluded by this definition) or (i) any changes in the share price or
trading volume of the Company Common Stock or in the Company’s credit rating
(provided that the exception in this clause (i) shall not

 

5



--------------------------------------------------------------------------------

prevent or otherwise affect a determination that any event, change, effect or
development underlying such change has resulted in a Material Adverse Effect so
long as it is not otherwise excluded by this definition); except, in each case
with respect to subclauses (a) through (e), to the extent that such event,
change or development disproportionately affects the Company and its
Subsidiaries, taken as a whole, relative to other similarly situated companies
in the industries in which the Company and its Subsidiaries operate.

“Minimum Ownership Threshold” shall have the meaning set forth in
Section 4.07(a).

“NASDAQ” shall mean the NASDAQ Global Select Market.

“Note” or Notes” shall have the meaning set forth in the preamble hereto.

“Offer Notice” shall have the meaning set forth in Section 4.16.

“Participation Notice” shall have the meaning set forth in Section 4.16.

“Participation Notice Period” shall have the meaning set forth in Section 4.16.

“Permitted Loan” shall have the meaning set forth in Section 4.02(a).

“Permitted Transfers” has the meaning set forth in Section 4.02(a).

“Person” or “person” shall mean an individual, corporation, limited liability or
unlimited liability company, association, partnership, trust, estate, joint
venture, business trust or unincorporated organization, or a government or any
agency or political subdivision thereof, or other entity of any kind or nature.

“Plan of Distribution” means the plan of distribution substantially in the form
attached hereto as Annex A.

“Prohibited Transfers” shall have the meaning set forth in Section 4.02(a).

“Purchase Price” shall have the meaning set forth in Section 2.01.

“Purchaser” shall have the meaning set forth in the preamble hereto.

“Purchaser Affiliates” shall have the meaning set forth in Section 4.03(a).

“Purchaser Designee” means an individual then serving on the Board of Directors
pursuant to the exercise of the Purchaser’s nomination rights pursuant to
Section 4.07(a) and/or Purchaser’s rights pursuant to Section 4.07(e), together
with any designee of the Purchaser who is then standing for election to the
Board pursuant to Sections 4.07(a) and (b) or who is being proposed for election
by the Purchaser pursuant to Section 4.07(e).

“Registrable Securities” shall mean the Subject Securities; provided that any
Subject Securities will cease to be Registrable Securities upon the earliest of
(a) when such Subject Securities have been sold or otherwise disposed of
pursuant to an effective Registration

 

6



--------------------------------------------------------------------------------

Statement or in compliance with Rule 144, (b) upon the later of the date (i) in
the case of Subject Securities held by the Purchaser, no SLP Affiliated Director
is on the Board of Directors and (ii) such Subject Securities are held or
Beneficially Owned by any Person that together with its Affiliates Beneficially
Own Subject Securities representing less than (x) 1.0% of the outstanding shares
of Company Common Stock as of such time (assuming any Subject Securities
Beneficially Owned by such Person and its Affiliates are converted on a fully
physical settlement basis) and such Subject Securities are freely transferable
under Rule 144 without regard to volume or manner of sale limits or public
information requirements and (y) $150,000,000 in aggregate principal amount of
Notes, or (c) when such Subject Securities cease to be outstanding; provided,
further, that any securities that have ceased to be Registrable Securities in
accordance with the foregoing definition shall not thereafter become Registrable
Securities and any securities that are issued or distributed in respect of
securities that have ceased to be Registrable Securities are not Registrable
Securities.

“Registration Expenses” shall mean all expenses incurred by the Company in
complying with Article V, including all registration, filing and listing fees,
printing expenses, fees and disbursements of counsel and independent public
accountants for the Company and of a single counsel for the holders of
Registrable Securities, fees and expenses incurred by the Company in connection
with complying with state securities or “blue sky” laws, fees of the Financial
Industry Regulatory Authority, Inc., all the Company’s internal expenses,
transfer taxes, and fees of transfer agents and registrars, but excluding any
underwriting discounts and commissions, agency fees, brokers’ commissions and
transfer taxes, in each case to the extent applicable to the Registrable
Securities of the selling holders; provided that Registration Expenses shall not
include more than $30,000 per offering of fees and disbursements of counsel and
other advisors for the holders of Registrable Securities.

“Registration Statement” shall mean any registration statement of the Company
filed or to be filed with the SEC under the rules and regulations promulgated
under the Securities Act, including the related prospectus, amendments and
supplements to such registration statement, and including pre- and
post-effective amendments, and all exhibits and all material incorporated by
reference in such registration statement.

“Registration Termination Date” shall have the meaning set forth in
Section 5.01(b).

“Restricted Period” shall the period commencing on the Closing Date and ending
on the earlier of (i) the date that is twelve (12) months following the Closing
Date and (ii) the consummation of any Change in Control or entry into a
definitive agreement for a transaction that, if consummated, would result in a
Change in Control.

“Rule 144” shall mean Rule 144 promulgated by the SEC pursuant to the Securities
Act, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same effect as
such rule.

“Rule 405” shall mean Rule 405 promulgated by the SEC pursuant to the Securities
Act, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same effect as
such rule.

 

7



--------------------------------------------------------------------------------

“SEC” shall mean the U.S. Securities and Exchange Commission.

“Securities Act” shall mean the U.S. Securities Act of 1933, as amended.

“Selling Holders” shall have the meaning set forth in Section 5.03(a)(i).

“SFAS” shall mean Statement of Financial Accounting Standards.

“Silver Lake Group” means the Purchaser together with its Affiliates, including
SLP Affiliates.

“Silver Lake Indemnitors” shall have the meaning set forth in Section 4.12.

“SLP Affiliate” means any Affiliate of Silver Lake Group, L.L.C. that serves as
general partner of, or manages or advises, any investment fund Affiliated with
Silver Lake Group, L.L.C. that has a direct or indirect investment in the
Company.

“SLP Affiliated Director” means each Purchaser Designee and any other person
that is a managing director, officer, advisor or employee of Silver Lake
Technology Management, L.L.C. or a successor thereto or other Silver Lake
Partners management entity or general partner, in each case, that is serving on
the Board of Directors.

“SLP Global Security” has the meaning set forth in the Indenture.

“Special Dividend” shall have the meaning set forth in the preamble hereto.

“Specified Guidelines” shall have the meaning set forth in Section 4.07(c).

“Standstill Period” shall mean the period commencing on the Closing Date and
ending on the earliest of (i) the later of (A) the date that is six (6) months
following such time as there is no Purchaser Designee serving on the Board of
Directors (and as of such time Purchaser no longer has board nomination rights
pursuant to this Agreement or otherwise irrevocably waives in a writing
delivered to the Company all of such rights) and (B) the three (3) year
anniversary of the Closing Date, (ii) the effective date of a Change in Control
and (iii) 90 days after the date on which none of the members of the Silver Lake
Group and their respective Affiliates Beneficially Own any Notes or any shares
of Company Common Stock other than any shares of Company Common Stock issued to
any person as compensation for their service on the Board of Directors.

“Subject Securities” shall mean (i) the Notes; (ii) the shares of Company Common
Stock issuable or issued upon conversion of the Notes; and (iii) any securities
issued as (or issuable upon the conversion, exercise or exchange of any warrant,
right or other security that is issued as) a dividend, stock split, combination
or any reclassification, recapitalization, merger, consolidation, exchange or
any other distribution or reorganization with respect to, or in exchange for, or
in replacement of, the securities referenced in clause (i) or (ii) (without
giving effect to any election by the Company regarding settlement options upon
conversion) above or this clause (iii).

 

8



--------------------------------------------------------------------------------

“Subsidiary” shall mean, with respect to any Person, any other Person of which
50% or more of the shares of the voting securities or other voting interests are
owned or controlled, or the ability to select or elect 50% or more of the
directors or similar managers is held, directly or indirectly, by such first
Person or one or more of its Subsidiaries, or by such first Person, or by such
first Person and one or more of its Subsidiaries.

“Take-Down Notice” shall have the meaning set forth in Section 5.02(c).

“Target Registration Date” shall have the meaning set forth in Section 5.01(a).

“Tax” or “Taxes” shall mean all federal, state, local, and foreign income,
excise, gross receipts, gross income, ad valorem, profits, gains, property,
capital, sales, transfer, use, payroll, employment, severance, withholding,
duties, intangibles, franchise, backup withholding, value-added, and other taxes
imposed by a Governmental Entity, together with all interest, penalties and
additions to tax imposed with respect thereto.

“Tax Return” shall mean a report, return or other document (including any
amendments thereto) required to be supplied to a Governmental Entity with
respect to Taxes.

“Third Party” shall mean a Person other than any member of the Silver Lake Group
or any of their respective Affiliates.

“Third Party Tender/Exchange Offer” shall have the meaning set forth in
Section 4.02(a).

“Transaction Agreements” shall have the meaning set forth in Section 3.01(c).

“Transactions” shall have the meaning set forth in Section 3.01(c).

“Trustee” shall mean an institutional trustee to be selected by the Company with
the consent of Purchaser, which consent shall not be unreasonably withheld or
delayed.

“Underwritten Offering” shall mean a sale of Registrable Securities to an
underwriter or underwriters for reoffering to the public.

“U.S. Person” shall mean (a) a “U.S. person” as defined in Section 7701(a)(30)
of the Code or (b) a “disregarded entity” (within the meaning of Treasury
Regulations Section 301.7701-2(a)), if the person treated as the owner of such
entity for U.S. federal income tax purposes is described in clause (a).

“VCOC Letter” shall have the meaning set forth in Section 4.08.

“Voting Stock” shall mean securities of any class or kind having the power to
vote generally for the election of directors, managers or other voting members
of the governing body of the Company or any successor thereto.

“WKSI” means a “well known seasoned issuer” as defined under Rule 405.

 

9



--------------------------------------------------------------------------------

Section 1.02. General Interpretive Principles. Whenever used in this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
any noun or pronoun shall be deemed to include the plural as well as the
singular and to cover all genders. The name assigned to this Agreement and the
section captions used herein are for convenience of reference only and shall not
be construed to affect the meaning, construction or effect hereof. Whenever the
words “include,” “includes,” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” Unless
otherwise specified, the terms “hereto,” “hereof,” “herein” and similar terms
refer to this Agreement as a whole (including the exhibits, schedules and
disclosure statements hereto), and references herein to Articles or Sections
refer to Articles or Sections of this Agreement. For the avoidance of doubt,
notwithstanding anything in this Agreement to the contrary, none of the Notes
will have any right to vote or any right to receive any dividends or other
distributions that are made or paid to the holders of the shares of Company
Common Stock.

ARTICLE II

SALE AND PURCHASE OF THE NOTES

Section 2.01. Sale and Purchase of the Notes.

(a) Subject to the terms and conditions of this Agreement, at the Closing the
Company shall issue and sell to the Purchaser, and the Purchaser shall purchase
and acquire from the Company, the Notes for a purchase price equal to the
principal amount of the Notes purchased (the “Purchase Price”).

Section 2.02. Closing.

(a) Subject to the satisfaction or waiver of the conditions precedent set forth
in Sections 2.02(c) and (d), the closing (the “Closing”) of the purchase and
sale of the Notes hereunder shall take place at the offices of Fenwick & West
LLP located at 801 California St., Mountain View, California 94041 at 11:00 a.m.
New York time on a Business Day on or prior to March 4, 2016 selected by the
Purchaser in a written notice delivered to the Company at least two (2) Business
Days prior to such date, provided that if the Purchaser fails to deliver to the
Company any such written notice the Purchaser shall be deemed to have selected
March 4, 2016, or at such other place, time or date as may be mutually agreed
upon in writing by the Company and the Purchaser, provided further that if the
ex-dividend date for the Special Dividend has not occurred by March 4, 2016 the
Closing will occur at 11:00 a.m. New York time on such ex-dividend date or at
such other time and date as the Company and the Purchaser may agree (the date on
which the Closing actually occurs, the “Closing Date”).

(b) To effect the purchase and sale of Notes, upon the terms and subject to the
conditions set forth in this Agreement, at the Closing:

(i) The Company shall, and shall instruct the Trustee to, execute and deliver
the Indenture at the Closing. The Company shall deliver the fully executed
Indenture to the Purchaser at the Closing, against payment in full by or on
behalf of the Purchaser of the Purchase Price for the Notes.

 

10



--------------------------------------------------------------------------------

(ii) The Company shall issue and deliver to the Purchaser the Notes through the
facilities of The Depository Trust Company, or at the option of the Purchaser,
registered in the name of the Purchaser, against payment in full by or on behalf
of the Purchaser of the Purchase Price for the Notes.

(iii) The Purchaser shall cause a wire transfer to be made in same day funds to
an account of the Company designated in writing by the Company to the Purchaser
in an amount equal to the Purchase Price for the Notes.

(iv) The Purchaser shall deliver to the Company a duly completed and executed
IRS Form W-9.

(c) The obligations of the Purchaser to purchase the Notes are subject to the
satisfaction or waiver of the following conditions as of the Closing:

(i) the purchase and sale of the Notes pursuant to Section 2.02(b) shall not be
prohibited or enjoined by any court of competent jurisdiction;

(ii) the Company and the Trustee shall have executed the Indenture on the
Closing Date and delivered the Indenture to the Purchaser, the Company shall
have executed and delivered the Notes to the Purchaser and the Company shall
have executed and delivered the VCOC Letter;

(iii) (A) the representations and warranties of the Company set forth in
Sections 3.01(a), (c) and (e) shall be true and correct in all material respects
on and as of the Closing Date, (B) the representations and warranties of the
Company set forth in Sections 3.01(h)(ii) shall be true and correct on and as of
the Closing Date and (C) the representations and warranties of the Company set
forth in Sections 3.01 (other than Section 3.01(a), (c), (e) and (h)(ii)) shall
be true and correct on and as of the Closing Date (without giving effect to
materiality, Material Adverse Effect, or similar phrases in the representations
and warranties), except where the failure of such representations and warranties
referenced in this clause (C) to be so true and correct, individually or in the
aggregate, has not had and would not have a Material Adverse Effect;

(iv) concurrent with the announcement of the entry into this Agreement, the
Company shall have announced the Special Dividend in a form substantially
consistent with the form of the announcement thereof previously furnished by the
Company;

(v) the Company shall have delivered to the Trustee, as custodian, the Global
Securities registered in the name of the The Depository Trust Company and such
Global Securities shall be eligible for book-entry settlement with The
Depository Trust Company;

(vi) the Company shall have performed and complied in all material respects with
all agreements and obligations required by this Agreement to be performed or
complied with by it on or prior to the Closing Date;

 

11



--------------------------------------------------------------------------------

(vii) the Company shall have declared the Special Dividend with a record date no
later than March 8, 2016; and

(viii) the Purchaser shall have received a certificate, dated the Closing Date,
duly executed by an executive officer of the Company on behalf of the Company,
certifying that the conditions specified in Section 2.02(c)(iii), (iv), (v),
(vi) and (vii) have been satisfied.

(d) The obligations of the Company to sell the Notes to the Purchaser are
subject to the satisfaction or waiver of the following conditions as of the
Closing:

(i) the purchase and sale of the Notes pursuant to Section 2.02(b) shall not be
prohibited or enjoined by any court of competent jurisdiction; and

(ii) the Trustee shall have executed and delivered the Indenture to the Company;

(iii) the representations and warranties of the Purchaser set forth in
Section 3.02 shall be true and correct in all material respects on and as of the
Closing Date;

(iv) the Purchaser shall have performed and complied in all material respects
with all agreements and obligations required by this Agreement to be performed
or complied with by it on or prior to the Closing Date; and

(v) the Company shall have received a certificate, dated the Closing Date, duly
executed by the general partner of the Purchaser on behalf of the Purchaser,
certifying that the conditions specified in Section 2.02(d)(iii) and (iv) have
been satisfied.

Section 2.03. Termination. If the Closing does not occur on or prior to 5:30
p.m. New York time on April 4, 2016, this Agreement shall automatically
terminate and each of the parties hereto shall be relieved of its duties and
obligations arising under this Agreement after the date of such termination;
provided, that no such termination shall relieve any party hereto of liability
for any breach or default under this Agreement prior to such termination.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.01. Representations and Warranties of the Company. Except as disclosed
in the Company Reports filed with or furnished to the SEC and publicly available
prior to the date hereof (excluding in each case any disclosures set forth in
the risk factors or “forward-looking statements” sections of such reports, and
any other disclosures included therein to the extent they are predictive or
forward-looking in nature), or in the Company’s draft Form 10-Q for the fiscal
quarter ended January 1, 2016 (the “Draft 10-Q”) that was made available to
Purchaser prior to the execution of this Agreement, the Company represents and
warrants to the Purchaser, as of the date hereof and as of the Closing Date as
follows:

 

12



--------------------------------------------------------------------------------

(a) Existence and Power. The Company is duly organized, validly existing and in
good standing under the laws of the State of Delaware and has all requisite
corporate power and authority to own, operate and lease its properties, rights
and assets and to carry on its business as it is being conducted on the date of
this Agreement, and, except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, has been duly
qualified as a foreign corporation for the transaction of business and is in
good standing under the laws of each other jurisdiction in which it owns or
leases properties, rights and assets or conducts any business so as to require
such qualification. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, each Subsidiary of the
Company that is a “significant subsidiary” (as defined in Rule 1.02(w) of the
SEC’s Regulation S-X) has been duly organized and is validly existing in good
standing (to the extent that the concept of “good standing” is recognized by the
applicable jurisdiction) under the laws of its jurisdiction of organization.

(b) Capitalization. The authorized share capital of the Company consists of
3,000,000,000 shares of Company Common Stock, par value $0.01 per share,
1,000,000 shares of preferred stock, par value $0.01 per share, and 1 share of
special voting stock, par value $1 per share, of the Company. As of January 1,
2016, there were (i) 657,223,815 shares of Company Common Stock issued and
outstanding, 21,387.6147 shares of preferred stock of the Company issued and
outstanding and no shares of special voting stock of the Company issued and
outstanding, (ii) options to purchase an aggregate of 593,544 shares of Company
Common Stock issued and outstanding, (iii) 31,578,911 shares of Company Common
Stock underlying the Company’s restricted stock unit awards, and (iv) 12,526,653
shares of Company Common Stock reserved for issuance under the Company’s
employee or director employment, compensation and/or benefit plans, programs,
policies, agreements or other arrangements. Since January 1, 2016, (i) the
Company has only issued options, restricted stock units, deferred stock unit
awards or other rights to acquire shares of Company Common Stock in the ordinary
course of business consistent with past practice and (ii) the only shares of
capital stock issued by the Company were pursuant to outstanding options,
restricted stock units, deferred stock unit awards and other rights to purchase
shares of Company Common Stock. All outstanding shares of Company Common Stock
are duly authorized, validly issued, fully paid and nonassessable, and are not
subject to and were not issued in violation of any preemptive or similar right,
purchase option, call or right of first refusal or similar right. Except as set
forth above, the Company has not issued any securities, the holders of which
have the right to vote with the stockholders of Company on any matter. Except as
provided in this Agreement, the Notes and the Indenture and except as set forth
in or contemplated by this Section 3.01(b), there are no existing options,
warrants, calls, preemptive (or similar) rights, subscriptions or other rights,
agreements or commitments obligating the Company to issue, transfer or sell, or
cause to be issued, transferred or sold, any capital stock of the Company or any
securities convertible into or exchangeable for such capital stock and there are
no current outstanding contractual obligations of the Company to repurchase,
redeem or otherwise acquire any of its shares of capital stock, in each case
except for agreements and/or commitments relating to the Special Dividend.

 

13



--------------------------------------------------------------------------------

(c) Authorization. The execution, delivery and performance of this Agreement,
the Indenture, the Notes, the VCOC Letter and each Issuer Agreement (the
“Transaction Agreements”) and the consummation of the transactions contemplated
herein and therein, including the Special Dividend (collectively, the
“Transactions”), have been duly authorized by the Board of Directors and all
other necessary corporate action on the part of the Company. Assuming this
Agreement constitutes the valid and binding obligation of the Purchaser, this
Agreement is a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, subject to the limitation of such
enforcement by (A) the effect of bankruptcy, insolvency, reorganization,
receivership, conservatorship, arrangement, moratorium or other laws affecting
or relating to creditors’ rights generally or (B) the rules governing the
availability of specific performance, injunctive relief or other equitable
remedies and general principles of equity, regardless of whether considered in a
proceeding in equity or at law (the “Enforceability Exceptions”). On the Closing
Date, the Indenture will be duly executed and delivered by the Company and,
assuming the Indenture will be a valid and binding obligation of the Trustee,
the Indenture will be a valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, subject to the Enforceability
Exceptions. Assuming the VCOC Letter constitutes the valid and binding
obligation of the Purchaser or other Affiliate thereof party thereto, on the
Closing Date, the VCOC Letter will be a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, subject to
the Enforceability Exceptions. Pursuant to resolutions previously provided to
the Purchaser, the Board of Directors or a committee thereof composed solely of
two or more “non-employee directors” as defined in Rule 16b-3 of the Exchange
Act has approved, and at the request of the Purchaser will approve in advance of
the Closing, for the express purpose of exempting each such transaction from
Section 16(b) of the Exchange Act, pursuant to Rule 16b-3 thereunder, the
transactions contemplated by the Transaction Agreements, including the
acquisition of the Notes, any disposition of such Notes upon the conversion
thereof, any acquisition of Common Stock upon conversion of the Notes, any
deemed acquisition or disposition in connection therewith, and all transactions
related thereto.

(d) General Solicitation; No Integration. Other than with respect to the Silver
Lake Group and its Affiliates, neither the Company nor any other Person or
entity authorized by the Company to act on its behalf has engaged in a general
solicitation or general advertising (within the meaning of Regulation D of the
Securities Act) of investors with respect to offers or sales of the Notes. The
Company has not, directly or indirectly, sold, offered for sale, solicited
offers to buy or otherwise negotiated in respect of, any security (as defined in
the Securities Act) which, to its knowledge, is or will be integrated with the
Notes sold pursuant to this Agreement.

(e) Valid Issuance. The Notes have been duly authorized by all necessary
corporate action of the Company. When issued and sold against receipt of the
consideration therefor, the Notes will be valid and legally binding obligations
of the

 

14



--------------------------------------------------------------------------------

Company, enforceable in accordance with their terms, subject to the limitation
of such enforcement by the Enforceability Exceptions. The Company has available
for issuance the maximum number of shares (including make-whole shares) of
Company Common Stock initially issuable upon conversion of the Notes if such
conversion were to occur immediately following Closing (assuming fully physical
share settlement). The Company Common Stock to be issued upon conversion of the
Notes in accordance with the terms of the Notes has been duly authorized, and
when issued upon conversion of the Notes, all such Company Common Stock will be
validly issued, fully paid and nonassessable and free of pre-emptive or similar
rights. The Company is a WKSI eligible to file a registration statement on Form
S-3 under the Securities Act upon the restatement of its historical financial
statements to reflect subsequently discontinued operations in accordance with
SFAS 144 [ASC 205-20], as contemplated by Topic 13 of the Financial Reporting
Manual prepared by the staff of the Division of Corporation Finance of the SEC
as a result of the sale of the Company’s information management business.

(f) Non-Contravention/No Consents. The execution, delivery and performance of
the Transaction Agreements, the issuance of the shares of Company Common Stock
upon conversion of the Notes in accordance with their terms and the consummation
by the Company of the Transactions, does not conflict with, violate or result in
a breach of any provision of, or constitute a default under, or result in the
termination of or accelerate the performance required by, or result in a right
of termination or acceleration under, (i) the certificate of incorporation or
bylaws of the Company, (ii) the Credit Agreement, dated as of September 8, 2010,
by and among Symantec Corporation and the lenders party thereto, as amended, or
any other mortgage, note, indenture, deed of trust, lease, license, loan
agreement or other agreement binding upon the Company or any of its Subsidiaries
or (iii) any permit, government license, judgment, order, decree, ruling,
injunction, statute, law, ordinance, rule or regulation applicable to the
Company or any of its Subsidiaries, other than in the cases of clauses (ii) and
(iii) as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Assuming the accuracy of the representations of
the Purchaser set forth herein, other than (A) any required filings or approvals
under the HSR Act or any foreign antitrust or competition laws, requirements or
regulations in connection with the issuance of shares of Company Common Stock
upon the conversion of the Notes, (B) the filing of a Supplemental Listing
Application with the NASDAQ, (C) any required filings pursuant to the Exchange
Act or the rules of the SEC or the NASDAQ or (D) as have been obtained prior to
the date of this Agreement, no consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity is required on
the part of the Company or any of its Subsidiaries in connection with the
execution, delivery and performance by the Company of this Agreement and the
consummation by the Company of the Transactions (in each case other than the
transactions contemplated by Article V), except for any consent, approval,
order, authorization, registration, declaration, filing, exemption or review the
failure of which to be obtained or made, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.

 

15



--------------------------------------------------------------------------------

(g) Reports; Financial Statements.

(i) The Company has filed or furnished, as applicable, (A) its annual report on
Form 10-K for the fiscal year ended April 3, 2015, (B) its quarterly reports on
Form 10-Q for its fiscal quarters ended July 3, 2015 and October 2, 2015,
(C) its proxy statement relating to the annual meeting of the stockholders of
the Company held in 2015 and (D) all other forms, reports, schedules and other
statements required to be filed or furnished by it with the SEC under the
Exchange Act or the Securities Act since April 3, 2015 (collectively, the
“Company Reports”). As of its respective date, and, if amended, as of the date
of the last such amendment, each Company Report complied in all material
respects as to form with the applicable requirements of the Securities Act and
the Exchange Act, and any rules and regulations promulgated thereunder
applicable to such Company Report. As of its respective date, and, if amended,
as of the date of the last such amendment, no Company Report (including, for
purposes of this sentence, the Draft 10-Q) contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements made therein, in light of the circumstances
in which they were made, not misleading.

(ii) Each of the consolidated balance sheets, and the related consolidated
statements of income, changes in stockholders’ equity and cash flows, included
in the Company Reports filed with the SEC under the Exchange Act and included in
the Draft 10-Q (A) have been prepared from, and are in accordance with, the
books and records of the Company and its Subsidiaries, (B) fairly present in all
material respects the consolidated financial position of the Company and its
consolidated Subsidiaries as of the dates shown and the results of the
consolidated operations, changes in stockholders’ equity and cash flows of the
Company and its consolidated Subsidiaries for the respective fiscal periods or
as of the respective dates therein set forth, subject, in the case of any
unaudited financial statements, to normal recurring year-end audit adjustments,
(C) have been prepared in accordance with GAAP consistently applied during the
periods involved, except as otherwise set forth therein or in the notes thereto,
and in the case of unaudited financial statements except for the absence of
footnote disclosure, and (D) otherwise comply in all material respects with the
requirements of the SEC, in each case subject to the restatement of such
financial statements to reflect subsequently discontinued operations in
accordance with SFAS 144 [ASC 205-20], as contemplated by Topic 13 of the
Financial Reporting Manual prepared by the staff of the Division of Corporation
Finance of the SEC as a result of the sale of the Company’s information
management business.

(h) Absence of Certain Changes. Since January 1, 2016 until the date hereof,
(i) the Company and its Subsidiaries have conducted their respective businesses
in all material respects in the ordinary course of business, and (ii) no events,
changes or developments have occurred that, individually or in the aggregate,
have had or would reasonably be expected to have a Material Adverse Effect.

 

16



--------------------------------------------------------------------------------

(i) No Undisclosed Liabilities, etc. As of the date hereof, there are no
liabilities of the Company or any of its Subsidiaries that would be required by
GAAP to be reflected on the face of the balance sheet, except (i) liabilities
reflected or reserved against in the financial statements contained in the
Company Reports or in the Draft 10-Q, (ii) liabilities incurred since January 1,
2016 in the ordinary course of business and (iii) liabilities that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(j) Compliance with Applicable Law. Each of the Company and its Subsidiaries has
complied in all respects with, and is not in default or violation in any respect
of, any law, statute, order, rule, regulation, policy or guideline of any
federal, state or local governmental authority applicable to the Company or such
Subsidiary, other than such non-compliance, defaults or violations that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect.

(k) Legal Proceedings and Liabilities. As of the date hereof, neither the
Company nor any of its Subsidiaries is a party to any, and there are no pending,
or to the knowledge of the Company, threatened, legal, administrative, arbitral
or other proceedings, claims, actions or governmental investigations of any
nature against the Company or any of its Subsidiaries (i) that, individually or
in the aggregate, have had or would reasonably be expected to have a Material
Adverse Effect or (ii) that challenge the validity of or seek to prevent the
Transactions. As of the date hereof, neither the Company nor any of its
Subsidiaries is subject to any order, judgment or decree of a Governmental
Entity that, individually or in the aggregate, has had or would reasonably be
expected to have a Material Adverse Effect. As of the date hereof, except as,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Material Adverse Effect, to the knowledge of the Company,
there is no investigation or review pending or threatened by any Governmental
Entity with respect to the Company or any of its Subsidiaries.

(l) Investment Company Act. The Company is not, and immediately after receipt of
payment for the Notes and consummation of the Special Dividend will not be, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

(m) Taxes and Tax Returns. Except as, individually or in the aggregate, has not
had and would not reasonably be expected to have a Material Adverse Effect:

(i) the Company and each of its Subsidiaries has timely filed (taking into
account all applicable extensions) all Tax Returns required to be filed by it,
and all such Tax Returns were correct and complete in all respects, and the
Company and each of its Subsidiaries has paid (or has had paid on its behalf) to
the appropriate Governmental Entity all Taxes that are required to be paid by
it, except, in each case, with respect to matters contested in good faith or for
which adequate reserves have been established in accordance with GAAP; and

(ii) there are no disputes pending, or claims asserted in writing, in respect of
Taxes of the Company or any of its Subsidiaries for which reserves that are
adequate under GAAP have not been established.

 

17



--------------------------------------------------------------------------------

(n) No Piggyback or Preemptive Rights. Other than this Agreement, there are no
contracts, agreements or understandings between the Company and any person
granting such person the right (other than rights which have been waived in
writing or otherwise satisfied) to (i) require the Company to include in any
Registration Statement filed pursuant to Article V any securities other than the
Subject Securities or (ii) preemptive rights to subscribe for the Company Common
Stock issuable upon conversion of the Notes, except in each case of (i) and
(ii), as may have been duly waived.

(o) Brokers and Finders. The Company has not retained, utilized or been
represented by, or otherwise become obligated to, any broker, placement agent,
financial advisor or finder in connection with the transactions contemplated by
this Agreement whose fees the Purchaser would be required to pay.

(p) Intellectual Property. Except as, individually or in the aggregate, has not
had and would not reasonably be expected to have a Material Adverse Effect, the
Company and its Subsidiaries own or possess sufficient rights to use all
patents, patent applications, inventions, copyrights, know-how, trade secrets,
trademarks, service marks and trade names and other technology and intellectual
property rights (collectively, “Intellectual Property”) used in or necessary for
the conduct of their respective businesses as currently conducted. To the
Company’s knowledge, the conduct of the respective businesses of the Company and
its Subsidiaries does not infringe the Intellectual Property of others, and to
the Company’s knowledge, no third party is infringing any Intellectual Property
owned by the Company or any of its Subsidiaries.

(q) No Additional Representations.

(i) The Company acknowledges that the Purchaser makes no representation or
warranty as to any matter whatsoever except as expressly set forth in
Section 3.02 and in any certificate delivered by the Purchaser pursuant to this
Agreement, and the Company has not relied on or been induced by such information
or any other representations or warranties (whether express or implied or made
orally or in writing) not expressly set forth in Section 3.02 and in any
certificate delivered by the Purchaser pursuant to this Agreement.

(ii) The Company acknowledges and agrees that, except for the representations
and warranties expressly set forth in Section 3.02 and in any certificate
delivered by the Purchaser pursuant to this Agreement, (i) no person has been
authorized by the Purchaser to make any representation or warranty relating to
the Purchaser or otherwise in connection with the transactions contemplated
hereby, and if made, such representation or warranty must not be relied upon by
the Company as having been authorized by the Purchaser, and (ii) any materials
or information provided or addressed to the Company or any of its Affiliates or
representatives are not and shall not be deemed to be or include representations
or warranties of the Purchaser unless any such materials or information are the
subject of any express representation or warranty set forth in Section 3.02 of
this Agreement and in any certificate delivered by the Purchaser pursuant to
this Agreement.

 

18



--------------------------------------------------------------------------------

Section 3.02. Representations and Warranties of the Purchaser. The Purchaser
represents and warrants to, and agrees with, the Company, as of the date hereof
and as of the Closing Date, as follows:

(a) Organization; Ownership. The Purchaser is an exempted limited partnership,
duly organized, validly existing and in good standing under the laws of the
Cayman Islands and has all requisite limited partnership power and authority to
own, operate and lease its properties and to carry on its business as it is
being conducted on the date of this Agreement.

(b) Authorization; Sufficient Funds; No Conflicts.

(i) The Purchaser has full partnership power and authority to execute and
deliver this Agreement and to consummate the Transactions to which it is a
party. The execution, delivery and performance by the Purchaser of this
Agreement and the consummation of the Transactions to which it is a party have
been duly authorized by all necessary partnership action on behalf of the
Purchaser. No other proceedings on the part of the Purchaser are necessary to
authorize the execution, delivery and performance by the Purchaser of this
Agreement and consummation of the Transactions. This Agreement has been duly and
validly executed and delivered by the Purchaser. Assuming this Agreement
constitutes the valid and binding obligation of the Company, this Agreement is a
valid and binding obligation of the Purchaser, enforceable against the Purchaser
in accordance with its terms, subject to the limitation of such enforcement by
the Enforceability Exceptions.

(ii) At and immediately prior to the Closing, the Purchaser will have, cash in
immediately available funds in excess of the Purchase Price.

(iii) The execution, delivery and performance of this Agreement by the
Purchaser, the consummation by the Purchaser of the Transactions to which it is
a party and the compliance by the Purchaser with any of the provisions hereof
and thereof will not conflict with, violate or result in a breach of any
provision of, or constitute a default under, or result in the termination of or
accelerate the performance required by, or result in a right of termination or
acceleration under, (A) any provision of the Purchaser’s organizational
documents, (B) any mortgage, note, indenture, deed of trust, lease, license,
loan agreement or other agreement binding upon the Purchaser or (C) any permit,
government license, judgment, order, decree, ruling, injunction, statute, law,
ordinance, rule or regulation applicable to the Purchaser or any of its
Affiliates, other than in the cases of clauses (B) and (C) as would not
reasonably be expected to materially and adversely affect or delay the
consummation of the Transactions to which it is a party by the Purchaser.

(c) Consents and Approvals. No consent, approval, order or authorization of, or
registration, declaration or filing with, or exemption or review by, any
Governmental Entity is required on the part of the Purchaser in connection with
the execution, delivery

 

19



--------------------------------------------------------------------------------

and performance by the Purchaser of this Agreement and the consummation by the
Purchaser of the Transactions to which it is a party, except for any required
filings or approvals under the HSR Act or any foreign antitrust or competition
laws, requirements or regulations in connection with the issuance of shares of
Company Common Stock upon the conversion of the Notes and any consent, approval,
order, authorization, registration, declaration, filing, exemption or review the
failure of which to be obtained or made, individually or in the aggregate, would
not reasonably be expected to adversely affect or delay the consummation of the
Transactions to which it is a party by the Purchaser.

(d) Securities Act Representations.

(i) The Purchaser is an accredited investor (as defined in Rule 501 of the
Securities Act) and is aware that the sale of the Notes is being made in
reliance on a private placement exemption from registration under the Securities
Act. The Purchaser is acquiring the Notes (and any shares of Company Common
Stock issuable upon conversion of the Notes) for its own account, and not with a
view toward, or for sale in connection with, any distribution thereof in
violation of any federal or state securities or “blue sky” law, or with any
present intention of distributing or selling such Notes (or any shares of
Company Common Stock issuable upon conversion of the Notes) in violation of the
Securities Act. The Purchaser has sufficient knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risks of its investment in such Notes (and any shares of Company Common Stock
issuable upon conversion of the Notes) and is capable of bearing the economic
risks of such investment. The Purchaser has been provided a reasonable
opportunity to undertake and has undertaken such investigation and has been
provided with and has evaluated such documents and information as it has deemed
necessary to enable it to make an informed and intelligent decision with respect
to the execution, delivery and performance of this Agreement.

(ii) Neither the Purchaser nor any of its Affiliates is acting in concert, and
neither the Purchaser nor any of its Affiliates has any agreement or
understanding, with any Person that is not an Affiliate of the Purchaser, and is
not otherwise a member of a “group” (as such term is used in Section 13(d)(3) of
the Exchange Act), with respect to the Company or its securities, in each case,
other than with respect to any bona fide loan from one or more financial
institutions.

(e) Brokers and Finders. The Purchaser has not retained, utilized or been
represented by, or otherwise become obligated to, any broker, placement agent,
financial advisor or finder in connection with the transactions contemplated by
this Agreement whose fees the Company would be required to pay.

(f) Ownership of Shares. None of the Purchaser or its Affiliates Beneficially
Own any shares of Company Common Stock (without giving effect to the issuance of
the Notes hereunder) other than any shares of Company Common Stock that may be
owned by managing directors, officers or other employees of Silver Lake
Technology Management, L.L.C. or other Silver Lake Partners management entity or
general partner in their individual capacities.

 

20



--------------------------------------------------------------------------------

(g) No Additional Representations.

(i) The Purchaser acknowledges that the Company does not make any representation
or warranty as to any matter whatsoever except as expressly set forth in
Section 3.01 and in any certificate delivered by the Company pursuant to this
Agreement, and specifically (but without limiting the generality of the
foregoing), that, except as expressly set forth in Section 3.01 and in any
certificate delivered by the Company pursuant to this Agreement, the Company
makes no representation or warranty with respect to (A) any matters relating to
the Company, its business, financial condition, results of operations, prospects
or otherwise, (B) any projections, estimates or budgets delivered or made
available to the Purchaser (or any of its Affiliates, officers, directors,
employees or other representatives) of future revenues, results of operations
(or any component thereof), cash flows or financial condition (or any component
thereof) of the Company and its Subsidiaries or (C) the future business and
operations of the Company and its Subsidiaries, and the Purchaser has not relied
on or been induced by such information or any other representations or
warranties (whether express or implied or made orally or in writing) not
expressly set forth in Section 3.01 and in any certificate delivered by the
Company pursuant to this Agreement.

(ii) The Purchaser has conducted its own independent review and analysis of the
business, operations, assets, liabilities, results of operations, financial
condition and prospects of the Company and its Subsidiaries and acknowledges the
Purchaser has been provided with sufficient access for such purposes. The
Purchaser acknowledges and agrees that, except for the representations and
warranties expressly set forth in Section 3.01 and in any certificate delivered
by the Company pursuant to this Agreement, (i) no person has been authorized by
the Company to make any representation or warranty relating to itself or its
business or otherwise in connection with the transactions contemplated hereby,
and if made, such representation or warranty must not be relied upon by the
Purchaser as having been authorized by the Company, and (ii) any estimates,
projections, predictions, data, financial information, memoranda, presentations
or any other materials or information provided or addressed to the Purchaser or
any of its Affiliates or representatives are not and shall not be deemed to be
or include representations or warranties of the Company unless any such
materials or information are the subject of any express representation or
warranty set forth in Section 3.01 of this Agreement and in any certificate
delivered by the Company pursuant to this Agreement.

 

21



--------------------------------------------------------------------------------

ARTICLE IV

ADDITIONAL AGREEMENTS

Section 4.01. Taking of Necessary Action. Each of the parties hereto agrees to
use its reasonable efforts promptly to take or cause to be taken all action, and
promptly to do or cause to be done all things necessary, proper or advisable
under applicable laws and regulations to consummate and make effective the sale
and purchase of the Notes hereunder, subject to the terms and conditions hereof
and compliance with applicable law. In case at any time before or after the
Closing any further action is necessary or desirable to carry out the purposes
of the sale and purchase of the Notes, the proper officers, managers and
directors of each party to this Agreement shall take all such necessary action
as may be reasonably requested by, and the sole expense of, the requesting
party.

Section 4.02. Restricted Period; Non-Conversion.

(a) During the Restricted Period, notwithstanding any rights provided in Article
V, the Purchaser shall not, without the Company’s prior written consent,
directly or indirectly, (x) sell, offer, transfer, assign, mortgage,
hypothecate, gift, pledge or dispose of, enter into or agree to enter into any
contract, option or other arrangement or understanding with respect to the sale,
transfer, pledge, mortgage, hypothecation, gift, assignment or similar
disposition of (any of the foregoing, a “transfer”), any of the Notes or any
shares of Company Common Stock issuable or issued upon conversion of any of the
Notes or (y) enter into or engage in any hedge, swap, short sale, derivative
transaction or other agreement or arrangement that transfers to any Third Party,
directly or indirectly, in whole or in part, any of the economic consequences of
ownership of the Notes or any shares of Company Common Stock issuable or issued
upon conversion of any of the Notes (such actions in clauses (x) and (y),
“Prohibited Transfers”), other than, in the case of clause (x), Permitted
Transfers. “Permitted Transfers” shall mean any (i) transfer to a Purchaser’s
Affiliate that (1) is an entity organized or incorporated under the laws of the
United States, any State thereof or the District of Columbia and is a U.S.
Person and (2) executes and delivers to the Company a Joinder becoming a
Purchaser party to this Agreement and the Confidentiality Agreement and a duly
completed and executed IRS Form W-9, (ii) transfer to the Company or any of its
Subsidiaries, (iii) transfer to a Third Party for cash solely to the extent that
all of the net proceeds of such sale are solely used to satisfy a bona fide
margin call (i.e. posted as collateral) pursuant to a Permitted Loan, or repay a
Permitted Loan to the extent necessary to satisfy a bona fide margin call on
such Permitted Loan or avoid a bona fide margin call on such Permitted Loan,
(iv) transfer with the prior written consent of the Company or (v) tender of any
Company Common Stock into a Third Party Tender/Exchange Offer, as defined below,
(and any related conversion of Notes to the extent required to effect such
tender or exchange) and any transfer effected pursuant to any merger,
consolidation or similar transaction consummated by the Company (for the
avoidance of doubt, if such Third Party Tender/Exchange Offer does not close for
any reason, the restrictions on transfer contained herein shall continue to
apply to any Company Common Stock received pursuant to the conversion of any
Notes that had previously been converted to participate in any such tender or
exchange offer). “Third Party Tender/Exchange Offer” shall mean

 

22



--------------------------------------------------------------------------------

any tender or exchange offer made to all of the holders of Company Common Stock
by a Third Party for a number of outstanding shares of Voting Stock that, if
consummated, would result in a Change in Control solely to the extent that
(x) the Board of Directors has recommended such tender or exchange offer in a
Schedule 14D-9 under the Exchange Act or (y) such tender or exchange offer is
either (I) a tender or exchange offer for less than all of the outstanding
shares of Company Common Stock or (II) part of a two-step transaction and the
consideration to be received in the second step of such transaction is not
identical in the amount or form of consideration (or the election of the type of
consideration available to holders of Company Common Stock is not identical in
the second-step of such transaction) as the first step of such transaction.
Following the Restricted Period, the Purchaser shall not transfer any of the
Notes or any shares of Company Common Stock issuable or issued upon conversion
of the Notes to any of its Affiliates that (i) is not an entity organized or
incorporated under the laws of the United States, any State thereof or the
District of Columbia or is not a U.S. Person or (ii) did not execute and deliver
to the Company a Joinder becoming a Purchaser party to this Agreement and the
Confidentiality Agreement or did not deliver to the Company a duly completed and
executed IRS Form W-9. Any purported Prohibited Transfer in violation of this
Section 4.02 shall be null and void ab initio. Notwithstanding the foregoing,
the Purchaser (or a controlled Affiliate of the Purchaser) shall be permitted to
mortgage, hypothecate, and/or pledge the Notes and/or the shares of Company
Common Stock issuable or issued upon conversion of the Notes in respect of one
or more bona fide purpose (margin) or bona fide non-purpose loans (each, a
“Permitted Loan”). Any Permitted Loan entered into by the Purchaser or its
controlled Affiliates shall be with one or more financial institutions and
nothing contained in this Agreement shall prohibit or otherwise restrict the
ability of any lender (or its securities’ affiliate) or collateral agent to
foreclose upon and sell, dispose of or otherwise transfer the Notes and/or
shares of Company Common Stock (including shares of Company Common Stock
received upon conversion of the Notes following foreclosure on a Permitted Loan)
mortgaged, hypothecated and/or pledged to secure the obligations of the borrower
following an event of default under a Permitted Loan. Notwithstanding the
foregoing or anything to the contrary herein, in the event that any lender or
other creditor under a Permitted Loan transaction (including any agent or
trustee on their behalf) or any affiliate of the foregoing exercises any rights
or remedies in respect of the Notes or the shares of Company Common Stock
issuable or issued upon conversion of the Notes or any other collateral for any
Permitted Loan, no lender, creditor, agent or trustee on their behalf or
affiliate of any of the foregoing (other than, for the avoidance of doubt,
Purchaser or any of its Affiliates) shall be entitled to any rights or have any
obligations or be subject to any transfer restrictions or limitations hereunder
(including, without limitation, the rights or benefits provided for in
Section 4.06 and Section 4.07) except and to the extent for those expressly
provided for in Article V.

(b) Notwithstanding anything in this Agreement or elsewhere to the contrary, any
sale of Notes or Common Stock pursuant to Article V shall be subject to any
applicable limitations set forth in this Section 4.02 and Article V but shall
not be subject to any policies, procedures or limitations (other than any
applicable federal securities laws and any other applicable laws) otherwise
applicable to the SLP Affiliated Directors with respect to trading in the
Company’s securities (other than as set forth in the definition of “Blackout
Period”) and the Company acknowledges and agrees that such policies, procedures
or limitations applicable to the SLP Affiliated Directors shall not be violated
by any such transfer pursuant to Article V, other than any applicable federal
securities laws and any other applicable laws.

 

23



--------------------------------------------------------------------------------

(c) Notwithstanding anything in the Notes or in the Indenture to the contrary,
during the Restricted Period, the Purchaser (including any Party that signs a
Joinder) shall not, without the Company’s prior written consent, convert (or
give notice of conversion of) any of the Notes, irrespective of whether
permitted pursuant to the terms of the Notes or the Indenture, except in
connection with a sale of shares of Company Common Stock issuable upon
conversion of such Notes that is (i) not prohibited pursuant to this
Section 4.02 and (ii) not to an Affiliate of the Purchaser. For the avoidance of
doubt, notwithstanding anything in the Notes or in the Indenture to the
contrary, the Company shall not be obligated to issue any shares of Company
Common Stock to the Purchaser or any of its Affiliates during the Restricted
Period except as described in the immediately preceding sentence.

Section 4.03. Standstill.

(a) The Purchaser agrees that, during the Standstill Period, it shall not, and
shall cause each of its Affiliates (collectively and individually, the
“Purchaser Affiliates,”) not to, directly or indirectly, in any manner, alone or
in concert with others take any of the following actions without the prior
consent of the Company (acting through a resolution of the Company’s directors
not including any SLP Affiliated Directors):

(i) make, engage in, or in any way participate in, directly or indirectly, any
“solicitation” of proxies (as such terms are used in the proxy rules of the SEC
but without regard to the exclusion set forth in Rule 14a-1(l)(2)(iv)) or
consents to vote, or seek to advise, encourage or influence any person with
respect to the voting of any securities of the Company for the election of
individuals to the Board of Directors or to approve any proposals submitted to a
vote of the stockholders of the Company that have not been authorized and
approved, or recommended for approval, by the Board of Directors, or become a
“participant” in any contested “solicitation” (as such terms are defined or used
under the Exchange Act) for the election of directors with respect to the
Company, other than a “solicitation” or acting as a “participant” in support of
all of the nominees of the Board of the Directors at any stockholder meeting, or
make or be the proponent of any stockholder proposal (pursuant to Rule 14a-8
under the Exchange Act or otherwise);

(ii) form, join, encourage, influence, advise or in any way participate in any
“group” (as such term is defined in Section 13(d)(3) of the Exchange Act) with
any persons who are not Purchaser Affiliates with respect to any securities of
the Company or otherwise in any manner agree, attempt, seek or propose to
deposit any securities of the Company or any securities convertible or
exchangeable into or exercisable for any such securities in any voting trust or
similar arrangement, or subject any securities of the Company to any arrangement
or agreement with respect to the voting thereof, except as expressly permitted
by this Agreement;

 

24



--------------------------------------------------------------------------------

(iii) acquire, offer or propose to acquire, or agree to acquire, directly or
indirectly, whether by purchase, tender or exchange offer, through the
acquisition of control of another person, by joining a partnership, limited
partnership, syndicate or other group (including any group of persons that would
be treated as a single “person” under Section 13(d) of the Exchange Act),
through swap or hedging transactions or otherwise, any securities of the Company
or any rights decoupled from the underlying securities that would result in the
Purchaser (together with the Purchaser Affiliates), having Beneficial Ownership
in more than 10.0% in the aggregate of the shares of the Company Common Stock
outstanding at such time (assuming all the Notes are converted on a fully
physical settlement basis), excluding any issuance by the Company of shares of
Company Common Stock or options, warrants or other rights to acquire Company
Common Stock (or the exercise thereof) to any SLP Affiliated Director as
compensation for their membership on the Board of Directors; provided that
nothing herein will require any Notes or shares of Company Common Stock to be
sold to the extent the Purchaser and the Purchaser Affiliates, collectively,
exceeds the ownership limit under this paragraph as the result of a share
repurchase or any other Company actions that reduces the number of outstanding
shares of Company Common Stock. For purposes of this Section 4.03(a)(iii), no
securities Beneficially Owned by a portfolio company of the Purchaser or its
Affiliates will be deemed to be Beneficially Owned by Purchaser or any of its
Affiliates only so long as (x) such portfolio company is not an Affiliate of the
Purchaser for purposes of this Agreement, (y) neither the Purchaser nor any
Purchaser Affiliate has encouraged, instructed, directed, supported, assisted or
advised, or coordinated with, such portfolio company with respect to the
acquisition, voting or disposition of securities of the Company by the portfolio
company and (z) neither the Purchaser or any of its Affiliates is a member of a
group (as such term is defined in Section 13(d)(3) of the Exchange Act) with
that portfolio company with respect to any securities of the Company;

(iv) transfer, directly or indirectly, through swap or hedging transactions or
otherwise, the Notes or Company Common Stock Beneficially Owned by the Purchaser
or its Affiliates or any economic or voting rights decoupled from the underlying
securities held by the Purchaser or its Affiliates to any Third Party that, to
the knowledge of the Purchaser at the time it enters into such transaction,
would result in such Third Party, together with its Affiliates and Associates,
having Beneficial Ownership in the aggregate of more than 12.5% of the shares of
Company Common Stock outstanding at such time; provided, that (x) the Purchaser
or its Affiliates, as applicable shall provide written notice to the Company if
it has actual knowledge (after good faith inquiry) at the time of such
transaction that such transfer, directly or indirectly, through swap or hedging
transactions or otherwise, of its Notes or Company Common Stock to any Third
Party would result in such Third Party, together with its Affiliates and
Associates,

 

25



--------------------------------------------------------------------------------

having Beneficial Ownership in the aggregate of more than 9.9% of the shares of
Company Common Stock outstanding at such time and (y) nothing in this clause
(iv) shall in any way prohibit, limit or restrict any transfer (A) pursuant to a
Permitted Loan or any foreclosure thereunder, (B) pursuant to a Third Party
Tender/Exchange Offer or pursuant to a merger, consolidation or similar
transaction entered into by the Company, (C) in a bona fide underwritten public
offering or in a broker transaction pursuant to Rule 144 (provided that, in
relation to such Rule 144 offering, the Purchaser has not instructed or
encouraged such broker to sell such Notes or Company Common Stock to a specific
Third Party or class of Third Parties which would result in a violation of this
clause (iv)) or (D) in a derivatives transaction entered into with, or purchased
from, a bank, broker-dealer or other recognized derivatives dealer that is not a
hedge fund or activist investor or, to the knowledge of Purchase, an Affiliate
of a hedge fund or activist investor;

(v) effect or seek to effect, offer or propose to effect, cause or participate
in, or in any way assist or facilitate any other person to effect or seek, offer
or propose to effect or participate in, any tender or exchange offer, merger,
consolidation, acquisition, scheme of arrangement, business combination,
recapitalization, reorganization, sale or acquisition of all or substantially
all assets, liquidation, dissolution or other extraordinary transaction
involving the Company or any of its Subsidiaries or joint ventures or any of
their respective securities (each, an “Extraordinary Transaction”), or make any
public statement with respect to an Extraordinary Transaction; provided,
however, that this clause shall not preclude the tender by the Purchaser or a
Purchaser Affiliate of any securities of the Company into any Third Party
Tender/Exchange Offer (and any related conversion of Notes to the extent
required to effect such tender) or the vote by the Purchaser or a Purchaser
Affiliate of any voting securities of the Company with respect to any
Extraordinary Transaction in accordance with the recommendation of the Board of
Directors;

(vi) (A) call or seek to call any meeting of stockholders of the Company,
including by written consent, (B) seek representation on the Board of Directors,
except as expressly set forth herein, (C) seek the removal of any member of the
Board of Directors (other than an SLP Affiliated Director in accordance with
Section 4.07), (D) solicit consents from stockholders or otherwise act or seek
to act by written consent with respect to the Company, (E) conduct a referendum
of stockholders of the Company or (F) make a request for any stockholder list or
other Company books and records, whether pursuant to Section 220 of the DGCL or
otherwise;

(vii) take any action in support of or make any proposal or request that
constitutes: (A) controlling or changing the Board of Directors or management of
the Company, including any plans or proposals to change the number or term of
directors or to fill any vacancies on the Board of Directors, (B) any material
change in the capitalization or dividend policy of the Company, (C) any other
material change in the Company’s management, business or corporate structure,

 

26



--------------------------------------------------------------------------------

(D) seeking to have the Company waive or make amendments or modifications to the
Company’s certificate of incorporation or bylaws, or other actions that may
impede or facilitate the acquisition of control of the Company by any person,
(E) causing a class of securities of the Company to be delisted from, or to
cease to be authorized to be quoted on, any securities exchange; or (F) causing
a class of equity securities of the Company to become eligible for termination
of registration pursuant to Section 12(g)(4) of the Exchange Act;

(viii) make any public disclosure, announcement or statement regarding any
intent, purpose, plan or proposal with respect to the Board of Directors, the
Company, its management, policies or affairs, any of its securities or assets or
this Agreement that is inconsistent with the provisions of this Agreement; or

(ix) enter into any discussions, negotiations, agreements or understandings with
any Third Party with respect to any of the foregoing, or advise, assist,
knowingly encourage or seek to persuade any Third Party to take any action or
make any statement with respect to any of the foregoing.

(b) The foregoing provisions of Section 4.03(a) shall not be deemed to prohibit
the Purchaser or any Purchaser Affiliates or their respective directors,
executive officers, partners, employees, managing members, advisors or agents
(acting in such capacity) from communicating privately with the Company’s
directors, officers or advisors so long as such communications are not intended
to, and would not reasonably be expected to, require any public disclosure of
such communications.

(c) Nothing in this Section 4.03 shall limit any action that may be taken by any
SLP Affiliated Director acting solely as a director of the Company consistent
with his fiduciary duties as a director of the Company if such action does not
include any public announcement or disclosure by such SLP Affiliated Director,
the Purchaser or a Purchaser Affiliate.

(d) Notwithstanding anything in this Section 4.03 to the contrary, if (i) the
Company enters into a definitive agreement providing for a transaction that, if
consummated, would result in a Change in Control and (ii) the Company had not,
reasonably prior to entering into such definitive agreement, provided the
Purchaser with a written notice inviting the Purchaser Affiliates to make one or
more proposal or offers to effect a transaction that would result in a Change in
Control, then after the announcement of such transaction and prior to the
earlier of any termination of such definitive agreement or Company stockholder
approval of such definitive agreement, nothing in this Section 4.03 will prevent
the Purchaser Affiliates (A) from submitting to the Board of Directors one or
more bona fide proposals or offers for an alternative transaction involving,
directly or indirectly, one or more Purchaser Affiliates, (B) pursuing and
entering into any such alternative transaction with the Company and (C) taking
any actions in furtherance of the foregoing, including actions relating to
obtaining equity and/or debt financing for the alternative transaction as long
as (x) any proposal or offer is conditioned on the proposed transaction being
approved by the Board of Directors and (y) the Purchaser Affiliates do not make
any public announcement or disclosure of such proposal, offer or actions other
than any filings and disclosures that may be required in filings with the SEC.

 

27



--------------------------------------------------------------------------------

Section 4.04. Securities Laws. The Purchaser acknowledges and agrees that, as of
the Closing Date, the Notes (and the shares of Company Common Stock that are
issuable upon conversion of the Notes) have not been registered under the
Securities Act or the securities laws of any state and that they may be sold or
otherwise disposed of only in one or more transactions registered under the
Securities Act and, where applicable, such laws, or as to which an exemption
from the registration requirements of the Securities Act and, where applicable,
such laws, is available. The Purchaser acknowledges that, except as provided in
Article V with respect to shares of Company Common Stock and the Notes, the
Purchaser has no right to require the Company or any of its Subsidiaries to
register the Notes or the shares of Company Common Stock that are issuable upon
conversion of the Notes.

Section 4.05. Lost, Stolen, Destroyed or Mutilated Securities. Upon receipt of
evidence satisfactory to the Company of the loss, theft, destruction or
mutilation of any certificate for any security of the Company and, in the case
of loss, theft or destruction, upon delivery of an undertaking by the holder
thereof to indemnify the Company (and, if requested by the Company, the delivery
of an indemnity bond sufficient in the judgment of the Company to protect the
Company from any loss it may suffer if a certificate is replaced), or, in the
case of mutilation, upon surrender and cancellation thereof, the Company will
issue a new certificate or, at the Company’s option, a share ownership statement
representing such securities for an equivalent number of shares or another
security of like tenor, as the case may be.

Section 4.06. Antitrust Approval. The Company and the Purchaser acknowledge that
one or more filings under the HSR Act or foreign antitrust laws may be necessary
in connection with the issuance of shares of Company Common Stock upon
conversion of the Notes. The Purchaser will promptly notify the Company if any
such filing is required on the part of the Purchaser. To the extent reasonably
requested, the Company, the Purchaser and any other applicable Purchaser
Affiliate will use reasonable efforts to cooperate in timely making or causing
to be made all applications and filings under the HSR Act or any foreign
antitrust requirements in connection with the issuance of shares of Company
Common Stock upon conversion of Notes held by the Purchaser or any Purchaser
Affiliate in a timely manner and as required by the law of the applicable
jurisdiction; provided that, notwithstanding in this Agreement to the contrary,
the Company shall not have any responsibility or liability for failure of
Purchaser or any of its Affiliates to comply with any applicable law. For as
long as there are Notes outstanding and owned by Purchaser or its Affiliates,
the Company shall as promptly as reasonably practicable provide (no more than
four (4) times per calendar year) such information regarding the Company and its
Subsidiaries as the Purchaser may reasonably request in order to determine what
foreign antitrust requirements may exist with respect to any potential
conversion of the Notes. The Purchaser shall be responsible for the payment of
the filing fees associated with any such applications or filings.

 

28



--------------------------------------------------------------------------------

Section 4.07. Board Nomination.

(a) The Company agrees to appoint to the Board of Directors as the initial
Purchaser Designee effective as of the Closing an individual selected in
accordance with Section 4.07(c) by taking all necessary action to increase the
size of the Board of Directors unless there otherwise is a vacancy in the Board
of Directors and in either event filling the vacancy thereby created with such
individual. The Company agrees that, subject to Section 4.07(c), the Purchaser
shall have the right to nominate at each meeting or action by written consent at
which individuals will be elected members of the Board of Directors one nominee
of the Purchaser (for the avoidance of doubt, the Purchaser shall have a right
to nominate a member to the Board of Directors if and only so long as the Silver
Lake Group does not fall below the Minimum Ownership Threshold (as defined
below) at any point in time). Notwithstanding the foregoing, the Purchaser shall
not have a right to nominate any member to the Board of Directors from and after
such time as the Silver Lake Group collectively Beneficially Owns less than 50%
of the number of outstanding shares of Company Common Stock Beneficially Owned
by the Purchaser and its Affiliates collectively immediately following the
Closing (as equitably adjusted for any stock split, reverse stock split,
recapitalization or similar event with respect to the Company Common Stock) (the
“Minimum Ownership Threshold”).

(b) Subject to the terms and conditions of this Section 4.07 and applicable law,
the Company agrees to include each Purchaser Designee in its slate of nominees
for election as directors of the Company at each of the Company’s meetings of
stockholders or action by written consent at which directors are to be elected
and use its reasonable efforts to cause the election of each such Purchaser
Designee to the Board of Directors (for the avoidance of doubt, the Company will
be required to use substantially the same level of efforts and provide
substantially the same level of support as is used and/or provided for the other
director nominees of the Company with respect to the applicable meeting of
stockholders or action by written consent). For the avoidance of doubt, failure
of the stockholders of the Company to elect any Purchaser Designee to the Board
of Directors shall not affect the right of the Purchaser to nominate directors
for election pursuant to this Section 4.07 in any future election of directors.

(c) Each Purchaser Designee must be a managing director, officer, employee or
advisor of Silver Lake Technology Management, L.L.C. or other Silver Lake
Partners management entity or general partner selected by the Purchaser that is
acceptable to the Nominating and Governance Committee of the Board of Directors
(or any successor thereto) acting in good faith; provided, that the Company
acknowledges that each of the individuals whose names are listed on the list
that the Purchaser has separately furnished to the Company and/or its counsel
are deemed to satisfy the requirements of, and be acceptable under, this
Section 4.07(c) in the absence of any circumstances arising after the date of
this Agreement, or in existence as of the date of this Agreement but not known
to the Company prior to the date of this Agreement, that in the good faith
judgment of the Nominating and Governance Committee of the Board of Directors
(or any successor thereto) has a material impact thereon. As a condition to any
Purchaser Designee’s appointment to the Board of Directors and nomination for
election as a director of the Company at the Company’s annual meetings of
stockholders (A) the Purchaser and each Purchaser Designee must in all material
respects provide to the Company (1) all information reasonably requested by the
Company that is required to be or customarily disclosed for directors,
candidates for directors, and their affiliates and representatives in a proxy
statement or other filings under applicable law or regulation or stock exchange
rules or listing standards, in each case, relating to their

 

29



--------------------------------------------------------------------------------

nomination or election as a director of the Company or the Company’s operations
in the ordinary course of business and (2) information reasonably requested by
the Company in connection with assessing eligibility, independence and other
criteria applicable to directors or satisfying compliance and legal or
regulatory obligations, in each case, relating to their nomination or election
as a director of the Company or the Company’s operations in the ordinary course
of business, with respect to the Purchaser, its Affiliates and the applicable
Purchaser Designee, (B) each Purchaser Designee must be qualified to serve as a
director of the Company under the DGCL to the same extent as all other directors
of the Company and (C) each Purchaser Designee must satisfy the requirements set
forth in the Company’s Corporate Governance Guidelines, code of conduct and
securities trading policy (subject to Section 4.02), in each case as currently
in effect (the “Specified Guidelines”) with such changes thereto (or such
successor policies) as are applicable to all other directors, as are adopted in
good faith by the Board of Directors, and do not by their terms adversely impact
any Purchaser Designee relative to all other directors and as are consistent
with clause (d) below (for the avoidance of doubt, no Purchaser Designee shall
be required to qualify as an independent director under applicable stock
exchange rules and federal securities laws and regulations). The Company will
make all information requests pursuant to this Section 4.07(c) in good faith in
a timely manner that allows the Purchaser and each Purchaser Designee a
reasonable amount of time to provide such information, and will cooperate in
good faith with the Purchaser and each Purchaser Designee in connection with
their efforts to provide the requested information.

(d) For so long as an SLP Affiliated Director is on the Board of Directors,
(i) the Company shall not implement or maintain any trading policy, equity
ownership guidelines (including with respect to the use of Rule 10b5-1 plans and
preclearance or notification to the Company of any trades in the Company’s
securities) or similar guideline or policy with respect to the trading of
securities of the Company that applies to the Purchaser or its Affiliates
(including a policy that limits, prohibits, restricts Purchaser or its
Affiliates from entering into any hedging or derivative arrangements), in each
case other than with respect to any SLP Affiliated Director solely in his or her
individual capacity, except as provided herein, or that imposes confidentiality
obligations on any SLP Affiliated Director that are inconsistent with the
Confidentiality Agreement, (ii) any share ownership requirement for any
Purchaser Designee serving on the Board of Directors will be deemed satisfied by
the securities owned by the Purchaser and/or its Affiliates and under no
circumstances shall any of such policies, procedures, processes, codes, rules,
standards and guidelines impose any restrictions on the Purchaser’s or its
Affiliates’ transfers of securities pursuant to Article V (except as otherwise
provided therein with respect to Blackout Periods) and (iii) under no
circumstances shall any policy, procedure, code, rule, standard or guideline
applicable to the Board of Directors be violated by any Purchaser Designee
(x) accepting an invitation to serve on another board of directors of a company
whose principal line(s) of business do not compete with the principal line(s) of
business of the Company or failing to notify an officer or director of the
Company prior to doing so, or (y) receiving compensation from the Purchaser or
any of its Affiliates, or (z) failing to offer his or her resignation from the
Board of Directors except as otherwise expressly provided in this Agreement or
pursuant to any majority voting policy adopted by the Board of Directors, and,
in each case of (i), (ii) and (iii), it is agreed that any such policies in
effect from time to time that purport to impose terms inconsistent with this
Section 4.07 shall not apply to the extent inconsistent with this Section 4.07
(but shall otherwise be applicable to

 

30



--------------------------------------------------------------------------------

the Purchaser Designee). If the Specified Guidelines are in good faith changed
in a manner that results in a Purchaser Designee no longer satisfying the
Specified Guidelines in all material respects (any such changes to the Specified
Guidelines, a “Director Policy Change”), then the Purchaser agrees that it shall
not nominate such Purchaser Designee at the next meeting of stockholders of the
Company at which the stockholders of the Company elect the Board of Directors.

(e) Subject to the terms and conditions of this Section 4.07, if a vacancy on
the Board of Directors is created as a result of a Purchaser Designee’s death,
resignation, disqualification or removal, in each case for whatever reason, or
if the Purchaser desires to nominate a different individual to replace any
then-existing Purchaser Designee, then, at the request of the Purchaser, the
Purchaser and the Company (acting through the Board of Directors) shall work
together in good faith to fill such vacancy or replace such nominee as promptly
as reasonably practical with a replacement Purchaser Designee subject to the
terms and conditions hereof, and thereafter such individual shall as promptly as
reasonably practical be appointed to the Board of Directors to fill such vacancy
and/or be nominated as a Company nominee as a “Purchaser Designee” pursuant to
this Section 4.07 (as applicable).

(f) To the fullest extent permitted by the DGCL and subject to any express
agreement that may from time to time be in effect, the Company agrees that any
SLP Affiliated Director, the Purchaser and any SLP Affiliate or any portfolio
company thereof (collectively, “Covered Persons”) may, and shall have no duty
not to, (i) invest in, carry on and conduct, whether directly, or as a partner
in any partnership, or as a joint venturer in any joint venture, or as an
officer, director, stockholder, equityholder or investor in any person, or as a
participant in any syndicate, pool, trust or association, any business of any
kind, nature or description, whether or not such business is competitive with or
in the same or similar lines of business as the Company or any of its
Subsidiaries, (ii) do business with any client, customer, vendor or lessor of
any of the Company or its Affiliates; and/or (iii) make investments in any kind
of property in which the Company may make investments. To the fullest extent
permitted by the DGCL, the Company renounces any interest or expectancy to
participate in any business or investments of any Covered Person as currently
conducted or as may be conducted in the future, and waives any claim against a
Covered Person and shall indemnify a Covered Person against any claim that such
Covered Person is liable to the Company or its stockholders for breach of any
fiduciary duty solely by reason of such person’s participation in any such
business or investment. The Company shall pay in advance any expenses incurred
in defense of such claim as provided in this provision. The Company agrees that
in the event that a Covered Person acquires knowledge of a potential transaction
or matter which may constitute a corporate opportunity for both (x) the Covered
Person outside of his or her capacity as a member of the Board of Directors and
(y) the Company or its Subsidiaries, the Covered Person shall not have any duty
to offer or communicate information regarding such corporate opportunity to the
Company or its Subsidiaries. To the fullest extent permitted by the DGCL, the
Company hereby renounces any interest or expectancy in any potential transaction
or matter of which the Covered Person acquires knowledge, except for any
corporate opportunity which is expressly offered to a Covered Person in writing
solely in his or her capacity as a member of the Board of Directors, and waives
any claim against each Covered Person and shall indemnify a Covered Person
against any claim, that such Covered Person is liable to the Company or its
stockholders for breach of any fiduciary duty solely by

 

31



--------------------------------------------------------------------------------

reason of the fact that such Covered Person (A) pursues or acquires any
corporate opportunity for its own account or the account of any Affiliate or
other person, (B) directs, recommends, sells, assigns or otherwise transfers
such corporate opportunity to another person or (C) does not communicate
information regarding such corporate opportunity to the Company; provided, that,
in each such case, that any corporate opportunity which is expressly offered to
a Covered Person in writing solely in his or her capacity as a member of the
Board of Directors shall belong to the Company. The Company shall pay in advance
any expenses incurred in defense of such claim as provided in this provision,
except to the extent that a Covered Person is determined by a final,
non-appealable order of a Delaware court having competent jurisdiction (or any
other judgment which is not appealed in the applicable time) to have breached
this Section 4.07(g) in which case any such advanced expenses shall be promptly
reimbursed to the Company.

(g) For the avoidance of doubt, notwithstanding anything in this Agreement or
the Notes to the contrary, transferees of the Notes and/or the shares of Company
Common Stock (other than Affiliates of the Purchaser who sign a Joinder) shall
not have any rights pursuant to this Section 4.07.

Section 4.08. VCOC Letter. The Company shall deliver to the Purchaser at the
Closing and from time to time any Affiliate of the Purchaser to whom the
Purchaser’s rights and obligations under this Agreement are assigned in
accordance with this Agreement a letter substantially consistent with the form
thereof previously furnished by the Purchaser (the “VCOC Letter”).

Section 4.09. Financing Cooperation. If requested by the Purchaser, the Company
will provide the following cooperation in connection with the Purchaser
obtaining any Permitted Loan: (i) entering into an issuer agreement (an “Issuer
Agreement”) with each lender in the form attached hereto as Exhibit C, and
subject to the consent of the Company (which will not be unreasonably withheld
or delayed), with such changes thereto as are requested by such lender,
(ii) entering into customary triparty agreements with each lender and the
Purchaser relating to the delivery of the Notes to the relevant lender for
crediting to the relevant collateral accounts upon funding of the loan and
payment of the purchase price including a right for such lender as a third party
beneficiary of the Company’s obligation under Article 2 to issue the Notes upon
payment of the purchase therefor in accordance with the terms of this Agreement
(including satisfaction of the conditions set forth in Section 2.02(d)) and
(iii) such other cooperation and assistance as the Purchaser may reasonably
request that will not unreasonably disrupt the operation of the Company’s
business. Anything in the preceding sentence to the contrary notwithstanding,
the Company’s obligation to deliver an Issuer Agreement is conditioned on
(x) the Purchaser delivering to the Company a copy of the loan agreement for the
Permitted Loan to which the Issuer Agreement relates and (y) the Purchaser
certifying to the Company in writing that (A) the loan agreement with respect to
which the Issuer Agreement is being delivered constitutes a Permitted Loan being
entered into in accordance with this Agreement, the Purchaser has pledged the
Notes and/or the underlying shares of Company Common Stock as collateral to the
lenders under such Permitted Loan and that the execution of such Permitted Loan
and the terms thereof do not violate the terms of this Agreement, (B) to the
extent applicable, whether the registration rights under Article V are being
assigned to the lenders under that Permitted Loan, (C) that an Event of Default
(as contemplated by the Margin

 

32



--------------------------------------------------------------------------------

Loan Agreement as defined in the Issuer Agreement) constitutes the only
circumstances under which the lenders under the Permitted Loan may foreclose on
the Notes and/or the underlying shares of Company Common Stock and a Coverage
Event (as contemplated by the Margin Loan Agreement) constitutes circumstances
under which the Purchaser may sell the Notes and/or the underlying shares of
Company Common Stock in order to satisfy a margin call or repay a Permitted
Loan, in each case to the extent necessary to satisfy a bona fide margin call on
such Permitted Loan and that such provisions do not violate the terms of this
Agreement and (D) the Purchaser acknowledges and agrees that the Company will be
relying on such certificate when entering into the Issuer Agreement and any
inaccuracy in such certificate will be deemed a breach of this Agreement.
Purchaser acknowledges and agrees that the statements and agreements of the
Company in an Issuer Agreement are solely for the benefit of the applicable
lenders party thereto and that in any dispute between the Company and the
Purchaser under this Agreement the Purchaser shall not be entitled to use the
statements and agreements of the Company in an Issuer Agreement against the
Company.

Section 4.10. Certain Tax Matters. Notwithstanding anything herein to the
contrary, the Company shall have the right to deduct and withhold from any
payment or distribution made with respect to the Notes (or the issuance of
shares of Company Common Stock upon conversion of the Notes) such amounts as are
required to be deducted or withheld with respect to the making of such payment
or distribution (or issuance) under any applicable Tax law. To the extent that
any amounts are so deducted or withheld, such deducted or withheld amounts shall
be treated for all purposes of this Agreement as having been paid to the person
in respect of which such deduction or withholding was made. In the event the
Company previously remitted any amounts to a Governmental Entity on account of
Taxes required to be deducted or withheld in respect of any payment or
distribution (or deemed distribution) on any Notes, the Company shall be
entitled to offset any such amounts against any amounts otherwise payable in
respect of such Notes (or the issuance of shares of Company Common Stock upon
conversion of the Notes).

Section 4.11. Section 16 Matters. If the Company becomes a party to a
consolidation, merger or other similar transaction, or if the Company proposes
to take or omit to take any other action under Section 4.16 (including granting
to the Purchaser the right to participate in any issuance of Additional
Securities) or otherwise or if there is any event or circumstance that may
result in the Purchaser, its Affiliates and/or any SLP Affiliated Director being
deemed to have made a disposition or acquisition of equity securities of the
Company or derivatives thereof for purposes of Section 16 of the Exchange Act
(including the purchase by the Purchaser of any Additional Securities under
Section 4.16), and if any SLP Affiliated Director is serving on the Board of
Directors at such time or has served on the Board of Directors during the
preceding six months (i) the Board of Directors or a committee thereof composed
solely of two or more “non-employee directors” as defined in Rule 16b-3 of the
Exchange Act will pre-approve such acquisition or disposition of equity
securities of the Company or derivatives thereof for the express purpose of
exempting the Purchaser’s, its Affiliates’ and any SLP Affiliated Director’s
interests (for the Purchaser and/or its Affiliates, to the extent such persons
may be deemed to be “directors by deputization”) in such transaction from
Section 16(b) of the Exchange Act pursuant to Rule 16b-3 thereunder and (ii) if
the transaction involves (A) a merger or consolidation to which the Company is a
party and the Company Common Stock is, in whole or in part, converted into or
exchanged for equity securities of a different issuer, (B) a

 

33



--------------------------------------------------------------------------------

potential acquisition or deemed acquisition, or disposition or deemed
disposition, by the Purchaser, the Purchaser’s Affiliates, and/or any SLP
Affiliated Director of equity securities of such other issuer or derivatives
thereof and (C) an Affiliate or other designee of the Purchaser or its
Affiliates will serve on the board of directors (or its equivalent) of such
other issuer pursuant to the terms of an agreement to which the Company is a
party (or if the Purchaser notifies the Company of such service a reasonable
time in advance of the closing of such transactions), then if the Company
requires that the other issuer pre-approve any acquisition of equity securities
or derivatives thereof for the express purpose of exempting the interests of any
director or officer of the Company or any of its subsidiaries in such
transactions from Section 16(b) of the Exchange Act pursuant to Rule 16b-3
thereunder, the Company shall require that such other issuer pre-approve any
such acquisitions of equity securities or derivatives thereof for the express
purpose of exempting the interests of the Purchaser’s, its Affiliates’ and any
SLP Affiliated Director’s (for the Purchaser and/or its Affiliates, to the
extent such persons may be deemed to be “directors by deputization” of such
other issuer) in such transactions from Section 16(b) of the Exchange Act
pursuant to Rule 16b-3 thereunder.

Section 4.12. D&O Indemnification / Insurance Priority Matters. Each SLP
Affiliated Director shall be eligible to enter into an indemnification agreement
consistent with the form thereof previously furnished by the Company. The
Company acknowledges and agrees that any SLP Affiliated Directors who are
partners, members, employees, advisors or consultants of any member of the
Silver Lake Group may have certain rights to indemnification, advancement of
expenses and/or insurance provided by the applicable member of the Silver Lake
Group (collectively, the “Silver Lake Indemnitors”). The Company acknowledges
and agrees that the Company shall be the indemnitor of first resort with respect
to any indemnification, advancement of expenses and/or insurance provided in the
Company’s certificate of incorporation, bylaws and/or indemnification agreement
(including Section 5.05 hereof) to any SLP Affiliated Director in his or her
capacity as a director of the Company or any of its subsidiaries (such that the
Company’s obligations to such indemnitees in their capacities as directors are
primary and any obligation of the Silver Lake Indemnitors to advance expenses or
to provide indemnification or insurance for the same expenses or liabilities
incurred by such indemnitees are secondary). Such indemnitees shall, in their
capacities as directors, be entitled to all the rights to indemnification,
advancement of expenses and entitled to insurance to the extent provided under
(i) the certificate of incorporation and/or bylaws of the Company as in effect
from time to time and/or (ii) such other agreement (including Section 5.05
hereof), if any, between the Company and such indemnitees, without regard to any
rights such indemnitees may have against the Silver Lake Indemnitors. No
advancement or payment by the Silver Lake Indemnitors on behalf of such
indemnitees with respect to any claim for which such indemnitees have sought
indemnification, advancement of expenses or insurance from the Company in their
capacities as directors shall affect the foregoing and the Silver Lake
Indemnitors shall have a right of contribution and/or be subrogated to the
extent of such advancement or payment to all of the rights of recovery of such
indemnitees against the Company.

Section 4.13. Conversion Price Matters. The Conversion Price on the Closing Date
will equal $21.00, and the Conversion Rate on the Closing Date (the “Initial
Conversion Rate”) shall be the quotient (rounded to four decimal places) of
$1,000 divided by such Conversion Price; provided, that if any event (other than
the quarterly cash dividend in the amount of $0.15 per share to be paid on or
about March 16, 2016) shall occur between the date hereof and the Closing Date
(inclusive) that would have resulted in an adjustment to the Conversion Rate

 

34



--------------------------------------------------------------------------------

pursuant to Article 10 of the Indenture if the Notes had been issued and
outstanding since the date hereof, the Initial Conversion Rate and the share
amounts in the table of Make-Whole Applicable Increases set forth in
Section 10.14(b) of the Indenture shall be adjusted in the same manner as would
have been required by Article 10 of the Indenture if the Notes had been issued
and outstanding since the date hereof and the Conversion Price, Initial
Conversion Rate and Make-Whole Applicable Increases table included in the
Indenture shall reflect such adjustment.

Section 4.14. Transfers of SLP Global Securities. The Purchaser agrees that
(i) except in the case of a foreclosure under a Permitted Loan pursuant to which
the lender thereunder is obligated to exchange the foreclosed interest in the
SLP Global Security for a Global Security other than the SLP Global Security,
Purchaser and its Affiliates will only transfer their interests in the SLP
Global Security to a Third Party if such Person receives such transferred
interest in a Global Security other than the SLP Global Security and
(ii) Purchaser and its Affiliates may only transfer an interest in the SLP
Global Security to an Affiliate of Purchaser if such Affiliate continues to hold
such transferred interest in the SLP Global Security and not any other Global
Security.

Section 4.15. Par Value. While the Purchaser owns any Notes, the Company will
not, without the consent of the Purchaser, increase the par value per share of
the Company Common Stock to above $0.01 per share.

Section 4.16. Participation Rights. Until the earlier of (i) such time as there
is no SLP Affiliated Director serving on the Board of Directors and the
Purchaser is no longer entitled to designate a director nominee pursuant to
Section 4.07 and (ii) the eighteen (18) month anniversary of the Closing Date,
notwithstanding Section 4.03, whenever that the Company or any of its
Subsidiaries proposes to issue, directly or indirectly (including, through any
underwriters) any Additional Securities that are not Excluded Securities (such
proposed issuance, an “Additional Investment”), the Company will consult with
the Purchaser reasonably in advance of undertaking such issuance and, if and
only if the Purchaser notifies the Company within five (5) Business Days
following such consultation of its preliminary interest in receiving an offer to
participate in such issuance (which indication shall not be binding upon the
Purchaser), the Company will provide written notice of such proposed issuance to
the Purchaser (an “Offer Notice”) at least ten (10) Business Days prior to the
proposed date of the purchase agreement, investment agreement or other agreement
(the “Additional Investment Agreement”). Each Offer Notice shall include the
applicable purchase price per security for such Additional Investment, the
aggregate amount of the proposed Additional Investment and the other material
terms and conditions of such Additional Investment, including the proposed
closing date. The Offer Notice shall constitute the Company’s offer to issue
such Additional Investment to the Purchaser substantially on the terms and
conditions specified in the Offer Notice, which offer shall be irrevocable for
five (5) Business Days following the date the Offer Notice is received by the
Purchaser (the “Participation Notice Period”). The Purchaser may elect to
purchase all (but not less than all) of the Additional Securities on the terms
proposed. If the Purchaser elects to purchase all of such Additional Investment
specified in the Offer Notice, the Purchaser shall deliver to the Company during
the Participation Notice Period a written notice stating the aggregate amount of
the proposed Additional Investment that the Purchaser offers to purchase (the
“Participation Notice”). If the Purchaser does not deliver a Participation
Notice during the Participation Notice Period (or if, prior to the expiration of
the Participation Notice Period, the

 

35



--------------------------------------------------------------------------------

Purchaser delivers to the Company a written notice declining to participate in
the Additional Investment specified in the Offer Notice), the Purchaser shall be
deemed to have waived its right to participate in such Additional Investment
under this Section 4.16 and the Company shall thereafter be free to issue during
the 60 Business Day period following the expiration of the Participation Notice
Period (or the receipt by the Company of a written notice from the Purchaser
declining to participate in such Additional Investment) such proposed Additional
Investment to one or more third parties on terms and conditions no more
favorable to any such third party than those set forth in the Offer Notice,
unless otherwise agreed by the Purchaser and the Company. Any obligation of the
Company and the Purchaser to participate in any Additional Investment shall in
all cases be conditioned on applicable antitrust clearance or approval under
antitrust or other applicable law, and the closing date for such Additional
Investment by the Purchaser shall not occur until the later of (x) at least
fifteen (15) Business Days after the Purchaser’s receipt of such clearance or
approval or the Purchaser’s waiver of such conditions and (y) at least eleven
(11) Business Days after the Company and the Purchaser enter into the Additional
Investment Agreement in respect of such Additional Investment, in each case of
(x) and (y), unless otherwise agreed by the Purchaser and the Company. The
Purchaser may from time to time designate one or more of its Affiliates through
which the participation right in this Section 4.16 may be exercised. The
issuance of “Additional Securities” means the issuance of any equity security,
or instrument convertible into or exchangeable for any equity security, of the
Company or any of its Subsidiaries, or the granting of any option, warrant,
commitment or right by the Company or any of its Subsidiaries with respect to
any of the foregoing. The issuance of “Excluded Securities” means any issuance
of (i) Additional Securities as consideration to the selling Persons in an
acquisition by the Company or its Subsidiaries, (ii) Additional Securities to a
third-party financial institution in connection with a bona fide borrowing by
the Company or its Subsidiaries, (iii) Additional Securities to the Company’s
directors, employees, advisors or consultants (including as a result of the
exercise of any option to subscribe for, purchase or otherwise acquire shares of
Company Common Stock or upon the vesting or delivery of any award of restricted
stock units (including performance-based restricted stock units) that
corresponds to Company Common Stock and/or an option to subscribe for, purchase
or otherwise acquire shares of Company Common Stock), (iv) Additional Securities
by a wholly-owned Subsidiary of the Company to the Company or another
wholly-owned Subsidiary of the Company, (v) Additional Securities in connection
with any stock split, stock combination, stock dividend, distribution or
recapitalization, (vi) Additional Securities in a bona fide underwritten public
offering (including a marketed “Rule 144A” offering of debt securities to
accredited investors through one or more initial purchasers) and
(vii) Additional Securities issued in connection with a strategic partnership or
commercial arrangement, other than (x) with a private equity firm or similar
financial institution or (y) an issuance whose primary purpose is the provision
of financing. If the Purchaser elects to purchase the Additional Securities
pursuant to this Section 4.16, the Purchaser shall make any filings required in
connection with such participation under antitrust or other applicable law
promptly following the delivery to the Company of the corresponding
Participation Notice and shall use reasonable efforts to obtain applicable
antitrust clearance and/or approval under antitrust or other applicable laws.

 

36



--------------------------------------------------------------------------------

Section 4.17. Transfer Restrictions. Notwithstanding anything in to the contrary
herein, the Purchaser hereby agrees that it shall not, directly or indirectly,
without the Company’s prior written consent, (a) hold any right, title or
interest in the Notes unless such Notes are SLP Securities (as defined in the
Indenture), or (b) transfer (including through any foreclosure or otherwise) to
any other Person any right, title or interest in any Note that is, in the hands
of the transferee, an SLP Security (other than (i) any transfer to a Purchaser’s
Affiliate that (1) is an entity organized or incorporated under the laws of the
United States, any State thereof or the District of Columbia and is a U.S.
Person and (2) executes and delivers to the Company a Joinder becoming a
Purchaser party to this Agreement and the Confidentiality Agreement and a duly
completed and executed IRS Form W-9 and (ii) to the Company or any of its
Subsidiaries).

Section 4.18. Voting. (a) During the Standstill Period, the Purchaser shall take
such action (including, if applicable, through the execution of one or more
written consents if stockholders of the Company are requested to vote through
the execution of an action by written consent in lieu of any such annual or
special meeting of stockholders of the Company) at each meeting of the
stockholders of the Company as may be required so that all shares of issued and
outstanding Company Common Stock Beneficially Owned, directly or indirectly, by
it and/or by any Purchaser Affiliate are voted in the same manner (“for,”
“against,” “withheld,” “abstain” or otherwise) as recommended by the Board of
Directors to the other holders of Company Common Stock (including with respect
to director elections), and (b) the Purchaser shall, and shall (to the extent
necessary to comply with this Section 4.18) cause the Purchaser Affiliates to,
be present, in person or by proxy, at all meetings of the stockholders of the
Company so that all shares of issued and outstanding Company Common Stock
Beneficially Owned by it or them from time to time may be counted for the
purposes of determining the presence of a quorum and voted in accordance with
the preceding clause (a) at such meetings (including at any adjournments or
postponements thereof). The foregoing provision shall also apply to the
execution by such Persons of any written consent in lieu of a meeting of holders
of shares of Company Common Stock.

Section 4.19. U.S. Person. The Purchaser shall cause an Affiliate that is a U.S.
Person to purchase and acquire the Notes.

Section 4.20. Right to Reimbursement for Certain Expenses. In the event that,
pursuant to Article 13 of the Indenture, the Company withdraws or revokes any
notice of redemption under the Indenture in respect of SLP Securities (as
defined in the Indenture) or the SLP Affiliates rescind notice of conversion or
conversion of SLP Securities, the Company shall reimburse each SLP Affiliate who
Beneficially Owns such SLP Securities for (i) any filing fees and other
reasonable out-of-pocket costs, fees and expenses for applications and filings
under the HSR Act or any foreign antitrust requirements incurred in preparation
for conversion of Securities in connection with the redemption that was
contemplated by the withdrawn notice of redemption and (ii) all reasonable
out-of-pocket costs, fees and expenses incurred by or on behalf of such holder
in connection with such conversion contemplated by such conversion notice and
any related offering for resale.

 

37



--------------------------------------------------------------------------------

ARTICLE V

REGISTRATION RIGHTS

Section 5.01. Registration Statement.

(a) The Company will use reasonable efforts to prepare and file and use
reasonable efforts to cause to be declared effective or otherwise become
effective pursuant to the Securities Act in each case no later than the later of
(i) May 12, 2016 and (ii) the first Business Day following the Closing Date (the
“Target Registration Date”) a Registration Statement in order to provide for
resales of Registrable Securities to be made on a delayed or continuous basis
pursuant to Rule 415 under the Securities Act, which Registration Statement will
(except to the extent the SEC objects in written comments upon the SEC’s review
of such Registration Statement) include the Plan of Distribution. In addition,
the Company will from time to time use reasonable efforts to file such
additional Registration Statements to cover resales of any Registrable
Securities that are not registered for resale pursuant to a pre-existing
Registration Statement and will use its reasonable efforts to cause such
Registration Statement to be declared effective or otherwise to become effective
under the Securities Act and, subject to Section 5.02, will use its reasonable
efforts to keep the Registration Statement continuously effective under the
Securities Act at all times until the Registration Termination Date. Any
Registration Statement filed pursuant to this Article V shall cover only
Registrable Securities, shall be on Form S-3 (or a successor form) if the
Company is eligible to use such form and shall be an automatically effective
Registration Statement if the Company is a WKSI.

(b) Subject to the provisions of Section 5.02 and further subject to the
availability of a Registration Statement on Form S-3 (or any successor form
thereto) to the Company pursuant to the Securities Act and the rules and
interpretations of the SEC, the Company will use its reasonable efforts to keep
the Registration Statement (or any replacement Registration Statement)
continuously effective until the earlier of (such earlier date, the
“Registration Termination Date”): (i) the date on which all Registrable
Securities covered by the Registration Statement have been sold thereunder in
accordance with the plan and method of distribution disclosed in the prospectus
included in the Registration Statement and (ii) there otherwise cease to be any
Registrable Securities.

(c) Notwithstanding anything herein to the contrary, during such period of time
from and after the Target Registration Date that the Company ceases to be
eligible to file or use a Registration Statement on Form S-3 (or any successor
form thereto), upon the written request of any holder of Registrable Securities,
the Company shall use its reasonable efforts to file a Registration Statement on
Form S-1 (or any successor form) under the Securities Act covering the
Registrable Securities of the requesting party and use reasonable efforts to
cause such Registration Statement to be declared effective pursuant to the
Securities Act as soon as reasonably practicable after filing thereof and file
and cause to become effective such amendments thereto as are necessary in order
to keep such Registration Statement continuously available. Each such written
request must specify the amount and intended manner of disposition of such
Registrable Securities; provided, that the minimum amount of such Registrable
Securities shall be $75,000,000. When the Company regains ability to file a
Registration Statement on Form S-3 covering the Registrable Securities it shall
as promptly as practicably do so in accordance with Section 5.01(a).

 

38



--------------------------------------------------------------------------------

Section 5.02. Registration Limitations and Obligations.

(a) Subject to Section 5.01, the Company will use reasonable efforts to prepare
such supplements or amendments (including a post-effective amendment), if
required by applicable law, to each applicable Registration Statement and file
any other required document so that such Registration Statement will be
Available at all times during the period for which such Registration Statement
is, or is required pursuant to this Agreement to be, effective; provided, that
no such supplement, amendment or filing will be required during a Blackout
Period. In order to facilitate the Company’s determination of whether to
initiate a Blackout Period, the Purchaser shall give the Company notice of a
proposed sale of Registrable Securities pursuant to the Registration Statement
at least two (2) Business Days (or, if two Business Days is not practicable, one
(1) Business Day) prior to the proposed date of sale (which notice shall not
bind the Purchaser to make any sale).

(b) Notwithstanding anything to the contrary contained in this Agreement, the
Company shall be entitled, from time to time, by providing written notice to the
holders of Registrable Securities, to require such holders of Registrable
Securities to suspend the use of the prospectus for sales of Registrable
Securities under the Registration Statement during any Blackout Period;
provided, for purposes of this Section 5.02, the Company shall only be obligated
to provide written notice to any holder or Beneficial Owner of Registrable
Securities of any such Blackout Period, or the certificate described in the
following sentence, if such holder or Beneficial Owner has specified in writing
to the Company for purposes of receiving such notice such holder’s or Beneficial
Owner’s address, contact and fax number information. No sales may be made under
the applicable Registration Statement during any Blackout Period. In the event
of a Blackout Period, the Company shall (x) deliver to the holders of
Registrable Securities a certificate signed by the chief executive officer,
chief financial officer or general counsel of the Company confirming that the
conditions described in the definition of Blackout Period are met (but which
certificate need not specify the nature of the event causing such conditions to
have been met), which certificate shall contain an approximation of the
anticipated delay, and (y) notify each holder of Registrable Securities promptly
upon each of the commencement and the termination of each Blackout Period, which
notice of termination shall be delivered to each holder of Registrable
Securities no later than the close of business of the last day of the Blackout
Period. In connection with the expiration of any Blackout Period and without any
further request from a holder of Registrable Securities, the Company to the
extent necessary and as required by applicable law shall as promptly as
reasonably practicable prepare supplements or amendments, including a
post-effective amendment, to the Registration Statement or the prospectus, or
any document incorporated therein by reference, or file any other required
document so that the Registration Statement will be Available. A Blackout Period
shall be deemed to have expired when the Company has notified the holders of
Registrable Securities that the Blackout Period is over and the Registration
Statement is Available. Notwithstanding anything in this Agreement to the
contrary, the absence of an Available Registration Statement at any time from
and after the Target Registration Date shall be considered a Blackout Period and
subject to the limitations therein.

(c) At any time that a Registration Statement is effective and prior to the
Registration Termination Date, if a holder of Registrable Securities delivers a
notice to the Company (a “Take-Down Notice”) stating that it intends to sell at
least $75,000,000 of Registrable Securities held by such holder (provided that,
if Purchaser and its Affiliates do not own at least $75,000,000 of Registrable
Securities, they shall be permitted to deliver a Take-Down Notice to sell all of
the Registrable Securities held by them (but such amount may not

 

39



--------------------------------------------------------------------------------

in any case be less than $25,000,000 of Registrable Securities), in each case,
pursuant to the Registration Statement, then, the Company shall amend or
supplement the Registration Statement as may be necessary and to the extent
required by law so that the Registration Statement remains Available in order to
enable such Registrable Securities to be distributed in an Underwritten Offering
(subject to Section 5.02(b)). In connection with any Underwritten Offering of
Registrable Securities for which a holder delivers a Take-Down Notice and
satisfies the dollar thresholds set forth in first sentence above, and where the
Take-Down Notice contemplates reasonable and customary marketing efforts not to
exceed twenty-four (24) hours by the Company and the underwriters, the Company
will use reasonable efforts to cooperate and make its senior officers available
for participation in such marketing efforts (which marketing efforts will not,
for the avoidance of doubt, include a “road show” requiring such officers to
travel outside of the city in which they are primarily located). The holder of
Registrable Securities that delivered the applicable Take-Down Notice shall
select the underwriter(s) for each Underwritten Offering. Such holder shall
determine the pricing of the Registrable Securities offered pursuant to any such
Registration Statement, including the underwriting discount and fees payable by
such holder to the underwriters in such Underwritten Offering. Such holder shall
reasonably determine the timing of any such registration and sale. Such holder
shall determine the applicable underwriting discount and other financial terms,
and the holder of the Registrable Securities participating in the Underwritten
Offering shall be solely responsible for all such discounts and fees payable to
such underwriters in such Underwritten Offering for the Registrable Securities
sold by such holders. Without the consent of the applicable holder of
Registrable Securities subject to an Underwritten Offering, no Underwritten
Offering pursuant to this Agreement shall include any securities other than
Registrable Securities.

(d) Notwithstanding anything herein to the contrary, (i) if holders of
Registrable Securities engage or propose to engage in a “distribution” (as
defined in Regulation M under the Exchange Act) of Registrable Securities, such
holders shall discuss the timing of such distribution with the Company
reasonably prior to commencing such distribution, and (ii) such distribution
must not be for less than $75,000,000 of Registrable Securities held by such
holders (provided that, if collectively Purchaser and its Affiliates do not own
at least $75,000,000 of Registrable Securities, they shall be permitted to
engage in such distribution with respect to all of the Registrable Securities
held by them (for so long as they hold collectively at least $25,000,000 of
Registrable Securities)).

(e) In connection with a distribution of Registrable Securities in which a
holder of Registrable Securities is selling at least $200,000,000 of Registrable
Securities, the Company shall, to be extent requested by managing underwriter(s)
of such a distribution, be subject to a restricted period of the same length of
time as such holder agrees with the managing underwriter(s) (but not to exceed
30 days) during which the Company may not offer, sell or grant any option to
purchase Company Common Stock (in the case of an offering of Company Common
Stock or securities convertible or exchangeable for Company Common Stock) and
any debt securities (in the case of an offering of debt securities) of the
Company, subject to customary carve-outs that include, but are not limited to,
(i) issuances pursuant to the Company’s employee or director stock plans and
issuances of shares upon the exercise of options or other equity awards under
such stock plans and (ii) in connection with acquisitions, joint ventures and
other strategic transactions.

 

40



--------------------------------------------------------------------------------

Section 5.03. Registration Procedures.

(a) In connection with the registration of any Registrable Securities under the
Securities Act and in connection with any distribution of Registered Securities
pursuant thereto as contemplated by this Agreement (including any sale referred
to in any Take-Down Notice), the Company shall as promptly as reasonably
practicable, subject to the other provisions of this Agreement:

(i) subject to the provisions of Section 5.01(a), use reasonable efforts to
prepare and file with the SEC a Registration Statement to effect such
registration in accordance with the intended method or methods of distribution
of such securities and thereafter use reasonable efforts to cause such
Registration Statement to become and remain effective pursuant to the terms of
this Article V; provided, however, that the Company may discontinue any
registration of its securities which are not Registrable Securities at any time
prior to the effective date of the Registration Statement relating thereto;
provided, further, that before filing such registration statement or any
amendments or supplements thereto, including any prospectus supplements in
connection with a sale referred to in a Take-Down Notice (but excluding
amendments and supplements that do nothing more than name Selling Holders (as
defined below) and provide information with respect thereto), the Company will
furnish to the holders which are including Registrable Securities in such
registration (“Selling Holders”) and the lead managing underwriter(s), if any,
copies of all such documents proposed to be filed, which documents will be
subject to the review and reasonable comment (which comments will be considered
in good faith by the Company) of the counsel (if any) to such holders and
counsel (if any) to such underwriter(s), and other documents reasonably
requested by any such counsel, including any comment letters from the SEC, and,
if requested by any such counsel, provide such counsel and the lead managing
underwriter(s), if any, reasonable opportunity to participate in the preparation
of such Registration Statement and each prospectus (including any prospectus
supplement) included or deemed included therein and such other opportunities to
conduct a customary and reasonable due diligence investigation (in the context
of a registered underwritten offering) of the Company, including reasonable
access to (including responses to any reasonable inquiries by the lead managing
underwriter(s) and their counsel) the Company’s books and records, officers,
accountants and other advisors, provided that the same is not disruptive to the
business of the Company; provided that such persons shall first agree in writing
with the Company that any information that is reasonably designated by the
Company as confidential at the time of delivery shall be kept confidential by
such persons subject to customary exceptions;

(ii) at or before any Registration Statement is declared or otherwise becomes
effective, qualify the Indenture under the Trust Indenture Act of 1939, as
amended, and appoint a new trustee under the Indenture to the extent such
qualification requires the appointment of a new trustee thereunder;

 

41



--------------------------------------------------------------------------------

(iii) subject to Section 5.02, prepare and file with the SEC such amendments and
supplements to such Registration Statement and the prospectus used in connection
therewith as may be necessary and to the extent required by applicable law to
keep such Registration Statement effective and Available pursuant to the terms
of this Article V;

(iv) if requested by the lead managing underwriter(s), promptly include in a
prospectus supplement or post-effective amendment such information as the lead
managing underwriter(s), if any, and such holders may reasonably request in
order to permit the intended method of distribution of such securities and make
all required filings of such prospectus supplement or such post-effective
amendment as soon as reasonably practicable after the Company has received such
request; provided, however, that the Company shall not be required to take any
actions under this Section 5.03(a)(iv) that are not, in the opinion of counsel
for the Company, in compliance with applicable law;

(v) furnish to the Selling Holders and each underwriter, if any, of the
securities being sold by such Selling Holders such number of conformed copies of
such Registration Statement and of each amendment and supplement thereto, such
number of copies of the prospectus and any prospectus supplement contained in or
deemed part of such Registration Statement (including each preliminary
prospectus supplement) and each free writing prospectus (as defined in Rule 405
of the Securities Act) (a “Free Writing Prospectus”) utilized in connection
therewith and any other prospectus filed under Rule 424 under the Securities
Act, in conformity with the requirements of the Securities Act, and such other
documents as such Selling Holders and underwriter(s), if any, may reasonably
request in order to facilitate the public sale or other disposition of the
Registrable Securities owned by such Selling Holders;

(vi) use reasonable efforts to cause such Registrable Securities to be listed on
each securities exchange on which similar securities issued by the Company are
then listed;

(vii) use reasonable efforts to provide and cause to be maintained a transfer
agent and registrar for all Registrable Securities covered by such Registration
Statement from and after a date not later than the effective date of such
Registration Statement;

(viii) as promptly as practicable notify in writing the holders of Registrable
Securities and the underwriters, if any, of the following events: (A) the filing
of the Registration Statement, any amendment thereto, the prospectus or any
prospectus supplement related thereto or post-effective amendment to such
Registration Statement or any Free Writing Prospectus utilized in connection
therewith, and, with respect to such Registration Statement or any
post-effective amendment thereto, when the same has become effective; (B) any
request by the SEC or any other U.S. or state governmental authority for
amendments or supplements to such Registration Statement or the prospectus;
(C) the issuance by

 

42



--------------------------------------------------------------------------------

the SEC of any stop order suspending the effectiveness of such Registration
Statement or the initiation of any proceedings by any person for that purpose;
(D) the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
securities or “blue sky” laws of any jurisdiction or the initiation or threat of
any proceeding for such purpose; (E) if at any time the representations and
warranties of the Company contained in any agreement (including any underwriting
agreement) related to such registration cease to be true and correct in any
material respect; and (F) upon the happening of any event that makes any
statement made in such Registration Statement or related prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in such
registration statement, prospectus or documents so that, in the case of such
Registration Statement, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and that in the case of
the prospectus, it will not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided, in the case of clause (F), that such notice need not
include the nature or details concerning such event;

(ix) use reasonable efforts to obtain the withdrawal of any order suspending the
effectiveness of such Registration Statement, or the lifting of any suspension
of the qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction at the earliest reasonable practicable
date, except that the Company shall not for any such purpose be required to
(A) qualify generally to do business as a foreign corporation or as a dealer in
securities in any jurisdiction wherein it would not but for the requirements of
this clause (ix) be obligated to be so qualified, (B) subject itself to taxation
in any such jurisdiction or (C) file a general consent to service of process in
any such jurisdiction;

(x) cooperate with each seller of Registrable Securities and each underwriter or
agent participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
Financial Industry Regulatory Authority, Inc.; and

(xi) prior to any public offering of Registrable Securities, use reasonable
efforts to register or qualify or cooperate with the Selling Holders in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the applicable state securities or “blue sky” laws of those jurisdictions
within the United States as any holder reasonably requests in writing to keep
each such registration or qualification (or exemption therefrom) effective until
the Registration Termination Date; provided, that the Company will not be
required to (A) qualify generally to do business as a foreign corporation or as
a dealer in securities in any jurisdiction wherein it would not but for the
requirements of this clause (xi) be obligated to be so qualified, (B) subject
itself to taxation in any such jurisdiction or (C) file a general consent to
service of process in any such jurisdiction;

 

43



--------------------------------------------------------------------------------

(xii) use reasonable efforts to cooperate with the holders to facilitate the
timely preparation and delivery of certificates or book-entry securities
representing Registrable Securities to be delivered to a transferee pursuant to
the Registration Statements, which certificates or book-entry securities shall
be free, to the extent permitted by the Indenture and applicable law, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such holders may request in
writing; and in connection therewith, if required by the Company’s transfer
agent, the Company will promptly after the effectiveness of the Registration
Statement cause to be delivered to its transfer agent when and as required by
such transfer agent from time to time, any authorizations, certificates,
directions and other evidence required by the transfer agent which authorize and
direct the transfer agent to issue such Registrable Securities without legend
upon sale by the holder of such shares of Registrable Securities under the
Registration Statement; and

(xiii) agrees with each holder of Registrable Securities that, in connection
with any Underwritten Offering or other resale pursuant to the Registration
Statement in accordance with the terms hereof, it will use reasonable efforts to
negotiate in good faith and execute all customary indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements (in each case on terms reasonably acceptable to the
Company), including using reasonable efforts to procure customary legal opinions
and auditor “comfort” letters.

(b) The Company may require each Selling Holder and each underwriter, if any, to
(i) furnish the Company in writing such information regarding each Selling
Holder or underwriter and the distribution of such Registrable Securities as the
Company may from time to time reasonably request in writing to complete or amend
the information required by such Registration Statement and/or any other
documents relating to such registered offering, and (ii) execute and deliver, or
cause the execution or delivery of, and to perform under, or cause the
performance under, any agreements and instruments reasonably requested by the
Company to effectuate such registered offering, including, without limitation,
opinions of counsel and questionnaires. If the Company requests that the holders
of Registrable Securities take any of the actions referred to in this
Section 5.03(b), such holders shall take such action promptly and as soon as
reasonably practicable following the date of such request.

(c) Each Selling Holder agrees that upon receipt of any notice from the Company
of the happening of any event of the kind described in clauses (B), (C), (D),
(E) and (F) of Section 5.03(a)(viii), such Selling Holder shall forthwith
discontinue such Selling Holder’s disposition of Registrable Securities pursuant
to the applicable Registration Statement and prospectus relating thereto until
such Selling Holder is advised in writing by the Company that the use of the
applicable prospectus may be resumed, and has received copies of any additional
or supplemental filings that are incorporated or deemed to be incorporated by
reference in such prospectus. The Company shall use reasonable efforts to cure
the events described in clauses (B), (C), (D), (E) and (F) of
Section 5.03(a)(viii) so that the use of the applicable prospectus may be
resumed at the earliest reasonably practicable moment.

 

44



--------------------------------------------------------------------------------

Section 5.04. Expenses. The Company shall pay all Registration Expenses in
connection with a registration pursuant to this Article V, provided that each
holder of Registrable Securities participating in an offering shall pay all
applicable underwriting discounts and commissions, agency fees, brokers’
commissions and transfer taxes, if any, on the Registrable Securities sold by
such holder, and similar charges.

Section 5.05. Registration Indemnification.

(a) The Company agrees, without limitation as to time, to indemnify and hold
harmless, to the fullest extent permitted by law, each Selling Holder and its
Affiliates and their respective officers, directors, members, shareholders,
employees, managers, partners, accountants, attorneys, advisors and agents and
each Person who controls (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act) such Selling Holder or such other
indemnified Person and the officers, directors, members, shareholders,
employees, managers, partners, accountants, attorneys, advisors and agents of
each such controlling Person, each underwriter, if any, and each Person who
controls (within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act) such underwriter (collectively, the “Indemnified Persons”),
from and against all losses, claims, damages, liabilities, costs, expenses
(including reasonable expenses of investigation and reasonable attorneys’ fees
and expenses), judgments, fines, penalties, charges and amounts paid in
settlement (collectively, the “Losses”), as incurred, arising out of, caused by,
resulting from or relating to any untrue statement (or alleged untrue statement)
of a material fact contained in any Registration Statement, prospectus or
preliminary prospectus or Free Writing Prospectus, in each case related to such
Registration Statement, or any amendment or supplement thereto or any omission
(or alleged omission) of a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading and (without limitation of the preceding
portions of this Section 5.05(a)) will reimburse each such Selling Holder, each
of its Affiliates, and each of their respective officers, directors, members,
shareholders, employees, managers, partners, accountants, attorneys, advisors
and agents and each such Person who controls each such Selling Holder and the
officers, directors, members, shareholders, employees, managers, partners,
accountants, attorneys, advisors and agents of each such controlling Person,
each such underwriter and each such Person who controls any such underwriter,
for any legal and any other expenses reasonably incurred in connection with
investigating and defending or settling any such claim, Loss, damage, liability
or action, except insofar as the same are caused by any information regarding a
holder of Registrable Securities or underwriter furnished in writing to the
Company by any such person or any selling holder or underwriter expressly for
use therein.

 

45



--------------------------------------------------------------------------------

(b) In connection with any Registration Statement in which a Selling Holder is
participating, without limitation as to time, each such Selling Holder shall,
severally and not jointly, indemnify the Company, its directors and officers,
and each Person who controls (within the meaning of Section 15 of the Securities
Act and Section 20 of the Exchange Act) the Company, from and against all
Losses, as incurred, arising out of, caused by, resulting from or relating to
any untrue statement (or alleged untrue statement) of material fact contained in
the Registration Statement, prospectus or preliminary prospectus or Free Writing
Prospectus or any amendment or supplement thereto or any omission (or alleged
omission) of a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, and (without limitation of the preceding portions of this
Section 5.05(b)) will reimburse the Company, its directors and officers and each
Person who controls the Company (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act) for any legal and any other
expenses reasonably incurred in connection with investigating and defending or
settling any such claim, Loss, damage, liability or action, in each case solely
to the extent, but only to the extent, that such untrue statement or omission is
made in such registration statement, prospectus or preliminary prospectus or
Free Writing Prospectus or any amendment or supplement thereto in reliance upon
and in conformity with written information regarding the Selling Holder
furnished to the Company by such Selling Holder for inclusion in such
registration statement, prospectus or preliminary prospectus or Free Writing
Prospectus or any amendment or supplement thereto.

(c) Any Person entitled to indemnification hereunder shall give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification; provided, however, the failure to give such notice shall not
release the indemnifying party from its obligation, except to the extent that
the indemnifying party has been actually and materially prejudiced by such
failure to provide such notice on a timely basis.

(d) In any case in which any such action is brought against any indemnified
party, the indemnified party shall promptly notify in writing the indemnifying
party of the commencement thereof, and the indemnifying party will be entitled
to participate therein, and, to the extent that it may wish, to assume the
defense thereof, with counsel reasonably satisfactory to such indemnified party,
and after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof and acknowledging the obligations of
the indemnifying party with respect to such proceeding, the indemnifying party
will not (so long as it shall continue to have the right to defend, contest,
litigate and settle the matter in question in accordance with this paragraph) be
liable to such indemnified party hereunder for any legal or other expense
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation, supervision and monitoring
(unless (i) such indemnified party reasonably objects to such assumption on the
grounds that there may be defenses available to it which are different from or
in addition to the defenses available to such indemnifying party or a conflict
of interest otherwise exists or (ii) the indemnifying party shall have failed
within a reasonable period of time to assume such defense and the indemnified
party is or would reasonably be expected to be materially prejudiced by such
delay, in either event the indemnified party shall be promptly reimbursed by the
indemnifying party for the expenses incurred in connection with retaining one
separate legal counsel (for the avoidance of doubt, for all indemnified parties
in connection therewith)). For the avoidance of doubt, notwithstanding any such
assumption by an indemnifying party, the indemnified party shall have the right
to employ separate counsel in

 

46



--------------------------------------------------------------------------------

any such matter and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such indemnified party
except as provided in the previous sentence. An indemnifying party shall not be
liable for any settlement of an action or claim effected without its consent
(which consent shall not be unreasonably withheld, conditioned or delayed). No
matter shall be settled by an indemnifying party without the consent of the
indemnified party (which consent shall not be unreasonably withheld, conditioned
or delayed), unless such settlement (x) includes an unconditional release of
such indemnified party from all liability on claims that are the subject matter
of such claim or proceeding, (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
indemnified party and (z) is settled solely for cash for which the indemnified
party would be entitled to indemnification hereunder. The failure of an
indemnified party to give notice to an indemnifying party of any action brought
against such indemnified party shall not relieve the indemnifying party of its
obligations or liabilities pursuant to this Agreement, except to the extent such
failure adversely prejudices the indemnifying party.

(e) The indemnification provided for under this Agreement shall survive the sale
or other transfer of the Registrable Securities and the termination of this
Agreement.

(f) If recovery is not available under the foregoing indemnification provisions
for any reason or reasons other than as specified therein, any Person who would
otherwise be entitled to indemnification by the terms thereof shall nevertheless
be entitled to contribution with respect to any Losses with respect to which
such Person would be entitled to such indemnification but for such reason or
reasons, in such proportion as is appropriate to reflect the relative fault of
the indemnifying party, on the one hand, and such indemnified party, on the
other hand, in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of the indemnifying party and of the indemnified party shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party, the Persons’ relative knowledge and access to information concerning the
matter with respect to which the claim was asserted, the opportunity to correct
and prevent any statement or omission, and other equitable considerations
appropriate under the circumstances. It is hereby agreed that it would not
necessarily be equitable if the amount of such contribution were determined by
pro rata or per capita allocation that does not take into account the equitable
considerations referred to in the immediately preceding sentence.
Notwithstanding any other provision of this Agreement, no holder of Registrable
Securities shall be required to contribute, in the aggregate, any amount in
excess of its net proceeds from the sale of the Registrable Securities subject
to any actions or proceedings over the amount of any damages, indemnity or
contribution that such holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not found guilty of such fraudulent misrepresentation.

 

47



--------------------------------------------------------------------------------

(g) The indemnification and contribution agreements contained in this
Section 5.05 are in addition to any liability that the indemnifying party may
have to the indemnified party and do not limit other provisions of this
Agreement that provide for indemnification.

Section 5.06. Facilitation of Sales Pursuant to Rule 144. For as long as the
Purchaser or its Affiliates or any Lender for any Permitted Loan Beneficially
Owns Notes or any Company Common Stock issued or issuable upon conversion
thereof, to the extent it shall be required to do so under the Exchange Act, the
Company shall use reasonable efforts to timely file the reports required to be
filed by it under the Exchange Act or the Securities Act (including the reports
under Sections 13 and 15(d) of the Exchange Act referred to in subparagraph
(c)(1) of Rule 144) and submit all required Interactive Data Files (as defined
in Rule 11 of Regulation S-T of the Commission), and shall use reasonable
efforts to take such further necessary action as any holder of Subject
Securities may reasonably request in connection with the removal of any
restrictive legend on the Subject Securities being sold, all to the extent
required from time to time to enable such holder to sell the Subject Securities
without registration under the Securities Act within the limitations of the
exemption provided by Rule 144.

ARTICLE VI

MISCELLANEOUS

Section 6.01. Survival of Representations and Warranties. All covenants and
agreements contained herein, other than those which by their terms apply in
whole or in part after the Closing (which shall survive the Closing), shall
terminate as of the Closing, provided nothing herein shall relieve any party of
liability for any breach of such covenant or agreement before it terminated.
Except for the warranties and representations contained in clauses (a), (b),
(c), (d) and (e) of Section 3.01 and the representations and warranties
contained in Section 3.02, which shall survive the Closing indefinitely, the
warranties and representations made herein shall survive for one (1) year
following the Closing Date and shall then expire; provided that nothing herein
shall relieve any party of liability for any inaccuracy or breach of such
representation or warranty to the extent that any good faith allegation of such
inaccuracy or breach is made in writing prior to such expiration.

Section 6.02. Notices. All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if delivered personally,
by facsimile, sent by overnight courier or sent via email (with receipt
confirmed) as follows:

 

  (a) If to Purchaser, to:

c/o Silver Lake Partners

2775 Sand Hill Road, Suite 100

Menlo Park, CA 94025

Attention: Karen King

Fax: +1 (650) 233-8125

Email: Karen.King@SilverLake.com

 

48



--------------------------------------------------------------------------------

and:

c/o Silver Lake Partners

9 West 57th Street, 32nd Floor

New York, NY 10019

Attention: Andrew J. Schader

Fax: +1 (212) 981-3535

Email: Andy.Schader@SilverLake.com

With a copy (which shall not constitute actual or constructive notice) to:

Simpson Thacher & Bartlett LLP

2475 Hanover Street

Palo Alto, CA 94304

Attention: Daniel N. Webb

Fax: +1 (650) 251-5002

Email: DWebb@stblaw.com

 

  (b) If to the Company, to:

Symantec Corporation

350 Ellis St.

Mountain View, CA 94043

Attention: Scott C. Taylor

Fax: +1 (650) 429-9137

Email: Scott_Taylor@symantec.com

With a copy (which shall not constitute actual or constructive notice) to:

Fenwick & West LLP

555 California Street, 12th Floor

San Francisco, CA 94104

Attention: Douglas N. Cogen, David K. Michaels

Fax: +1 (415) 281-1350

Email: dcogen@fenwick.com; dmichaels@fenwick.com

or to such other address or addresses as shall be designated in writing. All
notices shall be deemed effective (a) when delivered personally (with written
confirmation of receipt, by other than automatic means, whether electronic or
otherwise), (b) when sent by facsimile (with written confirmation of receipt, by
other than automatic means, whether electronic or otherwise) or (c) one
(1) Business Day following the day sent by overnight courier.

 

49



--------------------------------------------------------------------------------

Section 6.03. Entire Agreement; Third Party Beneficiaries; Amendment. This
Agreement, together with the Confidentiality Agreement, sets forth the entire
agreement between the parties hereto with respect to the Transactions, and is
not

intended to and shall not confer upon any person other than the parties hereto,
their successors and permitted assigns any rights or remedies hereunder,
provided that (i) Section 5.05 shall be for the benefit of and fully enforceable
by each of the Indemnified Persons and (ii) Section 6.12 shall be for the
benefit of and fully enforceable by each of the Specified Persons. Any provision
of this Agreement may be amended or modified in whole or in part at any time by
an agreement in writing between the parties hereto executed in the same manner
as this Agreement. No failure on the part of any party to exercise, and no delay
in exercising, any right shall operate as a waiver thereof nor shall any single
or partial exercise by any party of any right preclude any other or future
exercise thereof or the exercise of any other right.

Section 6.04. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to constitute any original, but all
of which together shall constitute one and the same document. Signatures to this
Agreement transmitted by facsimile transmission, by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document will have
the same effect as physical delivery of the paper document bearing the original
signature.

Section 6.05. Public Announcements. No press release or public announcement
related to this Agreement or the transactions contemplated herein shall be
issued or made by the Purchaser or its Affiliates without the prior written
approval of the Company, unless required by law (based on the advice of counsel)
in which case the Company shall have the right to review and reasonably comment
on such press release, announcement or communication prior to issuance,
distribution or publication. Notwithstanding the foregoing (but subject to the
terms of the Confidentiality Agreement), the Purchaser and its Affiliates shall
not be restricted from communicating with their respective investors and
potential investors in connection with marketing, informational or reporting
activities; provided that the recipient of such information is subject to a
customary obligation to keep such information confidential. The Company may
issue or make one or more press releases or public announcements (in which case
the Purchaser shall have the right to review and reasonably comment on such
press release, announcement or communication prior to issuance, distribution or
publication) and may file this Agreement with the SEC and may provide
information about the subject matter of this Agreement in connection with equity
or debt issuances, share repurchases, or marketing, informational or reporting
activities.

Section 6.06. Expenses. Except as otherwise expressly provided herein, each
party hereto shall bear its own costs and expenses (including attorneys’ fees)
incurred in connection with this Agreement and the Transactions.

Section 6.07. Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the Company’s successors and assigns and Purchaser’s successors and
assigns, and no other person; provided, that neither the Company nor the
Purchaser may assign its respective rights or delegate its respective
obligations under this Agreement, whether by operation of law or otherwise, and
any assignment by the Company or the Purchaser in contravention hereof shall be
null and void; provided, that (i) prior to the Closing the Purchaser may assign
all of its rights and obligations under this Agreement and the Confidentiality
Agreement or any portion thereof to

 

50



--------------------------------------------------------------------------------

one or more Affiliates who are U.S. Persons and who execute and deliver to the
Company a Joinder; provided that no such assignment will relieve the Purchaser
of its obligations hereunder or under the Confidentiality Agreement, (ii) any
Affiliate of the Purchaser who after the Closing Date executes and delivers a
Joinder and is a permitted transferee of any Notes or shares of Company Common
Stock shall be deemed a Purchaser hereunder and have all the rights and
obligations of a Purchaser, (iii) if the Company consolidates or merges with or
into any Person and the Company Common Stock is, in whole or in part, converted
into or exchanged for securities of a different issuer in a transaction that
does not constitute a Change in Control, then as a condition to such transaction
the Company will cause such issuer to assume all of the Company’s rights and
obligations under this Agreement in a written instrument delivered to the
Purchaser, and (iv) the rights of a holder of Registrable Securities under
Article V may be transferred but only together with Subject Securities (x) in a
transfer of (1) Notes in an aggregate principal amount of at least $75,000,000
and (2) Common Stock or other Subject Securities issued or issuable upon
conversion of at least $75,000,000 in aggregate principal amount of Notes,
(y) to an Affiliate of the transferor that executes and delivers to the Company
a Joinder (subject to 4.02(a)), or (z) to a lender in connection with a
Permitted Loan. For the avoidance of doubt, no Third Party to whom any of the
Notes or shares of Company Common Shares are transferred shall have any rights
or obligations under this Agreement except (and then only to the extent of) any
rights and obligations under Article V to the extent transferable in accordance
with this Section 6.07. Notwithstanding anything to the contrary set forth
herein, the Purchaser may without the consent of any other party grant powers of
attorney, operative only upon an event of default of the Company in respect of
its obligation under Article II to issue the Notes upon payment of the purchase
price therefor in accordance with the terms of this Agreement (including
satisfaction of the conditions set forth in Section 2.02(d)), to any lender
under any Permitted Loan to act on behalf of the Purchaser to enforce such
obligation.

Section 6.08. Governing Law; Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to any choice or conflict
of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware. In addition, each of the parties hereto
irrevocably agrees that any legal action or proceeding with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by the other party hereto or its
successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, solely if the Delaware Court of Chancery declines to
accept jurisdiction over a particular matter, any state or federal court within
the State of Delaware). Each of the parties hereto hereby irrevocably submits
with regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than the aforesaid courts. Each of the parties hereto hereby irrevocably
waives, and agrees not to assert as a defense, counterclaim or otherwise, in any
action or proceeding with respect to this Agreement, (i) any claim that it is
not personally subject to the jurisdiction of the above named courts for any
reason other than the failure to

 

51



--------------------------------------------------------------------------------

serve in accordance with this Section 6.08(a), (ii) any claim that it or its
property is exempt or immune from the jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (iii) to the fullest extent permitted by
the applicable law, any claim that (A) the suit, action or proceeding in such
court is brought in an inconvenient forum, (B) the venue of such suit, action or
proceeding is improper or (C) this Agreement, or the subject matter hereof, may
not be enforced in or by such courts. Each of the parties hereby agrees that
service of any process, summons, notice or document by U.S. registered mail to
the respective addresses set forth in Section 6.02 shall be effective service of
process for any suit or proceeding in connection with this Agreement or the
transactions contemplated hereby.

(b) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY MAKES THIS WAIVER VOLUNTARILY AND SUCH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS CONTAINED IN THIS
SECTION 6.08.

Section 6.09. Severability. If any provision of this Agreement is determined to
be invalid, illegal or unenforceable, the remaining provisions of this Agreement
shall remain in full force and effect provided that the economic and legal
substance of, any of the Transactions is not affected in any manner materially
adverse to any party. In the event of any such determination, the parties agree
to negotiate in good faith to modify this Agreement to fulfill as closely as
possible the original intent and purpose hereof. To the extent permitted by law,
the parties hereby to the same extent waive any provision of law that renders
any provision hereof prohibited or unenforceable in any respect.

Section 6.10. Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
Accordingly, each party agrees that in the event of any breach or threatened
breach by any other party of any covenant or obligation contained in this
Agreement, the non-breaching party shall be entitled (in addition to any other
remedy that may be available to it, whether in law or equity) to obtain (i) a
decree or order of specific performance to enforce the observance and
performance of such covenant or obligation, and (ii) an injunction restraining
such breach or threatened breach. Each of the parties agrees that it will not
oppose the granting of an injunction, specific performance and other equitable
relief on the basis that any other party has an adequate remedy at law or that
any award of specific performance is not an appropriate remedy for any reason at
law or in equity. Any party seeking an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement shall not be required to provide any bond or other security in
connection with any such order or injunction.

Section 6.11. Headings. The headings of Articles and Sections contained in this
Agreement are for reference purposes only and are not part of this Agreement.

 

52



--------------------------------------------------------------------------------

Section 6.12. Non-Recourse. This Agreement may only be enforced against, and any
claim or cause of action based upon, arising out of, or related to this
Agreement or the transactions contemplated hereby may only be brought against
the entities that are expressly named as parties hereto and their respective
successors and assigns (including any Person that executes and delivers a
Joinder). Except as set forth in the immediately preceding sentence, no past,
present or future director, officer, employee, incorporator, member, partners,
stockholder, Affiliate, agent, attorney, advisor or representative of any party
hereto (collectively, the “Specified Persons”) shall have any liability for any
obligations or liabilities of any party hereto under this Agreement or for any
claim based on, in respect of, or by reason of, the transactions contemplated
hereby.

Section 6.13. Termination. Notwithstanding anything to the contrary contained
herein, this Agreement, and all rights and obligations of the parties to this
Agreement provided herein, shall terminate, and be of no further force or
effect, upon the occurrence of a Change in Control, other than (i) any liability
of a party arising out of a breach of this Agreement by such party that occurred
prior to such Change in Control and (ii) other than the rights and obligations
provided in Section 4.11, Section 4.12 and Section 5.05, which shall survive
termination of this Agreement.

[Remainder of page intentionally left blank.]

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto or by
their respective duly authorized officers, all as of the date first above
written.

 

SYMANTEC CORPORATION By:  

/s/ Thomas J. Seifert

  Name:   Thomas J. Seifert   Title:   EVP, CFO

 

[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------

SILVER LAKE PARTNERS IV CAYMAN (AIV II), L.P. By:   Silver Lake Technology
Associates IV Cayman, L.P., its general partner By:   Silver Lake (Offshore) AIV
GP IV, Ltd., its general partner By:  

/s/ James A. Davidson

  Name: James A. Davidson   Title:   Managing Partner & Managing Director

 

[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

 

 

 

SYMANTEC CORPORATION

and

[            ]

as Trustee

 

 

INDENTURE

Dated as of [            ], 2016

 

 

2.500% CONVERTIBLE SENIOR NOTES DUE 2021

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

         PAGE   ARTICLE 1    DEFINITIONS   

Section 1.01.

  Definitions      2   

Section 1.02.

  Other Definitions      9   

Section 1.03.

  Rules of Construction      10   

Section 1.04.

  Incorporation by Reference of Trust Indenture Act      11   

Section 1.05.

  References to Interest      12    ARTICLE 2    THE SECURITIES   

Section 2.01.

  Form and Dating      12   

Section 2.02.

  Execution and Authentication      12   

Section 2.03.

  Registrar, Paying Agent and Conversion Agent      13   

Section 2.04.

  Paying Agent to Hold Money in Trust      14   

Section 2.05.

  Holder Lists      14   

Section 2.06.

  Transfer and Exchange      14   

Section 2.07.

  Replacement Securities      15   

Section 2.08.

  Outstanding Securities      15   

Section 2.09.

  Securities Held by the Company or an Affiliate      16   

Section 2.10.

  Temporary Securities      17   

Section 2.11.

  Cancellation      17   

Section 2.12.

  Defaulted Interest      17   

Section 2.13.

  CUSIP Numbers      17   

Section 2.14.

  Deposit of Moneys      17   

Section 2.15.

  Book-Entry Provisions for Global Securities      18   

Section 2.16.

  Special Transfer Provisions      22   

Section 2.17.

  Restrictive Legends      23    ARTICLE 3    REPURCHASE   

Section 3.01.

  Repurchase at Option of Holder Upon a Fundamental Change      24   

Section 3.02.

  Repurchase at Option of Holder on or After Fourth Anniversary of Issue Date   
  29    ARTICLE 4    COVENANTS   

Section 4.01.

  Payment of Securities      31   

Section 4.02.

  Maintenance of Office or Agency      32   

 

i



--------------------------------------------------------------------------------

Section 4.03.

  Annual Reports      32   

Section 4.04.

  Compliance Certificate      33   

Section 4.05.

  Stay, Extension and Usury Laws      33   

Section 4.06.

  Notice of Default      33    ARTICLE 5    SUCCESSORS   

Section 5.01.

  When Company May Merge, Etc.      33   

Section 5.02.

  Successor Substituted      34    ARTICLE 6    DEFAULTS AND REMEDIES   

Section 6.01.

  Events of Default      35   

Section 6.02.

  Acceleration      36   

Section 6.03.

  Other Remedies      38   

Section 6.04.

  Waiver of Past Defaults      39   

Section 6.05.

  Control by Majority      39   

Section 6.06.

  Limitation on Suits      39   

Section 6.07.

  Rights of Holders to Receive Payment and to Convert Securities      40   

Section 6.08.

  Collection Suit by Trustee      40   

Section 6.09.

  Trustee May File Proofs of Claim      40   

Section 6.10.

  Priorities      41   

Section 6.11.

  Undertaking for Costs      41    ARTICLE 7    TRUSTEE   

Section 7.01.

  Duties of Trustee      41   

Section 7.02.

  Rights of Trustee      42   

Section 7.03.

  Individual Rights of Trustee      43   

Section 7.04.

  Trustee’s Disclaimer      44   

Section 7.05.

  Notice of Defaults      44   

Section 7.06.

  Compensation and Indemnity      44   

Section 7.07.

  Replacement of Trustee      45   

Section 7.08.

  Successor Trustee by Merger, Etc.      46   

Section 7.09.

  Eligibility; Disqualification      46   

Section 7.10.

  Preferential Collection of Claims Against Company      46   

Section 7.11.

  Reports by Trustee to Holders      46    ARTICLE 8    DISCHARGE OF INDENTURE
  

Section 8.01.

  Termination of the Obligations of the Company      46   

Section 8.02.

  Application of Trust Money      47   

 

ii



--------------------------------------------------------------------------------

Section 8.03.

  Repayment to Company      47   

Section 8.04.

  Reinstatement      47    ARTICLE 9    AMENDMENTS   

Section 9.01.

  Without Consent of Holders      48   

Section 9.02.

  With Consent of Holders      49   

Section 9.03.

  Revocation and Effect of Consents      50   

Section 9.04.

  Notation on or Exchange of Securities      50   

Section 9.05.

  Trustee Protected      51   

Section 9.06.

  Effect of Supplemental Indentures      51    ARTICLE 10    CONVERSION   

Section 10.01.

  Conversion Privilege      51   

Section 10.02.

  Conversion Procedure and Payment Upon Conversion      51   

Section 10.03.

  Cash in Lieu of Fractional Shares      56   

Section 10.04.

  Taxes on Conversion      56   

Section 10.05.

  Company to Provide Common Stock      56   

Section 10.06.

  Adjustment of Conversion Rate      56   

Section 10.07.

  No Adjustment      66   

Section 10.08.

  Other Adjustments      67   

Section 10.09.

  Adjustments for Tax Purposes      67   

Section 10.10.

  Notice of Adjustment and Certain Events      67   

Section 10.11.

  Effect of Reclassifications, Consolidations, Mergers, Binding Share Exchanges
or Sales on Conversion Privilege      68   

Section 10.12.

  Trustee’s Disclaimer      70   

Section 10.13.

  Rights Distributions Pursuant to Shareholders’ Rights Plans      70   

Section 10.14.

  Increased Conversion Rate Applicable to Certain Securities Surrendered in
Connection with Make-Whole Fundamental Changes      70   

Section 10.15.

  Applicable Stock Exchange Restrictions      73    ARTICLE 11    CONCERNING THE
HOLDERS   

Section 11.01.

  Action by Holders      73   

Section 11.02.

  Proof of Execution by Holders      73   

Section 11.03.

  Persons Deemed Absolute Owners      73    ARTICLE 12    HOLDERS’ MEETINGS   

Section 12.01.

  Purpose of Meetings      74   

Section 12.02.

  Call of Meetings by Trustee      74   

 

iii



--------------------------------------------------------------------------------

Section 12.03.

  Call of Meetings by Company or Holders      75   

Section 12.04.

  Qualifications for Voting      75   

Section 12.05.

  Regulations      75   

Section 12.06.

  Voting      76   

Section 12.07.

  No Delay of Rights by Meeting      76    ARTICLE 13    REDEMPTION   

Section 13.01.

  Optional Redemption; Election to Redeem; Notice to Trustee      76   

Section 13.02.

  Selection by Trustee of Securities to Be Redeemed      77   

Section 13.03.

  Notice of Redemption      78   

Section 13.04.

  Deposit of Redemption Price      79   

Section 13.05.

  Securities Payable on Redemption Date      79   

Section 13.06.

  Securities Redeemed in Part      80    ARTICLE 14    MISCELLANEOUS   

Section 14.01.

  Notices      80   

Section 14.02.

  Communication by Holders with Other Holders      82   

Section 14.03.

  Certificate and Opinion as to Conditions Precedent      82   

Section 14.04.

  Statements Required in Certificate or Opinion      82   

Section 14.05.

  Rules by Trustee and Agents      83   

Section 14.06.

  Legal Holidays      83   

Section 14.07.

  Duplicate Originals      83   

Section 14.08.

  Facsimile and PDF Delivery of Signature Pages      83   

Section 14.09.

  Governing Law      83   

Section 14.10.

  No Adverse Interpretation of Other Agreements      84   

Section 14.11.

  Successors      84   

Section 14.12.

  Separability      84   

Section 14.13.

  Table of Contents, Headings, Etc.      84   

Section 14.14.

  Calculations in Respect of the Securities      84   

Section 14.15.

  No Personal Liability of Directors, Officers, Employees or Shareholders     
85   

Section 14.16.

  Force Majeure      85   

Section 14.17.

  Trust Indenture Act Controls      85   

Section 14.18.

  No Security Interest Created      85   

Section 14.19.

  Benefits of Indenture.      85   

Section 14.20.

  Withholding      85   

EXHIBITS

Exhibit A Form of Security

Exhibit B-1A Form of Security Private Placement Legend

Exhibit B-1B Form of Common Stock Private Placement Legend

 

iv



--------------------------------------------------------------------------------

Exhibit B-2 Form of Legend for Global Security

Exhibit C Form of Notice of Transfer Pursuant to Registration Statement

Exhibit D Form of Certificate of Transfer

Exhibit E Form of Certificate of Exchange

 

v



--------------------------------------------------------------------------------

SYMANTEC CORPORATION

Reconciliation and tie between Trust Indenture Act of 1939 and

Indenture, dated as of [            ], 2016

 

§ 310(a)(1)

     7.09   

(a)(2)

     7.09   

(a)(3)

     Not Applicable   

(a)(4)

     Not Applicable   

(a)(5)

     7.09   

(b)

     7.09   

§ 311(a)

     7.10   

(b)

     7.10   

(c)

     Not Applicable   

§ 312(a)

     2.05   

(b)

     14.02   

(c)

     14.02   

§ 313(a)

     7.11   

(b)(1)

     7.11   

(b)(2)

     7.11   

(c)

     7.11   

(d)

     7.11   

§ 314(a)

    
  4.03, 14.01,
14.04   
  

(b)

     Not Applicable   

(c)(1)

     14.03   

(c)(2)

     14.03   

(c)(3)

     Not Applicable   

(d)

     Not Applicable   

(e)

     14.04   

(f)

     Not Applicable   

§ 315(a)

     7.01   

(b)

     7.05   

(c)

     7.01   

(d)

     7.01   

(e)

     6.11   

§ 316(a)(last sentence)

     2.09   

(a)(1)(A)

     6.05   

(a)(1)(B)

     6.04   

(a)(2)

     Not Applicable   

(b)

     6.07   

(c)

     2.12   

§ 317(a)(1)

     6.08   

(a)(2)

     6.09   

(b)

     2.04   

§ 318(a)

     14.17   

Note: This reconciliation and tie shall not, for any purpose, be deemed to be
part of the Indenture.



--------------------------------------------------------------------------------

INDENTURE, dated as of [            ], 2016, between Symantec Corporation, a
Delaware corporation (the “Company,” as more fully set forth in Section 1.01),
and [            ] a national banking association organized under the laws of
the United States, as trustee (the “Trustee,” as more fully set forth in
Section 1.01).

Each party agrees as follows for the benefit of the other party and for the
equal and ratable benefit of the Holders (as defined below) of the Company’s
2.500% Convertible Senior Notes due 2021 (the “Securities”).

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. The terms defined in this Section 1.01 (except as
herein otherwise expressly provided or unless the context otherwise requires)
for all purposes of this Indenture and of any indenture supplemental hereto
shall have the respective meanings specified in this Section 1.01.

“Additional Interest” means all amounts, if any, payable pursuant to
Section 6.02(b), as applicable.

“Affiliate” means, with respect to a specified Person, any Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For this purpose, “control” shall mean the
power to direct the management and policies of a Person through the ownership of
securities, by contract or otherwise.

“Applicable Procedures” means, with respect to any transfer or exchange of or
for the beneficial interests in any Global Security, the rules and procedures of
the Depository that apply to such transfer or exchange.

“Bankruptcy Law” means Title 11, U.S. Code or any similar U.S. Federal or State
law for the relief of debtors, or any analogous foreign law applicable to the
Company or its Subsidiaries, as the case may be.

“Bankruptcy Custodian” means any receiver, trustee, liquidator or similar
official under any Bankruptcy Law.

“Board of Directors” means the board of directors of the Company or any
committee thereof authorized to act for it.

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification,
and delivered to the Trustee.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
the Federal Reserve Bank of New York is authorized or required by law or
executive order to close or be closed.

 

2



--------------------------------------------------------------------------------

“Capital Stock” of any Person means any and all shares, interests,
participations or other equivalents (however designated) of capital stock of
such Person and all warrants or options to acquire such capital stock.

“Change in Control” shall be deemed to have occurred at such time as:

(a) any “person” or “group” (as those terms are used in Sections 13(d) and 14(d)
of the Exchange Act), files a Schedule TO or any schedule, form or report under
the Exchange Act disclosing that such person or group has become the direct or
indirect “beneficial owner” (as that term is used in Rule 13d-3 under the
Exchange Act) of more than fifty percent (50%) of the total outstanding voting
power of all classes of the Company’s Capital Stock entitled to vote generally
in the election of directors (“Voting Stock”);

(b) the consummation of a sale, transfer, lease, conveyance or other
disposition, in one or a series of related transactions, of all or substantially
all of the consolidated property or assets of the Company and its Subsidiaries,
taken as a whole, to any “person” or “group” (as those terms are used in
Sections 13(d) and 14(d) of the Exchange Act), other than the Company and/or one
or more of the Company’s direct or indirect Subsidiaries (for the avoidance of
doubt a merger or consolidation of the Company with or into another Person is
not subject to this clause (b));

(c) any transaction or series of related transactions is consummated in
connection with which (whether by means of merger, exchange, liquidation, tender
offer, consolidation, combination, reclassification, recapitalization,
acquisition or otherwise) all of the Common Stock are exchanged for, converted
into, acquired for or constitutes solely the right to receive other securities,
other property, assets or cash, but excluding the consummation of any merger,
exchange, tender offer, consolidation or acquisition of the Company with or by
another Person pursuant to which the Persons that “beneficially owned,” directly
or indirectly, the shares of the Company’s Voting Stock immediately prior to
such transaction “beneficially own,” directly or indirectly, immediately after
such transaction, shares of the surviving, continuing or acquiring corporation’s
Voting Stock representing at least a majority of the total outstanding voting
power of all outstanding classes of Voting Stock of the surviving, continuing or
acquiring corporation in substantially the same proportion relative to each
other as such ownership immediately prior to such transaction, other than
changes in proportionality as a result of any cash/stock election provided under
the terms of the definitive agreement regarding such transaction; or

(d) the adoption of a plan relating to the Company’s liquidation or dissolution.

Notwithstanding the foregoing, (x) any transaction that constitutes a Change in
Control pursuant to both clause (a) and clause (c) shall be deemed a Change in
Control solely under clause (c) above and (y) a transaction or transactions
described in any of clause (a) through (c) above (including any merger of the
Company solely for the purpose of changing the Company’s jurisdiction of
incorporation) shall not constitute a “Change in Control” if (i) at least ninety
percent (90%) of the consideration received or to be received by holders of the
Common Stock or Reference Property into which the Securities have become
convertible pursuant to Section 10.11 (other than cash payments for fractional
shares or pursuant to statutory appraisal rights) in

 

3



--------------------------------------------------------------------------------

connection with such transaction or transactions consists of common equity
listed or quoted on The New York Stock Exchange, NYSE MKT LLC, The NASDAQ Global
Select Market, The NASDAQ Global Market or The NASDAQ Capital Market (or any of
their respective successors) or any other U.S. national securities exchange (or
which will be so traded when issued or exchanged in connection with such
consolidation or merger) and (ii) as a result of such transaction or
transactions, the Securities become convertible or exchangeable for such
consideration pursuant to Section 10.11.

“Close of Business” means 5:00 p.m., New York City time.

“Closing Sale Price” on any date means the per share price of the Common Stock
on such date, determined (i) on the basis of the closing sale price per share
(or if no closing sale price per share is reported, the average of the bid and
ask prices or, if more than one in either case, the average of the average bid
and the average ask prices) on that date as reported in the composite
transactions for the Relevant Stock Exchange; or (ii) if the Common Stock is not
listed on a U.S. national or regional securities exchange on the relevant date,
the last quoted bid price for the Common Stock on the relevant date, as reported
by OTC Markets Group, Inc. or a similar organization; provided, however, that in
the absence of any such report or quotation, the “Closing Sale Price” shall be
the price determined by a nationally recognized independent investment banking
firm retained by the Company for such purpose as most accurately reflecting the
per share price that a fully informed buyer, acting on his own accord, would pay
to a fully informed seller, acting on his own accord in an arms-length
transaction, for one share of Common Stock. The Closing Sale Price shall be
determined without reference to after-hours or extended market trading.

“Company” means the party named as such above until a successor replaces it
pursuant to the applicable provision hereof and thereafter means the successor.
The foregoing sentence shall likewise apply to any such successor or subsequent
successor.

“Company Order” means a written request or order signed on behalf of the Company
by an Officer and delivered to the Trustee.

“Common Stock” means the common stock, par value $0.01 per share, of the Company
at the date of this Indenture, subject to Section 10.11.

“Conversion Date” with respect to a Security means the date on which a Holder
satisfies all the requirements for such conversion specified under
Section 10.01(b).

“Conversion Notice” means a “Conversion Notice” in the form attached as
Attachment 2 to the Form of Security attached hereto as Exhibit A.

“Conversion Price” means as of any date, $1,000 divided by the Conversion Rate
as of such date.

 

4



--------------------------------------------------------------------------------

“Conversion Rate” shall initially be [            ], subject to adjustment as
provided in Article 10.1

“Corporate Trust Office of the Trustee” means the principal office of the
Trustee at which at any time this Indenture shall be administered, which office
as of the date hereof is located at [            ], Attention: [            ],
or such other address as the Trustee may designate from time to time by written
notice to the Holders and the Company, or the principal corporate trust office
of any successor Trustee (or such other address as such successor Trustee may
designate from time to time by written notice to the Holders and the Company).

“Daily Conversion Value” means, for each Trading Day during the Observation
Period, one-twenty-fifth of the product of (a) the Conversion Rate on such
Trading Day and (b) the Daily VWAP for such Trading Day.

“Daily Measurement Value” means the Specified Dollar Amount (if any), divided by
25.

“Daily Settlement Amount,” for each Trading Day during the Observation Period,
shall consist of:

(a) cash in an amount equal to the lesser of (i) the Daily Measurement Value and
(ii) the Daily Conversion Value on such Trading Day; and

(b) if the Daily Conversion Value on such Trading Day exceeds the Daily
Measurement Value, a number of shares of Common Stock equal to (i) the
difference between the Daily Conversion Value and the Daily Measurement Value,
divided by (ii) the Daily VWAP for such Trading Day.

“Daily VWAP” means, for each Trading Day during the relevant Observation Period,
the per share volume-weighted average price as displayed under the heading
“Bloomberg VWAP” on Bloomberg page “SYMC <EQUITY> AQR” (or its equivalent
successor if such page is not available) in respect of the period from the
scheduled open of trading until the scheduled close of trading of the primary
trading session on such Trading Day (or if such volume-weighted average price is
unavailable, the market value of one share of Common Stock on such Trading Day
determined, using a volume-weighted average method, by a nationally recognized
independent investment banking firm retained for this purpose by the Company).
The “Daily VWAP” shall be determined without regard to after-hours trading or
any other trading outside of the regular trading session trading hours.

“Default” means any event which is, or after notice or passage of time or both
would be, an Event of Default.

“Depository” means The Depository Trust Company, its nominees and successors.

 

 

1  The initial Conversion Rate set forth in the executed Indenture shall be as
determined pursuant to Section 4.13 of the Investment Agreement.

 

5



--------------------------------------------------------------------------------

“Ex Date” means the first date on which the Common Stock trades on the Relevant
Stock Exchange, regular way, without the right to receive the issuance, dividend
or distribution in question from the Company or, if applicable, from the seller
of Common Stock on the Relevant Stock Exchange (in the form of due bills or
otherwise) as determined by the Relevant Stock Exchange.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Fundamental Change” shall be deemed to occur upon the occurrence of either a
Change in Control or a Termination of Trading.

“Holder” means a Person in whose name a Security is registered on the
Registrar’s books.

“Indenture” means this Indenture as amended or supplemented from time to time.

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Security through a Participant.

“Interest Payment Date” means April 1 and October 1 of each year, beginning on
October 1, 2016.

“Investment Agreement” means the Investment Agreement, dated as of February 3,
2016, by and among Symantec Corporation and Silver Lake Partners IV Cayman (AIV
II), L.P.

“Issue Date” means [            ], 2016.

“Make-Whole Fundamental Change” means an event described in the definition of
Change in Control set forth above after giving effect to any exceptions to or
exclusions from such definition (including, without limitation, the exception
described in the paragraph immediately following such clauses), but without
regard to the exclusion set forth in clause (c) of such definition.

“Market Disruption Event” means, with respect to the Common Stock or any other
security, (i) a failure by the Relevant Stock Exchange to open for trading
during its regular trading session or (ii) the occurrence or existence for more
than one-half hour period in the aggregate on any Scheduled Trading Day for
Common Stock or such other security of any suspension or limitation imposed on
trading (by reason of movements in price exceeding limits permitted by the
Relevant Stock Exchange or otherwise) of the Common Stock or such other security
or in any options contracts or future contracts relating to the Common Stock or
such other security, and such suspension or limitation occurs or exists at any
time before 1:00 p.m., New York City time, on such day.

“Maturity Date” means April 1, 2021.

 

6



--------------------------------------------------------------------------------

“Observation Period,” with respect to any Security (other than an SLP Security)
surrendered for conversion, means: (i) if the relevant Conversion Date occurs
prior to the 27th Scheduled Trading Day immediately preceding the Maturity Date,
the 25 consecutive Trading Day period beginning on, and including, the second
Trading Day immediately succeeding such Conversion Date; and (ii) if the
relevant Conversion Date occurs on or after the 27th Scheduled Trading Day
immediately preceding the Maturity Date, the 25 consecutive Trading Days
beginning on, and including, the 27th Scheduled Trading Day immediately
preceding the Maturity Date; and, with respect to SLP Securities, has the
meaning set forth in Section 10.02(a)(v).

“Officer” means the Chief Executive Officer, the President, the Chief Financial
Officer, Controller, Director of Treasury, the Treasurer, the Secretary, any
Assistant Treasurer, any Assistant Secretary and any Vice President of the
Company.

“Officers’ Certificate” means a certificate signed by (i) by the Chief Executive
Officer, the President, the Chief Financial Officer or any of the Vice
Presidents of the Company, and (ii) by the Controller, Director of Treasury,
Treasurer, any Assistant Treasurer, the Secretary, any Assistant Secretary or
any of the Vice Presidents of the Company, delivered to the Trustee.

“Open of Business” means 9:00 a.m., New York City time.

“Opinion of Counsel” means a written opinion that meets the requirements of
Section 14.04 from legal counsel who may be an employee of or counsel for the
Company, or other counsel, including counsel for the transferor or transferee,
reasonably acceptable to the Trustee.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or government or other agency or political subdivision thereof.

“Physical Security” means permanent certificated Securities in registered
non-global form issued in denominations of $1,000 principal amount and integral
multiples in excess thereof.

“record date” means, unless the context requires otherwise, with respect to any
dividend, distribution or other transaction or event in which the holders of
Common Stock (or other security) have the right to receive any cash, securities
or other property or in which Common Stock (or other applicable security) is
exchanged for or converted into any combination of cash, securities or other
property, the date fixed for determination of shareholders entitled to receive
such cash, securities or other property (whether such date is fixed by the Board
of Directors or by statute, contract or otherwise).

“Record Date” for interest payable in respect of any Security on any Interest
Payment Date means, the March 15 or September 15 (whether or not a Business
Day), as the case may be, immediately preceding such Interest Payment Date.

“Relevant Stock Exchange” means The NASDAQ Stock Market LLC or, if the Common
Stock (or other security for which the Closing Sale Price must be determined) is
not then listed on The NASDAQ Stock Market LLC, the principal other U.S.
national or regional securities exchange or market on which the Common Stock (or
such other security) is then listed.

 

7



--------------------------------------------------------------------------------

“Repurchase Notice” means a “Repurchase Notice” in the form attached as
Attachment 3 to the form of Security attached hereto as Exhibit A.

“Responsible Officer” shall mean, when used with respect to the Trustee, any
officer within the corporate trust department of the Trustee who shall have
direct responsibility for the administration of this Indenture, and also means
with respect to a particular matter, any other officer of the Trustee to whom
such corporate trust matter is referred because of such Person’s knowledge of
and familiarity with the particular subject.

“Restricted Global Security” means a Global Security that bears the Security
Private Placement Legend.

“Restricted Security” means a Security that constitutes a “restricted security”
within the meaning of Rule 144(a)(3) under the Securities Act until such time as
such Security is freely tradable by a Person who is not (and has not been for
the three months preceding the applicable transfer) an “affiliate” (as defined
in such rule) pursuant to such rule. Each of the Securities issued on the Issue
Date that bear the Security Private Placement Legend shall be Restricted
Securities as of the Issue Date.

“Scheduled Trading Day” means a day that is scheduled to be a Trading Day on
Relevant Stock Exchange. If the Common Stock is not listed on any U.S. national
or regional securities exchange, “Scheduled Trading Day” means a Business Day.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Securities Agent” means any Registrar, Paying Agent or Conversion Agent.

“Settlement Method” means, with respect to any conversion of Securities,
Physical Settlement, Cash Settlement or Combination Settlement, as elected (or
deemed to have been elected) by the Company.

“SLP Global Securities” means the Global Securities issued and authenticated on
the Issue Date with an initial balance of $500,000,000, bearing the Security
Private Placement Legend and identified by CUSIP No. [            ] and ISIN No.
[            ].

“SLP Securities” means any SLP Global Securities or any temporary Securities or
Physical Securities issued in exchange for beneficial interests in an SLP Global
Security.

“Specified Dollar Amount” means the maximum cash amount per $1,000 principal
amount of Securities to be received upon conversion as specified in the
Settlement Notice (or deemed specified pursuant to this Indenture) related to
any converted Securities (or portion thereof).

 

8



--------------------------------------------------------------------------------

“Subsidiary” of any Person means any corporation, association, partnership or
other business entity of which more than 50% of the total voting power of the
shares, interests, participations or other equivalents (however designated) of
Capital Stock ordinarily entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers, trustees or other
voting members of the governing body thereof is at the time owned or controlled,
directly or indirectly, by (a) such Person, (b) such Person and one or more
Subsidiaries of such Person or (c) one or more Subsidiaries of such Person.

“Termination of Trading” shall be deemed to occur if the Common Stock (or other
common equity into which the Securities are then convertible) is not listed for
trading on any of The New York Stock Exchange, NYSE MKT LLC, The NASDAQ Global
Select Market, The NASDAQ Global Market or The NASDAQ Capital Market (or any of
their respective successors) or any other U.S. national securities exchange.

“TIA” means the Trust Indenture Act of 1939 as amended and in effect from time
to time.

“Trading Day” means a day on which (i) there is no Market Disruption Event,
(ii) trading in the Common Stock generally occurs on the Relevant Stock Exchange
or, if the Common Stock is not then listed on a U.S. national or regional
securities exchange, on the principal other market on which the Common Stock is
then traded, and (iii) a Closing Sale Price for the Common Stock is available on
such securities exchange or market; provided that if the Common Stock (or other
security for which a Closing Sale Price must be determined) is not so listed or
traded, “Trading Day” means a Business Day.

“Trustee” means the party named as such in this Indenture until a successor
replaces it in accordance with the provisions hereof and thereafter means the
successor. The foregoing sentence shall likewise apply to any such successor or
subsequent successor.

“Unrestricted Global Security” means a Global Security that does not bear the
Security Private Placement Legend.

“Withdrawal Time” means the time the beneficial owners of the SLP Securities are
notified by the Company in writing of the Blackout Period and withdrawal of the
redemption notice with respect to the SLP Securities in accordance with the
Investment Agreement.

Section 1.02. Other Definitions.

 

Term

   Defined in Section

“Applicable Price”

   10.14(d)

“Authorized Officers”

   14.01(b)

“Cash Settlement”

   10.02(a)

“Clause A Distribution”

   10.06(c)

“Clause B Distribution”

   10.06(c)

“Clause C Distribution”

“Combination Settlement”

   10.06(c)


10.02(a)

“Common Stock Private Placement Legend”

   2.18

 

9



--------------------------------------------------------------------------------

“Conversion Agent”

   2.03

“Conversion Obligation”

   10.01(a)

“Distributed Property”

   10.06(c)

“Effective Date”

   10.14(a)

“Electronic Means”

   14.01(b)

“Event of Default”

   6.01

“Fundamental Change Notice”

   3.01(b)

“Fundamental Change Repurchase Date”

   3.01(a)

“Fundamental Change Repurchase Price”

   3.01(a)

“Fundamental Change Repurchase Right”

   3.01(a)

“Global Security”

   2.01

“HSR Act”

   10.02(c)

“Investor Repurchase”

   3.02(a)

“Investor Repurchase Date”

   3.02(a)

“Investor Repurchase Price”

   3.02(a)

“Investor Repurchase Right”

   3.02(a)

“Instructions”

   14.01(b)

“Make-Whole Applicable Increase”

   10.14(b)

“Make-Whole Conversion Period”

   10.14(a)

“Merger Event”

   10.11

“Open Period”

   13.02

“Participants”

   2.15

“Paying Agent”

   2.03

“Physical Settlement”

   10.02(a)

“Redemption Date”

   13.01

“Redemption Price”

   13.07

“Reference Property”

   10.11

“Registrar”

   2.03

“Repurchase Upon Fundamental Change”

   3.01(a)

“Resale Restriction Termination Date”

   2.18

“Securities”

   Preamble

“Security Private Placement Legend”

   2.18

“Settlement Amount”

   10.02(a)(iv)

“Settlement Notice”

   10.02(a)(iii)

“SLP Settlement Notice”

   10.02(a)(v)

“Spin-Off”

   10.06(c)

“Trigger Event”

   10.06(c)

“Valuation Period”

   10.06(c)

“Voting Stock”

   1.01


(Definition of

“Change in Control”)

Section 1.03. Rules of Construction. Unless the context otherwise requires:

(i) a term has the meaning assigned to it;

 

10



--------------------------------------------------------------------------------

(ii) an accounting term not otherwise defined has the meaning assigned to it in
accordance with U.S. generally accepted accounting principles in effect from
time to time;

(iii) “or” is not exclusive;

(iv) “including” means “including without limitation;”

(v) words in the singular include the plural and in the plural include the
singular;

(vi) provisions apply to successive events and transactions;

(vii) the term “principal” means the principal of any Security payable under the
terms of such Securities, unless the context otherwise requires;

(viii) “herein,” “hereof” and other words of similar import refer to this
Indenture as a whole and not to any particular Article, Section or other
subdivision of this Indenture;

(ix) references to currency shall mean the lawful currency of the United States
of America, unless the context requires otherwise; and

(x) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified.

Section 1.04. Incorporation by Reference of Trust Indenture Act. Whenever this
Indenture refers to a provision of the TIA, the provision is incorporated by
reference in and made a part of this Indenture. The following TIA terms used in
this Indenture have the following meanings:

“Commission” means the SEC.

“indenture securities” means the Securities.

“indenture security holder” means a Securityholder.

“indenture to be qualified” means this Indenture.

“indenture trustee” or “institutional trustee” means the Trustee.

“obligor” on the indenture securities means the Company and any successor
obligor upon the Securities.

 

11



--------------------------------------------------------------------------------

All other terms used in this Indenture that are defined by the TIA, defined by
TIA reference to another statute or defined by SEC rule under the TIA and not
otherwise defined herein are used herein as so defined.

Section 1.05. References to Interest. Unless the context otherwise requires, any
reference to interest on, or in respect of, any Security in this Indenture shall
be deemed to include Additional Interest if, in such context, Additional
Interest is, was or would be payable. Unless the context otherwise requires, any
express mention of Additional Interest in any provision hereof shall not be
construed as excluding Additional Interest, as the case may be, in those
provisions hereof where such express mention is not made.

ARTICLE 2

THE SECURITIES

Section 2.01. Form and Dating. The Securities and the Trustee’s certificate of
authentication shall be substantially in the form set forth in Exhibit A, which
is incorporated in and forms a part of this Indenture. The Securities may have
notations, legends or endorsements required by law, stock exchange rule or
usage; provided that such notations, legends or endorsements are in a form
acceptable to the Company. Each Security shall be dated the date of its
authentication.

So long as the Securities, or portion thereof, are eligible for book-entry
settlement with the Depository, unless otherwise required by law, subject to
Section 2.15, such Securities may be represented by one or more Securities in
global form registered in the name of the Depository or the nominee of the
Depository (“Global Securities”). The transfer and exchange of beneficial
interests in any such Global Securities shall be effected through the Depository
in accordance with this Indenture and the Applicable Procedures. Except as
provided in Section 2.15, beneficial owners of a Global Security shall not be
entitled to have certificates registered in their names, will not receive or be
entitled to receive Physical Securities and such beneficial owners will not be
considered Holders of such Global Security.

Any Global Securities shall represent such of the outstanding Securities as
shall be specified therein and shall provide that it shall represent the
aggregate amount of outstanding Securities from time to time endorsed thereon
and that the aggregate amount of outstanding Securities represented thereby may
from time to time be increased or reduced to reflect issuances, repurchases,
conversions, transfers or exchanges permitted hereby. Any endorsement of a
Global Security to reflect the amount of any increase or decrease in the amount
of outstanding Securities represented thereby shall be made by the Trustee or
the custodian for the Global Security, at the written direction of the Trustee,
in such manner and upon instructions given by the Holder of such Securities in
accordance with this Indenture. Payment of principal of, and interest on, any
Global Securities (including the Fundamental Change Repurchase Price, Investor
Repurchase Price or Redemption Price, if applicable) shall be made to the
Depository in immediately available funds.

Section 2.02. Execution and Authentication. One duly authorized Officer shall
sign the Securities for the Company by manual or facsimile signature.

 

12



--------------------------------------------------------------------------------

A Security’s validity shall not be affected by the failure of an Officer whose
signature is on such Security to hold, at the time the Security is
authenticated, the same office at the Company.

A Security shall not be valid until duly authenticated by the manual signature
of the Trustee. The signature shall be conclusive evidence that the Security has
been authenticated under this Indenture.

Upon a Company Order, the Trustee shall authenticate Securities for original
issue in the aggregate principal amount of $500,000,000. The aggregate principal
amount of Securities outstanding at any time may not exceed $500,000,000,
subject to the immediately succeeding paragraph and except for Securities
authenticated and delivered in lieu of lost, destroyed or wrongfully taken
Securities pursuant to Section 2.07.

The Company may not, without the consent of Holders of 100% in aggregate
principal amount of the outstanding Securities, increase the aggregate principal
amount of Securities by issuing additional Securities in the future (except for
Securities authenticated and delivered upon registration of transfer or exchange
for or in lieu of other Securities pursuant to Sections 2.06, 2.07, 2.10, 2.15,
2.16, 2.17. 2.18, 3.01(h), 3.02(g), 10.02(f) and 13.06).

Upon a Company Order, the Trustee shall authenticate Securities, including
Securities not bearing the Security Private Placement Legend, to be issued to
the transferees when sold pursuant to an effective registration statement under
the Securities Act as set forth in Section 2.16(b) or when not otherwise
required under this Indenture to bear the Security Private Placement Legend.

The Trustee shall act as the initial authenticating agent. Thereafter, the
Trustee may appoint an authenticating agent acceptable to the Company to
authenticate Securities. An authenticating agent may authenticate Securities
whenever the Trustee may do so. Each reference in this Indenture to
authentication by the Trustee includes authentication by such authenticating
agent. An authenticating agent so appointed has the same rights as a Securities
Agent to deal with the Company and its Affiliates.

If a Company Order pursuant to this Section 2.02 has been, or simultaneously is,
delivered, then any instructions by the Company to the Trustee with respect to
endorsement, delivery or redelivery of a Security that is a Global Security
shall be in writing but need not comply with Section 14.03 and shall not be
required to be accompanied by an Opinion of Counsel.

The Securities shall be issuable only in registered form without interest
coupons and only in minimum denominations of $1,000 principal amount and any
integral multiple thereof.

Section 2.03. Registrar, Paying Agent and Conversion Agent. The Company shall
maintain, or shall cause to be maintained, (i) an office or agency where
Securities may be presented for registration of transfer or for exchange
(“Registrar”), (ii) an office or agency where Securities may be presented for
payment (“Paying Agent”) and (iii) an office or agency

 

13



--------------------------------------------------------------------------------

where Securities may be presented for conversion (“Conversion Agent”). The
Registrar shall keep a register of the Securities and of their transfer and
exchange. The Company may appoint or change one or more co-registrars, one or
more additional paying agents and one or more additional conversion agents,
subject to providing written notification to the Trustee of any such new
registrar, paying agent or conversion agent, and may act in any such capacity on
its own behalf. The term “Registrar” includes any co-registrar; the term “Paying
Agent” includes any additional paying agent; and the term “Conversion Agent”
includes any additional conversion agent.

The Company shall use reasonable best efforts to enter into an appropriate
agency agreement with any Securities Agent not a party to this Indenture, if
any. Such agency agreement, if any, shall implement the provisions of this
Indenture that relate to such Securities Agent. The Company shall notify the
Trustee in writing of the name and address of any Securities Agent not a party
to this Indenture. If the Company fails to maintain an entity other than the
Trustee as Registrar, Paying Agent or Conversion Agent, the Trustee shall act as
such.

The Company initially appoints the Trustee as Paying Agent, Registrar and
Conversion Agent.

Section 2.04. Paying Agent to Hold Money in Trust. Each Paying Agent shall hold
in trust for the benefit of the Holders or the Trustee all moneys held by the
Paying Agent for the payment of the Securities, and shall notify the Trustee in
writing of any Default by the Company in making any such payment. While any such
Default continues, the Trustee may require a Paying Agent to pay all money held
by it to the Trustee. The Company at any time may require a Paying Agent to pay
all money held by it to the Trustee and account for any funds so paid by it.
Upon payment over to the Trustee, the Paying Agent shall have no further
liability for such money. If the Company acts as Paying Agent, it shall
segregate and hold as a separate trust fund all money held by it as Paying
Agent; provided that the Company may not act as Paying Agent upon the occurrence
and continuance of an Event of Default.

Section 2.05. Holder Lists. The Trustee shall preserve in as current a form as
is reasonably practicable the most recent list available to it of the names and
addresses of Holders and shall otherwise comply with Section 312(a) of the TIA.
If the Trustee is not the Registrar, the Company shall furnish, or shall cause
to be furnished, to the Trustee before each Interest Payment Date and at such
other times as the Trustee may request in writing a list, in such form and as of
such date as the Trustee may reasonably require, of the names and addresses of
Holders appearing in the security register of the Registrar and the Company
shall otherwise comply with Section 312(a) of the TIA.

Section 2.06. Transfer and Exchange. Subject to Section 2.15 and Section 2.16,
where Securities are presented to the Registrar with a request to register their
transfer or to exchange them for an equal principal amount of Securities of
other authorized denominations, the Registrar shall register the transfer or
make the exchange if its requirements under this Indenture for such transaction
are met. To permit registrations of transfer and exchanges, the Trustee shall
authenticate Securities at the Registrar’s request or upon the Trustee’s receipt
of a Company Order therefor. The Company, the Registrar or the Trustee, as the
case may be, shall not be

 

14



--------------------------------------------------------------------------------

required to register the transfer of or exchange any Security for which a
Repurchase Notice or notice of redemption pursuant to Article 11 has been
delivered, and not withdrawn, in accordance with this Indenture, except if the
Company has defaulted in the payment of the Fundamental Change Repurchase Price,
the Investor Repurchase Price or the Redemption Price with respect to such
Security or to the extent that a portion of such Security is not subject to such
Repurchase Notice or notice of redemption.

No service charge shall be made for any transfer, exchange or conversion of
Securities, but the Company and the Trustee may require payment of a sum
sufficient to cover any documentary, stamp, issue or transfer tax or similar
governmental charge that may be imposed in connection with any transfer,
exchange or conversion of Securities, other than exchanges pursuant to
Section 2.07, Section 2.10, Section 3.01, Section 3.02, Section 9.04 or
Section 10.02, in each case, not involving any transfer.

Section 2.07. Replacement Securities. If the Holder of a Security claims that
the Security has been mutilated, lost, destroyed or wrongfully taken, the
Company shall issue and the Trustee shall authenticate, at the Holder’s expense,
a replacement Security upon surrender to the Trustee of the mutilated Security,
or upon delivery to the Trustee of evidence of the loss, destruction or theft of
the Security satisfactory to the Trustee and the Company. In the case of a lost,
destroyed or wrongfully taken Security, if required by the Trustee or the
Company, indemnity (including in the form of a bond) must be provided by the
Holder that is reasonably satisfactory to the Trustee and the Company to
indemnify and hold harmless the Company, the Trustee or any Securities Agent
from any loss that any of them may suffer if such Security is replaced.

In case any such mutilated, lost, destroyed or wrongfully taken Security has
become due and payable, the Company in its discretion may, instead of issuing a
new Security, pay the amounts due in respect of such Security as provided
hereunder.

Every replacement Security is an additional obligation of the Company only as
provided in Section 2.08.

Section 2.08. Outstanding Securities. Securities outstanding at any time are all
the Securities authenticated by the Trustee except for those converted, those
cancelled by it, those delivered to it for cancellation and those described in
this Section 2.08 as not outstanding. Except to the extent provided in
Section 2.09, a Security does not cease to be outstanding because the Company or
one of its Subsidiaries or Affiliates holds the Security.

If a Security is replaced pursuant to Section 2.07, it ceases to be outstanding
unless the Trustee receives proof satisfactory to it, or a court holds, that the
replaced Security is held by a protected purchaser.

If the Paying Agent (in the case of a Paying Agent other than the Company) holds
as of 11:00 a.m. New York City time on a Fundamental Change Repurchase Date,
Investor Repurchase Date, Redemption Date or the Maturity Date, money sufficient
to pay the aggregate Fundamental Change Repurchase Price, Investor Repurchase
Price, Redemption Price or

 

15



--------------------------------------------------------------------------------

principal amount (plus accrued and unpaid interest, if any), as the case may be,
with respect to all Securities to be repurchased or paid on such Fundamental
Change Repurchase Date, Investor Repurchase Date, Redemption Date or the
Maturity Date, as the case may be, in each case, payable as herein provided on
such Fundamental Change Repurchase Date, Investor Repurchase Date, Redemption
Date or the Maturity Date, then (unless there shall be a Default in the payment
of such aggregate Fundamental Change Repurchase Price, Investor Repurchase
Price, Redemption Price, principal amount, or of such accrued and unpaid
interest), except as otherwise provided herein, on and after such date such
Securities shall be deemed to be no longer outstanding, interest on such
Securities shall cease to accrue, and such Securities shall be deemed to be paid
whether or not such Securities are delivered to the Paying Agent. Thereafter,
all rights of the Holders of such Securities shall terminate with respect to
such Securities, other than the right to receive the Fundamental Change
Repurchase Price, Investor Repurchase Price, Redemption Price or principal
amount, as the case may be, plus, if applicable, such accrued and unpaid
interest in accordance with this Indenture.

If a Security is converted in accordance with Article 10 then, from and after
the time of such conversion on the Conversion Date, such Security shall cease to
be outstanding, and interest, if any, shall cease to accrue on such Security
unless there shall be a Default in the payment or delivery of the consideration
payable and/or deliverable hereunder upon such conversion (except that any such
Security will remain outstanding solely for the purpose of receiving any
interest or other amounts due following such conversion as set forth in this
Indenture).

Section 2.09. Securities Held by the Company or an Affiliate. In determining
whether the Holders of the required aggregate principal amount of Securities
have concurred in any direction, waiver or consent, Securities owned by the
Company or any of its Subsidiaries or Affiliates shall be considered as though
not outstanding, except that, for the purposes of determining whether the
Trustee shall be protected in relying on any such direction, waiver or consent,
only Securities that a Responsible Officer of the Trustee actually knows are so
owned shall be so disregarded. Securities so owned which have been pledged in
good faith may be considered to be outstanding for purposes of this Section 2.09
if the pledgee establishes, to the satisfaction of the Trustee, the pledgee’s
right so to concur with respect to such Securities and that the pledgee is not,
and is not acting at the direction or on behalf of, the Company, any other
obligor on the Securities, an Affiliate of the Company or an Affiliate of any
such other obligor. In case of a dispute as to whether the pledgee has
established the foregoing, any decision by the Trustee taken upon the advice of
counsel shall provide full protection to the Trustee. Upon request of the
Trustee, the Company shall furnish to the Trustee promptly an Officers’
Certificate listing and identifying all Securities, if any, known by the Company
to be owned or held by or for the account of any of the above described Persons;
and the Trustee shall be entitled to accept such Officers’ Certificate as
conclusive evidence of the facts therein set forth and of the fact that all
Securities not listed therein are outstanding for the purpose of any such
determination. Notwithstanding Section 316(a)(1) of the TIA or anything herein
to the contrary, to the fullest extent permitted by law, no SLP Securities shall
be deemed to be owned by the Company or any of its Subsidiaries or Affiliates
for purposes of this Indenture, the Securities and any direction, waiver or
consent with respect thereto.

 

16



--------------------------------------------------------------------------------

Section 2.10. Temporary Securities. Until definitive Securities are ready for
delivery, the Company may prepare and the Trustee shall, upon receipt of a
Company Order therefor, authenticate temporary Securities. Temporary Securities
shall be substantially in the form of definitive Securities but may have
variations that the Company considers appropriate for temporary Securities.
Without unreasonable delay, the Company shall prepare and the Trustee, upon
receipt of a Company Order therefor, shall authenticate definitive Securities in
exchange for temporary Securities. Until so exchanged, each temporary Security
shall in all respects be entitled to the same benefits under this Indenture as
definitive Securities, and such temporary Security shall be exchangeable for
definitive Securities in accordance with the terms of this Indenture.

Section 2.11. Cancellation. The Company at any time may deliver Securities to
the Trustee for cancellation. The Registrar, Paying Agent and Conversion Agent
shall forward to the Trustee any Securities surrendered to them for transfer,
exchange, payment or conversion. The Trustee shall promptly cancel all
Securities surrendered for transfer, exchange, payment, conversion or
cancellation in accordance with its customary procedures. The Company may not
issue new Securities to replace Securities that it has paid or delivered to the
Trustee for cancellation or that any Holder has converted pursuant to Article
10. All cancelled Securities held by the Trustee shall be disposed of in
accordance with its customary procedure for the disposal of cancelled
securities, and certification of such disposal shall be delivered by the Trustee
to the Company unless the Company shall, by a Company Order, direct that
cancelled Securities be returned to it.

Section 2.12. Defaulted Interest. If, and to the extent, the Company defaults in
a payment of interest on the Securities, the Company shall pay in cash the
defaulted interest in any lawful manner plus, to the extent not prohibited by
applicable statute or case law, interest on such defaulted interest at the rate
provided in the Securities. The Company may pay the defaulted interest (plus
interest on such defaulted interest) to the Persons who are Holders on a
subsequent special record date. The Company shall fix such special record date
and payment date. At least fifteen (15) calendar days before the special record
date, the Company shall send to Holders a notice that states the special record
date, payment date and amount of interest to be paid. Upon the due payment in
full, interest shall no longer accrue on such defaulted interest pursuant to
this Section 2.12.

Section 2.13. CUSIP Numbers. The Company in issuing the Securities may use one
or more “CUSIP” numbers, and, if so, the Trustee shall use the CUSIP numbers in
notices as a convenience to Holders; provided, however, that no representation
is hereby deemed to be made by the Trustee as to the correctness or accuracy of
the CUSIP numbers printed on the notice or on the Securities; and provided
further that reliance may be placed only on the other identification numbers
printed on the Securities, and the effectiveness of any such notice shall not be
affected by any defect in, or omission of, such CUSIP numbers. The Company shall
promptly notify the Trustee of any change in the CUSIP numbers.

Section 2.14. Deposit of Moneys. Prior to 11:00 a.m., New York City time, on
each Interest Payment Date, the Maturity Date, any Fundamental Change Repurchase
Date or an Investor Repurchase Date or Redemption Date, the Company shall
deposit with a Paying Agent

 

17



--------------------------------------------------------------------------------

(or, if the Company is acting as its own Paying Agent, segregate and hold in
trust in accordance with Section 2.04) money, in funds immediately available on
such date, sufficient to make cash payments, if any, due on such Interest
Payment Date, the Maturity Date or such Fundamental Change Repurchase Date,
Investor Repurchase Date or Redemption Date, as the case may be, in a timely
manner which permits the Paying Agent to remit payment to the Holders on such
Interest Payment Date, the Maturity Date or such Fundamental Change Repurchase
Date, Investor Repurchase Date or Redemption Date, as the case may be.

If any Interest Payment Date, the Maturity Date, any Fundamental Change
Repurchase Date, Investor Repurchase Date or Redemption Date falls on a date
that is not a Business Day, the payment due on such Interest Payment Date, the
Maturity Date or such Fundamental Change Repurchase Date, Investor Repurchase
Date or Redemption Date, as the case may be, shall be postponed until the next
succeeding Business Day, and no interest or other amount shall accrue as a
result of such postponement.

Section 2.15. Book-Entry Provisions for Global Securities. (a) Global Securities
initially shall (i) be registered in the name of the Depository, its successors
or their respective nominees, (ii) be delivered to the Trustee as custodian for
the Depository, its successors or their respective nominees, as the case may be,
and (iii) bear the legends such Global Securities are required to bear under
Section 2.17.

Members of, or participants in, the Depository (“Participants”) shall have no
rights under this Indenture with respect to any Global Security held on their
behalf by the Depository, or the Trustee as its custodian, or under the Global
Security, and the Depository (or its nominee) may be treated by the Company, the
Trustee and any agent of the Company or the Trustee as the absolute owner of the
Global Security for all purposes whatsoever; provided, however, that each SLP
Global Security shall be subject to the rights under Section 9.02,
Section 10.02(c) and Section 13.01 of the beneficial owners of such SLP Global
Security. Notwithstanding the foregoing, nothing herein shall prevent the
Company, the Trustee, any Securities Agent or any of their respective agents
from giving effect to any written certification, proxy or other authorization
furnished by the Depository or impair, as between the Depository and
Participants, the operation of customary practices governing the exercise of the
rights of a Holder of any Security.

(b) Except as otherwise set forth in this Section 2.15 or Section 2.16,
transfers of Global Securities shall be limited to transfers in whole, but not
in part, to the Depository, its successors or their respective nominees. In
addition, one or more Physical Securities shall be transferred to each owner of
a beneficial interest in a Global Security, as identified by the Depository, in
exchange for its beneficial interest in the Global Securities if (i) the
Depository notifies the Company that the Depository is unwilling or unable to
continue as depository for any Global Security, or the Depository ceases to be a
“clearing agency” registered under Section 17A of the Exchange Act, and, in
either case, a successor Depository is not appointed by the Company within
ninety (90) days of such notice or cessation or (ii) an Event of Default has
occurred and is continuing and the Registrar has received a written request from
the beneficial owner (via the Depository) of the relevant Securities to issue
Physical Securities. For the avoidance of doubt, if any event described in
clause (i) of the immediately preceding sentence

 

18



--------------------------------------------------------------------------------

occurs, any owner of a beneficial interest in any Global Security will be
entitled to receive one or more Physical Securities in exchange for its
beneficial interest or interests in the Global Securities, and if any event
described in clause (ii) of the immediately preceding sentence occurs, only the
beneficial owner that has made a written request to the Registrar (via the
Depository) will be entitled to receive one or more Physical Securities in
exchange for its beneficial interest or interests in the Global Securities. The
Company may also exchange beneficial interests in a Global Security for one or
more Physical Securities registered in the name of the owner of beneficial
interests if the Company and the owner of such beneficial interests agree to so
exchange.

(c) The transfer and exchange of beneficial interests in the Global Securities
shall be effected through the Depository, in accordance with the provisions of
this Indenture and the Applicable Procedures. Transfers of beneficial interests
in the Global Securities also shall require compliance with either subparagraph
(i) or (ii) below, as applicable, as well as, to the extent applicable, the
other provisions of this Section 2.15(c) that follow:

(i) Transfer of Beneficial Interests in the Same Global Security. Beneficial
interests in any Restricted Global Security may be transferred to Persons who
take delivery thereof in the form of a beneficial interest in the same
Restricted Global Security (or a Restricted Global Security with the same CUSIP
number) in accordance with the transfer restrictions set forth in the Security
Private Placement Legend. Beneficial interests in any Unrestricted Global
Security may be transferred to Persons who take delivery thereof in the form of
a beneficial interest in an Unrestricted Global Security. No written orders or
instructions shall be required to be delivered to the Registrar to effect the
transfers described in this clause (i).

(ii) All Other Transfers and Exchanges of Beneficial Interests in Global
Securities. In connection with all transfers and exchanges of a beneficial
interest in a Global Security that are not addressed by Section 2.15(c)(i),
there must be delivered (A) such instruction or order from a Participant or an
Indirect Participant to the Depository, as may be required by the Applicable
Procedures, directing the Depository to credit or cause to be credited a
beneficial interest in another Global Security in an amount equal to the
beneficial interest to be transferred or exchanged and (B) instructions given in
accordance with the Applicable Procedures containing information regarding the
Participant account to be credited with such increase. Upon satisfaction of all
of the requirements for transfer or exchange of beneficial interests in Global
Security contained in this Indenture, the Trustee shall adjust the principal
amount of the Global Securities pursuant to Section 2.15(d).

(iii) Transfer and Exchange of Beneficial Interests in a Restricted Global
Security for Beneficial Interests in an Unrestricted Global Security. A
beneficial interest in any Restricted Global Security may be exchanged by any
holder thereof for a beneficial interest in an Unrestricted Global Security or
transferred to a Person who takes delivery thereof in the form of a beneficial
interest in an Unrestricted Global Security if the exchange or transfer complies
with the requirements of this Section 2.15(c) and the Registrar receives the
following:

 

19



--------------------------------------------------------------------------------

(A) if the holder of such beneficial interest in a Restricted Global Security
proposes to exchange such beneficial interest for a beneficial interest in an
Unrestricted Global Security, a certificate from such Holder substantially in
the form of Exhibit E; or

(B) if the holder of such beneficial interest in a Restricted Global Security
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Security, a certificate from such holder in the form of Exhibit D;

and, in each such case set forth in this clause (iii), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Company to the effect that no registration
under the Securities Act is required in connection with such exchange or
transfer of beneficial interests to the relevant Person or in connection with
any re-sales of the beneficial interests in the Unrestricted Global Security
that are beneficially owned by such Person on the date of such opinion.

Beneficial interests in an Unrestricted Global Security cannot be exchanged for,
or transferred to Persons who take delivery thereof in the form of, a beneficial
interest in a Restricted Global Security.

(iv) Transfer and Exchange of Beneficial Interests in one Restricted Global
Security for Beneficial Interests in another Restricted Global Security. A
beneficial interest in any Restricted Global Security may be exchanged by any
holder thereof for a beneficial interest in a Restricted Global Security with a
different CUSIP or different legends or transferred to a Person who takes
delivery thereof in the form of a beneficial interest in a Restricted Global
Security with a different CUSIP or different legends if the exchange or transfer
complies with the requirements of this Section 2.15(c) and the Registrar
receives the following:

(A) if the holder of such beneficial interest in a Restricted Global Security
proposes to exchange such beneficial interest for a beneficial interest in a
Restricted Global Security with a different CUSIP or different legends, a
certificate from such Holder substantially in the form of Exhibit E; or

(B) if the holder of such beneficial interest in a Restricted Global Security
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in a Restricted Global
Security with a different CUSIP or different legends, a certificate from such
holder in the form of Exhibit D.

Notwithstanding the foregoing or anything to the contrary provided herein, a
holder of a beneficial interest in a Security that is not an SLP Security may
not exchange or transfer such beneficial interest for a beneficial interest in
an SLP Security.

 

20



--------------------------------------------------------------------------------

(d) At such time as all beneficial interests in a particular Global Security
have been exchanged for Physical Securities or a particular Global Security has
been repurchased or canceled in whole and not in part, each such Global Security
shall be returned to or retained and canceled by the Trustee in accordance with
Section 2.11. At any time prior to such cancellation, if any beneficial interest
in a Global Security is exchanged for or transferred to a Person who will take
delivery thereof in the form of a beneficial interest in another Global Security
or for Physical Securities, the principal amount of Securities represented by
such Global Security shall be reduced accordingly and an endorsement shall be
made on such Global Security by the Trustee or by the Depository at the
direction of the Trustee to reflect such reduction; and if the beneficial
interest is being exchanged for or transferred to a Person who will take
delivery thereof in the form of a beneficial interest in another Global
Security, such other Global Security shall be increased accordingly and an
endorsement shall be made on such Global Security by the Trustee or by the
Depository at the direction of the Trustee to reflect such increase.

(e) In connection with the transfer of a Global Security in its entirety to
beneficial owners pursuant to Section 2.15(b), such Global Security shall be
deemed to be surrendered to the Trustee for cancellation, and the Company shall
execute, and the Trustee shall upon written instructions from the Company
authenticate and deliver, to each beneficial owner identified by the Depository
in exchange for its beneficial interest in such Global Security, an equal
aggregate principal amount of Physical Securities of authorized denominations.

(f) Any Physical Security delivered in exchange for an interest in a Global
Security pursuant to Section 2.15(b), shall bear the same legend(s), if any,
from Exhibit B-1A that are borne by the relevant Global Security, except to the
extent the requirements of Section 2.15(c)(iii) or Section 2.15(c)(iv) are
satisfied with respect to the removal or addition of any legend, mutatis
mutandis for the fact that a Physical Security is being issued rather than a
beneficial interest in a Global Security.

(g) The Holder of any Global Security may grant proxies and otherwise authorize
any Person, including Participants and Persons that may hold interests through
Participants, to take any action which a Holder is entitled to take under this
Indenture or the Securities.

(h) The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on the transfer of any interest
in any Securities imposed under this Indenture or under applicable law
(including any transfers between or among Participants or beneficial owners of
interests in any Global Security) other than to require delivery of such
certificates and other documentation or evidence as are expressly required by,
and to do so if and when expressly required by the terms of, this Indenture, and
to examine the same to determine substantial compliance as to form with the
express requirements hereof.

(i) Neither the Trustee nor any Securities Agent shall have any responsibility
for any actions taken or not taken by the Depository.

(j) No service charge shall be made to or by a holder of a beneficial interest
in a Global Security or to or by a Holder of a Physical Security for any
registration of transfer or exchange.

 

21



--------------------------------------------------------------------------------

(k) All Global Securities and Physical Securities issued upon any registration
of transfer or exchange of Global Securities or Physical Securities shall
evidence the same debt of the Company and entitled to the same benefits under
this Indenture, as the Global Securities or Physical Securities surrendered upon
such registration of transfer or exchange.

(l) Prior to due presentment for the registration of a transfer of any Security,
the Trustee and the Company may deem and treat the Person in whose name any
Security is registered as the absolute owner of such Security for the purpose of
receiving payment of principal of and interest on such Securities and, subject
to Section 2.09, for all other purposes, and neither of the Trustee or the
Company shall be affected by notice to the contrary.

(m) Upon surrender for registration of transfer of any Security at the office or
agency of the Company designated pursuant to Section 4.02, the Company shall
execute, and the Trustee shall authenticate and deliver, in the name of the
designated transferee or transferees, one or more replacement Securities of any
authorized denomination or denominations of a like aggregate principal amount.

(n) At the option of the Holder, Securities may be exchanged for other
Securities of any authorized denomination or denominations of a like aggregate
principal amount upon surrender of the Securities to be exchanged at such office
or agency. Whenever any Global Securities or Physical Securities are so
surrendered for exchange, the Company shall execute, and the Trustee shall
authenticate and send, the replacement Global Securities and Physical Securities
which the Holder making the exchange is entitled to in accordance with the
provisions of Section 2.02.

(o) Neither the Trustee nor any Securities Agent shall have any responsibility
or obligation to any beneficial owner of an interest in the Global Securities,
an agent member of, or a participant in, the Depository or other person with
respect to the accuracy of the records of the Depository or its nominees or of
any Participant or member thereof, with respect to any ownership interest in the
Global Securities or with respect to the delivery to any Participant, agent
member, beneficial owner or other Person (other than the Depository) of any
notice (including any notice of redemption) or the payment of any amount or
delivery of any Securities (or other security or property) under or with respect
to such Securities. The rights of beneficial owners in any Global Securities
shall be exercised only through the Depository, subject to its applicable rules
and procedures. The Trustee and each agent may rely and shall be fully protected
in relying upon information furnished by the Depository with respect to its
agent members, Participants and any beneficial owners.

Section 2.16. Special Transfer Provisions. (a) Notwithstanding any other
provisions of this Indenture, but except as provided in Section 2.15(b), a
Global Security may not be transferred except as a whole by the Depository to a
nominee of the Depository or by a nominee of the Depository to the Depository or
another nominee of the Depository or by the Depository or any such nominee to a
successor Depository or a nominee of such successor Depository.

 

22



--------------------------------------------------------------------------------

(b) Upon the transfer, exchange or replacement of Securities not bearing the
Security Private Placement Legend, unless the Company notifies the Trustee in
writing otherwise, the Trustee shall deliver Securities that do not bear the
Security Private Placement Legend. Upon the transfer, exchange or replacement of
Securities bearing the Security Private Placement Legend, the Trustee shall
deliver only Securities that bear the Security Private Placement Legend unless
(i) the requested transfer, exchange or replacement is after the Resale
Restriction Termination Date, (ii) there is delivered to the Trustee and the
Company an Opinion of Counsel reasonably satisfactory to the Company and
addressed to the Company to the effect that no registration under the Securities
Act is required in connection with such transfer, exchange or replacement of
such Securities in connection with any re-sales of such Securities on the date
of such opinion or (iii) such Security has been sold pursuant to an effective
registration statement under the Securities Act and the Holder selling such
Securities has delivered to the Registrar a notice in the form of Exhibit C
hereto.

(c) By its acceptance of any Security or any Common Stock bearing the Security
Private Placement Legend or the Common Stock Private Placement Legend, each
holder thereof acknowledges the restrictions on transfer of such security set
forth in this Indenture and in the Security Private Placement Legend or Common
Stock Private Placement Legend, as applicable, and agrees that it will transfer
such security only as provided in this Indenture and as permitted by applicable
law.

The Registrar shall retain copies of all letters, notices and other written
communications received pursuant to Section 2.15 or this Section 2.17 in
accordance with its customary document retention policies. The Company shall
have the right to inspect and make copies of all such letters, notices or other
written communications at any reasonable time upon the giving of reasonable
written notice to the Registrar.

(d) The Company may, to the extent permitted by law, purchase the Securities in
the open market or by tender offer at any price or by private agreement without
giving prior notice to Holders. The Company may, at its option, surrender to the
Trustee for cancellation any Securities the Company purchases in this manner.
Securities surrendered to the Trustee for cancellation may not be reissued or
resold and shall be promptly cancelled pursuant to Section 2.11.

Section 2.17. Restrictive Legends.

(a) Each Global Security and Physical Security that constitutes a Restricted
Security shall bear the legend (the “Security Private Placement Legend”) as set
forth in Exhibit B-1A on the face thereof until the date such Securities no
longer constitute Restricted Securities as reasonably determined by the Company
in good faith and evidenced by an Officers’ Certificate (such date, the “Resale
Restriction Termination Date”).

No transfer of any Security prior to the Resale Restriction Termination Date
will be registered by the Registrar unless the applicable box on the Form of
Assignment has been checked.

 

23



--------------------------------------------------------------------------------

Any Security (or security issued in exchange or substitution therefor) as to
which such restrictions on transfer shall have expired in accordance with their
terms may, upon surrender of such Security for exchange to the Trustee in
accordance with the provisions of this Article 2, be exchanged for a new
Security or Securities, of like tenor and aggregate principal amount, which
shall not bear the Security Private Placement Legend required by this
Section 2.17(a) and shall not be assigned a restricted CUSIP number. In
addition, on or after the Resale Restriction Termination Date, upon the request
of any Holder and upon surrender of its Security for exchange, the Company shall
exchange a Physical Security with the Security Private Placement Legend for a
Physical Security without Security Private Placement Legend so long as the
Holder covenants to the Company that it will offer, sell, pledge or otherwise
transfer such Security in compliance with the Securities Act. The Company shall
be entitled to instruct the Trustee in writing to cancel any Global Security as
to which such restrictions on transfer shall have expired in accordance with
their terms for exchange, and, upon such instruction, the Trustee shall provide
evidence of cancellation of such Global Security; and any new Global Security
exchanged therefor shall not bear the Security Private Placement Legend
specified in this Section 2.17(a) and shall not be assigned a restricted CUSIP
number. The Company shall promptly notify the Trustee in writing upon the
occurrence of the Resale Restriction Termination Date and promptly after a
registration statement, if any, with respect to the Securities or any Common
Stock issued upon conversion of the Securities has been declared effective under
the Securities Act.

(b) Until the Resale Restriction Termination Date, any stock certificate
representing Common Stock issued upon conversion of such Security, if any,
shall, if such shares constitute Restricted Securities at their time of
issuance, bear the legend (the “Common Stock Private Placement Legend”) as set
forth in Exhibit B-1B unless such Common Stock have been transferred pursuant to
a registration statement that has become or been declared effective under the
Securities Act and that continues to be effective at the time of such transfer,
or have been sold pursuant to the exemption from registration provided by Rule
144 or any similar provision then in force under the Securities Act, or unless
otherwise agreed by the Company in writing.

(c) Each Global Security shall also bear the legend as set forth in Exhibit B-2.

ARTICLE 3

REPURCHASE

Section 3.01. Repurchase at Option of Holder Upon a Fundamental Change. (a) If a
Fundamental Change occurs at any time prior to the Maturity Date, each Holder of
Securities shall have the right (the “Fundamental Change Repurchase Right”), at
such Holder’s option, to require the Company to repurchase (a “Repurchase Upon
Fundamental Change”) all of such Holder’s Securities (or any portion thereof
that is equal to $1,000 in principal amount or an integral multiples of $1,000
in excess thereof), on a date selected by the Company (the “Fundamental Change
Repurchase Date”), which shall be no later than thirty five (35) Business Days,
and no earlier than twenty (20) Business Days (or as such period may be extended
pursuant to Section 3.01(j)), after the date the Fundamental Change Notice is
sent in accordance with Section 3.01(b), at a price, payable in cash, equal to
one hundred percent (100%) of the principal amount of the Securities (or portion
thereof) to be so repurchased, plus accrued and unpaid interest, if any, to, but
excluding, the Fundamental Change Repurchase Date (the “Fundamental Change
Repurchase Price”), subject to satisfaction of the following conditions:

 

24



--------------------------------------------------------------------------------

(i) delivery to the Company (if it is acting as its own Paying Agent), or to a
Paying Agent designated by the Company for such purpose in the Fundamental
Change Notice, no later than the Close of Business on the Business Day
immediately preceding the Fundamental Change Repurchase Date, of a Repurchase
Notice, in the form set forth in the Securities or any other form of written
notice substantially similar thereto, in each case, duly completed and signed,
with appropriate signature guarantee, stating:

(A) the certificate number(s) of the Securities that the Holder will deliver to
be repurchased, if such Securities are Physical Securities;

(B) the principal amount of Securities to be repurchased, which must be $1,000
or an integral multiple thereof; and

(C) that such principal amount of Securities are to be repurchased pursuant to
the terms and conditions specified in this Section 3.01; and

(ii) delivery to the Company (if it is acting as its own Paying Agent), or to a
Paying Agent designated by the Company for such purpose in the Fundamental
Change Notice, at any time after the delivery of such Repurchase Notice, of such
Securities (together with all necessary endorsements) with respect to which the
Fundamental Change Repurchase Right is being exercised, if such Securities are
Physical Securities, or book-entry transfer of the Securities, if the Securities
are Global Securities, in compliance with the Applicable Procedures;

provided, however, that if such Fundamental Change Repurchase Date is after a
Record Date for the payment of an installment of interest and on or before the
related Interest Payment Date, then the full amount of accrued and unpaid
interest, if any, to, but excluding, such Interest Payment Date shall be paid on
such Interest Payment Date to the Holder of record of such Securities at the
Close of Business on such Record Date (without any surrender of such Securities
by such Holder), and the Fundamental Change Repurchase Price shall not include
any accrued but unpaid interest.

If such Securities are held in book-entry form through the Depository, the
delivery of any Securities, Repurchase Notice, Fundamental Change Notice or
notice of withdrawal pursuant to the second immediately succeeding paragraph
shall comply with the Applicable Procedures.

Notwithstanding anything herein to the contrary, any Holder that has delivered
the Repurchase Notice contemplated by this Section 3.01(a) to the Company (if it
is acting as its own Paying Agent) or to a Paying Agent designated by the
Company for such purpose in the Fundamental Change Notice shall have the right
to withdraw such Repurchase Notice by delivery, at any time prior to the Close
of Business on the Business Day immediately preceding the Fundamental Change
Repurchase Date (or, if there shall be a Default in the payment of the
Fundamental Change Repurchase, at any time during which such Default is
continuing), of a written notice of withdrawal to the Company (if acting as its
own Paying Agent) or the Paying Agent, which notice shall be delivered in
accordance with, and contain the information specified in, Section 3.01(b)(x).

 

25



--------------------------------------------------------------------------------

The Paying Agent shall promptly notify the Company of the receipt by it of any
Repurchase Notice or written notice of withdrawal thereof.

(b) On or before the 20th Business Day after the consummation of a Fundamental
Change, the Company shall send, or cause to be sent, to all Holders of the
Securities in accordance with Section 14.01 a notice (the “Fundamental Change
Notice”) of the occurrence of such Fundamental Change and the Fundamental Change
Repurchase Right arising as a result thereof. The Company shall deliver a copy
of the Fundamental Change Notice to the Trustee at the time such notice is
delivered to the Holders. Each Fundamental Change Notice shall state:

(i) the events causing the Fundamental Change;

(ii) the date of the Fundamental Change;

(iii) the Fundamental Change Repurchase Date;

(iv) the last date on which the Fundamental Change Repurchase Right may be
exercised, which shall be the Business Day immediately preceding the Fundamental
Change Repurchase Date;

(v) the Fundamental Change Repurchase Price;

(vi) the names and addresses of the Paying Agent and the Conversion Agent;

(vii) the procedures that a Holder must follow to exercise the Fundamental
Change Repurchase Right;

(viii) that the Fundamental Change Repurchase Price for any Security as to which
a Repurchase Notice has been given and not withdrawn will be paid no later than
the later of such Fundamental Change Repurchase Date and the time of book-entry
transfer or delivery of the Security (together with all necessary endorsements);

(ix) that, except as otherwise provided herein with respect to a Fundamental
Change Repurchase Date that is after a Record Date for the payment of an
installment of interest and on or before the related Interest Payment Date, on
and after such Fundamental Change Repurchase Date (unless there shall be a
Default in the payment of the Fundamental Change Repurchase Price), interest on
Securities subject to Repurchase Upon Fundamental Change will cease to accrue,
and all rights of the Holders of such Securities shall terminate, other than the
right to receive, in accordance herewith, the Fundamental Change Repurchase
Price;

(x) that a Holder will be entitled to withdraw its election in the Repurchase
Notice prior to the Close of Business on the Business Day immediately preceding
the Fundamental Change Repurchase Date, or such longer period as may be required
by law, delivered in the same manner as the related Repurchase Notice was
delivered and setting forth the name of such Holder, a statement that such
Holder is withdrawing its election to have Securities purchased by the Company
on such Fundamental Change Repurchase

 

26



--------------------------------------------------------------------------------

Date pursuant to a Repurchase Upon Fundamental Change, the certificate number(s)
of such Securities to be so withdrawn (if such Securities are Physical
Securities) the principal amount of the Securities of such Holder to be so
withdrawn, which amount must be $1,000 or an integral multiple thereof and the
principal amount, if any, of the Securities of such Holder that remain subject
to the Repurchase Notice delivered by such Holder in accordance with this
Section 3.01, which amount must be $1,000 or an integral multiple thereof;
provided, however, that if there shall be a Default in the payment of the
Fundamental Change Repurchase Price, a Holder shall be entitled to withdraw its
election in the Repurchase Notice at any time during which such Default is
continuing;

(xi) the Conversion Rate and any adjustments to the Conversion Rate that will
result from such Fundamental Change;

(xii) that Securities with respect to which a Repurchase Notice is given by a
Holder may be converted pursuant to Article 10 only if such Repurchase Notice
has been withdrawn in accordance with this Section 3.01 or the Company defaults
in the payment of the Fundamental Change Repurchase Price; and

(xiii) the CUSIP number or numbers, as the case may be, of the Securities.

At the Company’s request, upon prior notice reasonably acceptable to the
Trustee, the Trustee shall send such Fundamental Change Notice in the Company’s
name and at the Company’s expense; provided, however, that the form and content
of such Fundamental Change Notice shall be prepared by the Company.

No failure of the Company to give a Fundamental Change Notice shall limit any
Holder’s right pursuant hereto to exercise a Fundamental Change Repurchase
Right.

(c) Subject to the provisions of this Section 3.01, the Company shall pay, or
cause to be paid, the Fundamental Change Repurchase Price with respect to each
Security as to which the Fundamental Change Repurchase Right shall have been
exercised to the Holder thereof no later than the later of the Fundamental
Change Repurchase Date and the time of book-entry transfer or when such Security
is surrendered to the Paying Agent together with any necessary endorsements.

(d) The Company shall, in accordance with Section 2.14, deposit with a Paying
Agent (or, if the Company is acting as its own Paying Agent, segregate and hold
in trust in accordance with Section 2.04) money, in funds immediately available
on the Fundamental Change Repurchase Date, sufficient to pay the Fundamental
Change Repurchase Price upon Repurchase Upon Fundamental Change for all of the
Securities that are to be repurchased by the Company on such Fundamental Change
Repurchase Date pursuant to a Repurchase Upon Fundamental Change. The Paying
Agent shall, promptly after delivering the Fundamental Change Repurchase Price
to Holders entitled thereto and upon written demand by the Company, return to
the Company as soon as practicable, any money in excess of the Fundamental
Change Repurchase Price.

 

27



--------------------------------------------------------------------------------

(e) Once the Fundamental Change Notice and the Repurchase Notice have been duly
given in accordance with this Section 3.01, the Securities to be repurchased
pursuant to a Repurchase Upon Fundamental Change shall, on the Fundamental
Change Repurchase Date, become due and payable in accordance herewith, and, on
and after such date (unless there shall be a Default in the payment of the
Fundamental Change Repurchase Price), except as otherwise provided herein with
respect to a Fundamental Change Repurchase Date that is after a Record Date for
the payment of an installment of interest and on or before the related Interest
Payment Date, such Securities shall cease to bear interest (whether or not
book-entry transfer of the Securities has been made or the Securities have been
delivered to the Paying Agent), and all rights of the relevant Holders of such
Securities shall terminate, other than the right to receive, in accordance
herewith, such consideration and any other applicable rights under those
sections set forth in the proviso in Section 8.01.

(f) Securities with respect to which a Repurchase Notice has been duly delivered
in accordance with this Section 3.01 may be converted pursuant to Article 10
only if such Repurchase Notice has been withdrawn in accordance with this
Section 3.01 or the Company defaults in the payment of the Fundamental Change
Repurchase Price.

(g) If any Security shall not be paid on the Fundamental Change Repurchase Date
upon book-entry transfer or surrender thereof for Repurchase Upon Fundamental
Change, the principal of, and accrued and unpaid interest on, such Security
shall, until paid, bear interest, payable in cash, at the rate borne by such
Security on the principal amount of such Security, and such Security shall be
convertible pursuant to Article 10 if any Repurchase Notice with respect to such
Security is withdrawn pursuant to this Section 3.01.

(h) Any Security that is to be submitted for Repurchase Upon Fundamental Change
only in part shall be delivered pursuant to this Section 3.01 (with, if the
Company or the Trustee so requires, due endorsement by, or a written instrument
of transfer in form satisfactory to the Company and the Trustee duly executed
by, the Holder thereof or its attorney duly authorized in writing, with a
notarization or medallion guarantee), and the Company shall promptly execute,
and the Trustee shall promptly authenticate and make available for delivery to
the Holder of such Security without service charge, a new Security or
Securities, of any authorized denomination as requested by such Holder, of the
same tenor and in aggregate principal amount equal to the portion of such
Security not duly submitted for Repurchase Upon Fundamental Change.

(i) Notwithstanding anything herein to the contrary, except in the case of an
acceleration resulting from a Default relating to the payment of the Fundamental
Change Repurchase Price, there shall be no purchase of any Securities pursuant
to this Section 3.01 on any date if, on such date, the principal amount of the
Securities shall have been accelerated in accordance with this Indenture and
such acceleration shall not have been rescinded on or prior to such date in
accordance with this Indenture. The Paying Agent will promptly return to the
respective Holders thereof any Securities held by it during the continuance of
such an acceleration.

 

28



--------------------------------------------------------------------------------

(j) In connection with any Repurchase Upon Fundamental Change, the Company
shall, to the extent required (i) comply with the provisions of Rule 13e-4, Rule
14e-1, Regulation 14E under the Exchange Act, and with all other applicable
laws; (ii) file a Schedule TO or any other schedules required under the Exchange
Act or any other applicable laws; and (iii) otherwise comply with all applicable
United States federal and state securities laws in connection with any offer by
the Company to repurchase the Securities; provided that any time period
specified in this Article 3 shall be extended to the extent necessary for such
compliance.

Section 3.02. Repurchase at Option of Holder on or After Fourth Anniversary of
Issue Date. (a) On and after [            ], 20202, each Holder of Securities
shall have the right (the “Investor Repurchase Right”), at such Holder’s option,
to require the Company to repurchase (the “Investor Repurchase”) all of such
Holder’s Securities (or any portion thereof that is equal to $1,000 in principal
amount or an integral multiples of $1,000 in excess thereof), at a price,
payable in cash, equal to one hundred percent (100%) of the principal amount of
the Securities (or portion thereof) to be so repurchased, plus accrued and
unpaid interest, if any, to, but excluding, the Investor Repurchase Date (as
defined below) (the “Investor Repurchase Price”), subject to satisfaction of the
following conditions:

(i) delivery to the Company (if it is acting as its own Paying Agent), or to a
Paying Agent designated by the Company for such purpose, no earlier than sixty
(60) days and no later than thirty (30) days (or as such period may be extended
pursuant to Section 3.02(i)) prior to the proposed date of repurchase, which
shall be no earlier than [            ], 20203 and no later than [            ],
20204 (an “Investor Repurchase Date”), of a Repurchase Notice, in the form set
forth in the Securities or any other form of written notice substantially
similar thereto, in each case, duly completed and signed, with appropriate
signature guarantee, stating:

(A) the certificate number(s) of the Securities that the Holder will deliver to
be repurchased, if such Securities are Physical Securities;

(B) the principal amount of Securities to be repurchased, which must be $1,000
or an integral multiple thereof; and

(C) that such principal amount of Securities are to be repurchased pursuant to
the terms and conditions specified in this Section 3.02; and

(ii) delivery to the Company (if it is acting as its own Paying Agent), or to a
Paying Agent designated by the Company for such purpose, at any time after the
delivery of such Repurchase Notice, of such Securities (together with all
necessary endorsements) with respect to which the Investor Repurchase Right is
being exercised, if such Securities are Physical Securities, or book-entry
transfer of the Securities, if the Securities are Global Securities, in
compliance with the Applicable Procedures;

 

2  Executed Indenture will set forth here the fourth anniversary of the Issue
Date.

3  Executed Indenture will set forth here one month after the fourth anniversary
of the Issue Date.

4  Executed Indenture will set forth here two month after the fourth anniversary
of the Issue Date.

 

29



--------------------------------------------------------------------------------

provided, however, that if such Investor Repurchase Date is after a Record Date
for the payment of an installment of interest and on or before the related
Interest Payment Date, then the full amount of accrued and unpaid interest, if
any, to, but excluding, such Interest Payment Date shall be paid on such
Interest Payment Date to the Holder of record of such Securities at the Close of
Business on such Record Date (without any surrender of such Securities by such
Holder), and the Investor Repurchase Price shall not include any accrued but
unpaid interest.

If such Securities are held in book-entry form through the Depository, the
delivery of any Securities, Repurchase Notice or notice of withdrawal pursuant
to the second immediately succeeding paragraph shall comply with the Applicable
Procedures.

Notwithstanding anything herein to the contrary, any Holder that has delivered
the Repurchase Notice contemplated by this Section 3.02(a) to the Company (if it
is acting as its own Paying Agent) or to a Paying Agent designated by the
Company for such purpose shall have the right to withdraw such Repurchase Notice
by delivery, at any time prior to the Close of Business on the Business Day
immediately preceding the Investor Repurchase Date (or, if there shall be a
Default in the payment of the Investor Repurchase, at any time during which such
Default is continuing), of a written notice of withdrawal to the Company (if
acting as its own Paying Agent) or the Paying Agent designated by the Company
for such purpose.

The Paying Agent shall promptly notify the Company of the receipt by it of any
Repurchase Notice or written notice of withdrawal thereof.

(b) Subject to the provisions of this Section 3.02, the Company shall pay, or
cause to be paid, the Investor Repurchase Price with respect to each Security as
to which the Investor Repurchase Right shall have been exercised to the Holder
thereof no later than the later of the Investor Repurchase Date and the time of
book-entry transfer or when such Security is surrendered to the Paying Agent
together with any necessary endorsements.

(c) The Company shall, in accordance with Section 2.14, deposit with a Paying
Agent (or, if the Company is acting as its own Paying Agent, segregate and hold
in trust in accordance with Section 2.04) money, in funds immediately available
on the Investor Repurchase Date, sufficient to pay the Investor Repurchase Price
upon the Investor Repurchase for all of the Securities that are to be
repurchased by the Company on such Investor Repurchase Date pursuant to the
Investor Repurchase. The Paying Agent shall, promptly after delivering the
Investor Repurchase Price to Holders entitled thereto and upon written demand by
the Company, return to the Company as soon as practicable, any money in excess
of the Investor Repurchase Price.

(d) Once the Repurchase Notice has been duly given in accordance with this
Section 3.02, the Securities to be repurchased pursuant to the Investor
Repurchase shall, on the Investor Repurchase Date, become due and payable in
accordance herewith, and, on and after such date (unless there shall be a
Default in the payment of the Investor Repurchase Price), except as otherwise
provided herein with respect to the Investor Repurchase Date that is after a
Record Date for the payment of an installment of interest and on or before the
related Interest Payment Date, such Securities shall cease to bear interest
(whether or not book-entry transfer of the Securities has been made or the
Securities have been delivered to the Paying Agent), and all rights of the
relevant Holders of such Securities shall terminate, other than the right to
receive, in accordance herewith, such consideration and any other applicable
rights under those sections set forth in the proviso in Section 8.01.

 

30



--------------------------------------------------------------------------------

(e) Securities with respect to which a Repurchase Notice has been duly delivered
in accordance with this Section 3.02 may be converted pursuant to Article 10
only if such Repurchase Notice has been withdrawn in accordance with this
Section 3.02 or the Company defaults in the payment of the Investor Repurchase
Price.

(f) If any Security shall not be paid on the Investor Repurchase Date upon
book-entry transfer or surrender thereof for Investor Repurchase, the principal
of, and accrued and unpaid interest on, such Security shall, until paid, bear
interest, payable in cash, at the rate borne by such Security on the principal
amount of such Security, and such Security shall be convertible pursuant to
Article 10 if any Repurchase Notice with respect to such Security is withdrawn
pursuant to this Section 3.02.

(g) Any Security that is to be submitted for Investor Repurchase only in part
shall be delivered pursuant to this Section 3.02 (with, if the Company or the
Trustee so requires, due endorsement by, or a written instrument of transfer in
form satisfactory to the Company and the Trustee duly executed by, the Holder
thereof or its attorney duly authorized in writing, with a notarization or
medallion guarantee), and the Company shall promptly execute, and the Trustee
shall promptly authenticate and make available for delivery to the Holder of
such Security without service charge, a new Security or Securities, of any
authorized denomination as requested by such Holder, of the same tenor and in
aggregate principal amount equal to the portion of such Security not duly
submitted for Investor Repurchase.

(h) Notwithstanding anything herein to the contrary, except in the case of an
acceleration resulting from a Default relating to the payment of the Investor
Repurchase Price, there shall be no purchase of any Securities pursuant to this
Section 3.02 on any date if, on such date, the principal amount of the
Securities shall have been accelerated in accordance with this Indenture and
such acceleration shall not have been rescinded on or prior to such date in
accordance with this Indenture. The Paying Agent will promptly return to the
respective Holders thereof any Securities held by it during the continuance of
such an acceleration.

ARTICLE 4

COVENANTS

Section 4.01. Payment of Securities. The Company shall pay all amounts and make
deliveries of securities due with respect to the Securities on the dates and in
the manner provided in the Securities and this Indenture. All such amounts shall
be considered paid on the date due if the Paying Agent holds (or, if the Company
is acting as Paying Agent, the Company has segregated and holds in trust in
accordance with Section 2.04) on that date money sufficient to pay the amount
then due with respect to the Securities. The Company will pay, in money of the
United States that at the time of payment is legal tender for payment of public
and private debts,

 

31



--------------------------------------------------------------------------------

all amounts due in cash with respect to the Securities, which amounts shall be
paid (a) in the case of a Global Security, by wire transfer of immediately
available funds to the account designated by the Depository or its nominee; and
(b) in the case of a Physical Security, by wire transfer of immediately
available funds to the account specified in writing to the Paying Agent by such
Holder or, if such Holder does not specify an account, by mailing a check to the
address of such Holder set forth in the register of the Registrar.

The Company shall pay, in cash, interest on any overdue amount (including, to
the extent permitted by applicable law, overdue interest) at the rate borne by
the Securities.

Section 4.02. Maintenance of Office or Agency. The Company will maintain, or
cause to be maintained, an office or agency (which may be an office of the
Trustee or an Affiliate of the Trustee or Registrar) where Securities may be
surrendered for registration of transfer or exchange, payment or conversion. The
Company will give prompt written notice to the Trustee of the location, and any
change in the location, of such office or agency. If at any time the Company
shall fail to maintain, or fail to cause to be maintained, any such required
office or agency or shall fail to furnish the Trustee with the address thereof,
such presentations and surrenders may be made or served at the Corporate Trust
Office of the Trustee.

The Company will maintain, or cause to be maintained, an office or agency where
notices and demands to or upon the Company in respect of the Securities and this
Indenture (other than the type contemplated by Section 14.09(c)) may be served,
provided that such office or agency may instead be at the principal office of
the Company located in the United States (and, notwithstanding the final
sentence of this Section 4.02, shall initially be at such office until the
Company notifies the Trustee otherwise).

The Company may also from time to time designate one or more other offices or
agencies where the Securities may be presented or surrendered for any or all
such purposes and may from time to time rescind such designations. The Company
will give prompt written notice to the Trustee of any such designation or
rescission and of any change in the location of any such other office or agency.

The Company hereby initially designates the Corporate Trust Office of the
Trustee as an agency of the Company in accordance with Section 2.03.

Section 4.03. Annual Reports. (a) The Company shall provide to the Trustee a
copy of each report the Company is required to file with the SEC pursuant to
Section 13 or 15(d) of the Exchange Act no later than the date 15 Business Days
after such report is required to be filed with the SEC pursuant to the Exchange
Act (after giving effect to any grace period provided by Rule 12b-25 under the
Exchange Act); provided, however, that each such report will be deemed to be so
provided to the Trustee if the Company files such report with the SEC through
the SEC’s EDGAR database no later than the time such report is required to be
filed with the SEC pursuant to the Exchange Act (taking into account any
applicable grace periods provided thereunder). To the extent the TIA then
applies to this Indenture, the Company shall comply with TIA §314(a). In
addition, while the Securities remain outstanding and are “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act, the
Company will, during any period in which the Company is not subject to
Section 13 or 15(d) of the Exchange Act, furnish to holders of the Securities
and prospective investors, upon request, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.

 

32



--------------------------------------------------------------------------------

(b) Delivery of such reports, information and documents to the Trustee pursuant
to this Section 4.03 is for informational purposes only, and the Trustee’s
receipt of such shall not constitute actual or constructive notice of any
information contained therein or determinable from information contained
therein, including the Company’s compliance with any of its covenants hereunder
(as to which the Trustee is entitled to rely exclusively on an Officers’
Certificates).

(c) The Trustee shall have no obligation or duty to determine or monitor whether
the Company has delivered reports in accordance with this Section 4.03.

Section 4.04. Compliance Certificate. The Company shall deliver to the Trustee,
within one hundred and twenty (120) calendar days after the end of each fiscal
year of the Company, commencing with the fiscal year ending April 1, 2017, a
certificate from the principal executive, financial or accounting officer of the
Company stating that such officer has conducted or supervised a review of the
activities of the Company and its performance of obligations under this
Indenture and the Securities and that, based upon such review, no Default or
Event of Default exists hereunder or thereunder or, if a Default or Event of
Default then exists, specifying such event, status and the remedial action
proposed to be taken by the Company with respect to such Default or Event of
Default.

Section 4.05. Stay, Extension and Usury Laws. The Company covenants (to the
extent that it may lawfully do so) that it will not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law wherever enacted, now or at any time hereafter
in force, which may affect the covenants or the performance of this Indenture or
the Securities; and the Company (to the extent that it may lawfully do so)
hereby expressly waives all benefit or advantage of any such law, and covenants
that it will not, by resort to any such law, hinder, delay or impede the
execution of any power herein granted to the Trustee, but will suffer and permit
the execution of every such power as though no such law has been enacted.

Section 4.06. Notice of Default. Within 30 days of the Company’s becoming aware
of the occurrence of any Default or Event of Default, the Company shall give
written notice to the Trustee of such Default or Event of Default, and any
remedial action proposed to be taken.

ARTICLE 5

SUCCESSORS

Section 5.01. When Company May Merge, Etc.Subject to Section 5.02, the Company
shall not consolidate with, or merge with or into, or sell, transfer, lease,
convey or otherwise dispose of all or substantially all of the consolidated
property or assets of the Company and its Subsidiaries, taken as a whole, to
another Person (other than one or more Subsidiaries of the Company (it being
understood that this Article 5 shall not apply to a sale, transfer, lease,

 

33



--------------------------------------------------------------------------------

conveyance or other disposition of property or assets between or among the
Company and its Subsidiaries)), whether in a single transaction or series of
related transactions, unless (i)(x) the Company is the continuing Person or
(y) such other Person is organized and existing under the laws of the United
States of America, any state of the United States of America or the District of
Columbia, such other Person assumes by supplemental indenture all of the
obligations of the Company under the Securities and this Indenture and following
such transaction or series of related transactions the Reference Property does
not include interests in an entity that is a partnership for U.S. federal income
tax purposes and (ii) immediately after giving effect to such transaction or
series of transactions, no Default or Event of Default shall have occurred and
be continuing under this Indenture.

For purposes of this Section 5.01, the sale, transfer, lease, conveyance or
other disposition of all or substantially all of the properties or assets of one
or more Subsidiaries of the Company to another Person other than the Company or
one or more other Subsidiaries of the Company, which properties or assets, if
held by the Company instead of such Subsidiaries, would constitute all or
substantially all of the consolidated properties or assets of the Company and
its Subsidiaries, taken as a whole, shall be deemed to be the sale, transfer,
lease, conveyance or other disposition of all or substantially all of the
consolidated properties or assets of the Company and its Subsidiaries, taken as
a whole, to another Person.

The Company shall deliver to the Trustee substantially concurrently with or
prior to the consummation of the proposed transaction an Officers’ Certificate
and an Opinion of Counsel (which may rely upon such Officers’ Certificate as to
the absence of Defaults and Events of Default and other statements of fact)
stating that the proposed transaction and, if required, such supplemental
indenture (if any) will, upon consummation of the proposed transaction, comply
with the applicable provisions of this Indenture.

Section 5.02. Successor Substituted. In case of any such consolidation, merger
or any sale, transfer, lease, conveyance or other disposition of all or
substantially all of the consolidated property or assets of the Company and its
Subsidiaries, taken as a whole, and upon the assumption by the successor Person,
by supplemental indenture, executed and delivered to the Trustee and
satisfactory in form to the Trustee, of the due and punctual payment of the
principal of and accrued and unpaid interest on all of the Securities, the due
and punctual payment of the Fundamental Change Repurchase Price with respect to
all Securities repurchased on each Fundamental Change Repurchase Date, the due
and punctual payment of the Investor Repurchase Price with respect to all
Securities repurchased on the Investor Repurchase Date, the due and punctual
payment of the Redemption Price due on a Redemption Date, the due and punctual
delivery or payment, as the case may be, of any consideration due upon
conversion of the Securities and the due and punctual performance of all of the
covenants and conditions of this Indenture and the Securities to be performed by
the Company, such successor Person shall succeed to and be substituted for the
Company, with the same effect as if it had been named herein as the party of the
first part. Such successor Person thereupon may cause to be signed, and may
issue either in its own name or in the name of the Company any or all of the
Securities issuable hereunder which theretofore shall not have been signed by
the Company and delivered to the Trustee; and, upon the order of such successor
Person instead of the Company and subject to all the terms, conditions and
limitations in this Indenture prescribed, the Trustee shall

 

34



--------------------------------------------------------------------------------

authenticate and shall deliver, or cause to be authenticated and delivered, any
Securities that previously shall have been signed and delivered by the Officers
of the Company to the Trustee for authentication, and any Securities that such
successor Person thereafter shall cause to be signed and delivered to the
Trustee for that purpose. All the Securities so issued shall in all respects
have the same legal rank and benefit under this Indenture as the Securities
theretofore or thereafter issued in accordance with the terms of this Indenture
as though all of such Securities had been issued at the date of the execution
hereof. In the event of any such consolidation, merger or any sale, transfer,
conveyance or other disposition (but not in the case of a lease), upon
compliance with this Article 5, the Person named as the “Company” in the first
paragraph of this Indenture or any successor that shall thereafter have become
such in the manner prescribed in this Article 5, except in the case of a lease,
shall be released from its liabilities as obligor and maker of the Securities
and its obligations under this Indenture shall terminate.

In case of any such consolidation, merger or any sale, transfer, lease,
conveyance or other disposition, such changes in phraseology and form (but not
in substance) may be made in the Securities thereafter to be issued as may be
appropriate.

ARTICLE 6

DEFAULTS AND REMEDIES

Section 6.01. Events of Default. An “Event of Default” occurs if:

(a) the Company fails to pay the principal of any Security when due, whether on
the Maturity Date, on a Fundamental Change Repurchase Date with respect to a
Fundamental Change, on an Investor Repurchase Date, on a Redemption Date, upon
acceleration or otherwise;

(b) the Company fails to pay an installment of interest on any Security when
due, if the failure continues for thirty (30) days after the date when due;

(c) the Company fails to satisfy its conversion obligations upon exercise of a
Holder’s conversion rights pursuant hereto and such failure continues for a
period of three (3) Business Days;

(d) the Company fails to (i) comply with its obligations under Article 5 or
(ii) issue a Fundamental Change Notice in accordance with Section 3.01(b) when
due.

(e) the Company fails to comply with any other term, covenant or agreement set
forth in the Securities or this Indenture and such failure continues for the
period, and after the notice, specified in the last paragraph of this
Section 6.01;

(f) (i) The Company fails to make any payment at maturity, including any
applicable grace period, on any indebtedness of the Company (other than
indebtedness of the Company owing to any of its subsidiaries) outstanding in an
amount in excess of $100,000,000 and continuance of this failure to pay or
(ii) there is a default on any indebtedness of the Company (other than
indebtedness owing to any of its Subsidiaries), which default results in the
acceleration of such indebtedness in an amount in excess of $100,000,000 without
such

 

35



--------------------------------------------------------------------------------

indebtedness having been discharged or the acceleration having been cured,
waived, rescinded or annulled, in the case of clause (i) or (ii) above, for a
period of 30 days after written notice thereof to the Company by the Trustee or
to the Company and the Trustee by Holders of not less than 25% in principal
amount of outstanding Securities, provided, however, that if any failure,
default or acceleration referred to in clause (i) or (ii) above ceases or is
cured, waived, rescinded or annulled, then the Event of Default will be deemed
cured;

(g) the Company, pursuant to, or within the meaning of, any Bankruptcy Law,
insolvency law, or other similar law now or hereafter in effect or otherwise,
either:

(i) commences a voluntary case,

(ii) consents to the entry of an order for relief against it in an involuntary
case,

(iii) consents to the appointment of a Bankruptcy Custodian of it or for all or
substantially all of its property, or

(iv) makes a general assignment for the benefit of its creditors; or

(h) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(i) is for relief against the Company in an involuntary case or proceeding with
respect to the Company, or adjudicates the Company insolvent or bankrupt,

(ii) appoints a Bankruptcy Custodian of the Company for all or substantially all
of the consolidated property of the Company, as the case may be, or

(iii) orders the winding up or liquidation of the Company,

and, in the case of each of the foregoing clauses (i), (ii) and (iii) of this
Section 6.01(h), the order or decree remains unstayed and in effect for at least
sixty (60) consecutive days.

A Default under clause (e) above shall not be an Event of Default until (A) the
Trustee notifies the Company in writing, or the Holders of at least twenty five
percent (25%) in aggregate principal amount of the Securities then outstanding
notify the Company and the Trustee in writing, of the Default and (B) the
Default is not cured within sixty (60) days after receipt of such notice. Such
notice must specify the Default, demand that it be remedied and state that the
notice is a “Notice of Default.” If the Holders of at least twenty five percent
(25%) in aggregate principal amount of the outstanding Securities request the
Trustee to give such notice on their behalf, the Trustee shall do so. When a
Default is cured, it ceases to exist for all purposes under this Indenture.

Section 6.02. Acceleration. (a) Subject to Section 6.02(b), if applicable, if an
Event of Default (excluding an Event of Default specified in Section 6.01(g) or
Section 6.01(h)) has occurred and is continuing, either the Trustee, by written
notice to the Company, or the Holders of at least twenty five percent (25%) in
aggregate principal amount of the Securities then

 

36



--------------------------------------------------------------------------------

outstanding, by written notice to the Company and the Trustee, may declare 100%
of the principal of, and accrued and unpaid interest on, all the Securities to
be immediately due and payable in full. Upon such declaration, the principal of,
and any accrued and unpaid interest on, all Securities shall be due and payable
immediately. If an Event of Default specified in Section 6.01(g) or
Section 6.01(h) occurs, 100% of the principal of, and accrued and unpaid
interest on, all the Securities shall ipso facto become and be immediately due
and payable without any declaration or other act on the part of the Trustee or
any Holder. The Holders of a majority in aggregate principal amount of the
Securities then outstanding by written notice to the Trustee may rescind or
annul an acceleration and its consequences if (i) the rescission would not
conflict with any judgment or decree of a court of competent jurisdiction,
(ii) all existing Events of Default, except the nonpayment of principal or
interest that has become due solely because of the acceleration, have been cured
or waived (or are waived concurrently with such rescission or annulment) and
(iii) all amounts due to the Trustee under Section 7.06 have been paid. Upon any
such rescission or annulment, the Events of Default that were the subject of
such acceleration shall cease to exist and deemed to have been cured for every
purpose.

(b) Notwithstanding the foregoing, for the first 360 days immediately following
an Event of Default relating to failure to comply with Section 4.03(a) or for
any failure to comply with the requirements of Section 314(a)(1) of the TIA (at
any time such section is applicable to the Indenture, if any) (which will be the
61st day after written notice is provided to the Company of the Default pursuant
to the last paragraph of Section 6.01, unless such failure is cured or waived
prior to such 61st day), the sole remedy for any such Event of Default shall, at
the Company’s election, be the accrual of Additional Interest on the Securities
at a rate per year equal to (i) 0.25% of the outstanding principal amount of
Securities for the first 180 days following the occurrence of such Event of
Default and (ii) 0.50% of the outstanding principal amount of Securities for the
next 180 days after the first 180 days following the occurrence of such Event of
Default, in each case, payable in the same manner and at the same time as the
stated interest payable on the Securities. Such Additional Interest shall accrue
on all outstanding Securities from, and including, the date on which such Event
of Default first occurs to, and including, the 180th day thereafter (or such
earlier date on which such Event of Default shall have been cured or waived). On
and after the 361st day immediately following an Event of Default relating to a
failure to comply with Section 4.03(a), if the Company elected to pay Additional
Interest pursuant to this Section 6.02(b) such Additional Interest will cease to
accrue and, if such Event of Default has not been cured or waived prior to such
361st day, the payment of the principal of the Securities may be accelerated by
the Holders or the Trustee as provided above.

In order to elect to pay Additional Interest as sole remedy during the first 360
days after the occurrence of any Event of Default relating to the failure to
comply with the obligations under Section 4.03(a) or for any failure to comply
with the requirements of Section 314(a)(1) of the TIA (at any time such section
is applicable to this Indenture, if any), the Company shall notify all Holders
and the Trustee and the Paying Agent of such election in writing prior to the
Close of Business on the date that is one Business Day following the date on
which such Event of Default occurs (which will be the 61st day after written
notice is provided to the Company of the Default pursuant to the last paragraph
of Section 6.01, unless such failure is cured or waived prior to such 61st day).
If the Company fails to give timely notice of such election, the Securities will
be immediately subject to Section 6.02(a).

 

37



--------------------------------------------------------------------------------

In the event the Company does not elect to pay Additional Interest upon such
Event of Default in accordance with this Section 6.02(b), the Securities will be
subject to Section 6.02(a). This Section 6.02(b) does not affect the rights of
Holders if any other Event of Default occurs under this Indenture.

Additional Interest shall be payable at the same time, in the same manner and to
the same Persons as ordinary interest.

(c) If the Company is required to pay Additional Interest to Holders, the
Company shall provide a direction or order in the form of a written notice to
the Trustee (and if the Trustee is not the Paying Agent, to the Paying Agent) of
the Company’s obligation to pay such Additional Interest no later than three
Business Days prior to the date on which any such Additional Interest is
scheduled to be paid. Such notice shall set forth the amount of Additional
Interest to be paid by the Company on such payment date and direct the Trustee
(or, if the Trustee is not the Paying Agent, to the Paying Agent) to make
payment to the extent it receives funds from the Company to do so. The Trustee
shall not at any time be under any duty or responsibility to any Holder to
determine whether the Additional Interest is payable, or with respect to the
nature, extent or calculation of the amount of the Additional Interest owed, or
with respect to the method employed in such calculation of the Additional
Interest.

Section 6.03. Other Remedies. Notwithstanding any other provision of this
Indenture, if an Event of Default occurs and is continuing, the Trustee may
pursue any available remedy by proceeding at law or in equity to collect the
payment of amounts due with respect to the Securities or to enforce the
performance of any provision of the Securities or this Indenture.

The Trustee may maintain a proceeding even if it does not possess any of the
Securities or does not produce any of them in the proceeding. A delay or
omission by the Trustee or any Holder in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. All remedies are cumulative.

In any proceedings brought by the Trustee (and in any proceedings involving the
interpretation of any provision of this Indenture to which the Trustee shall be
a party) the Trustee shall be held to represent all the Holders of the
Securities, and it shall not be necessary to make any Holders of the Securities
parties to any such proceedings.

In case the Trustee shall have proceeded to enforce any right under this
Indenture and such proceedings shall have been discontinued or abandoned because
of any waiver pursuant hereto or any rescission and annulment pursuant hereto or
for any other reason or shall have been determined adversely to the Trustee,
then and in every such case the Company, the Holders and the Trustee shall,
subject to any determination in such proceeding, be restored respectively to
their several positions and rights hereunder, and all rights, remedies and
powers of the Company, the Holders and the Trustee shall continue as though no
such proceeding had been instituted.

 

38



--------------------------------------------------------------------------------

Section 6.04. Waiver of Past Defaults. Subject to Section 6.07 and Section 9.02,
the Holders of a majority in aggregate principal amount of the Securities then
outstanding may on behalf of all Holders of Securities, by written notice to the
Trustee, waive any past Default or Event of Default and its consequences, other
than a Default or Event of Default (a) in the payment of the principal of, or
interest on, any Security, or in the payment of the Fundamental Change
Repurchase Price, the Investor Repurchase Price or the Redemption Price, as the
case may be, (b) arising from a failure by the Company to convert any Securities
in accordance with this Indenture or (c) in respect of any provision of this
Indenture or the Securities which, under Section 9.02, cannot be modified or
amended without the consent of the Holder of each outstanding Security affected,
if:

(i) all existing Defaults or Events of Default, other than the nonpayment of the
principal of and interest on the Securities that have become due solely by the
declaration of acceleration, have been cured or waived; and

(ii) the rescission would not conflict with any judgment or decree of a court of
competent jurisdiction.

When a Default or an Event of Default is waived, it is cured and ceases to exist
for all purposes under this Indenture, but no such waiver will extend to any
subsequent or other Default or Event of Default or impair any rights of Holders
or the Trustee related thereto.

Section 6.05. Control by Majority. The Holders of a majority in aggregate
principal amount of the Securities then outstanding shall have the right to
direct the time, method and place of conducting any proceeding for any remedy
available to the Trustee or exercising any trust or power conferred on it with
respect to the Securities. However, the Trustee may refuse to follow any
direction that conflicts with law or this Indenture, is unduly prejudicial to
the rights of other Holders or would involve the Trustee in personal liability
unless the Trustee is offered indemnity satisfactory to it; provided that the
Trustee may take any other action deemed proper by the Trustee that is not
inconsistent with such direction.

Section 6.06. Limitation on Suits. Except with respect to any proceeding
instituted in accordance with Section 6.07, a Holder shall not have any right to
institute any suit, action or proceeding in equity or at law upon or under or
with respect to this Indenture, or for the appointment of a receiver or a
trustee, or for any other remedy under this Indenture unless:

(a) such Holder previously shall have given the Trustee written notice of a
continuing Event of Default;

(b) the Holders of at least twenty five percent (25%) in aggregate principal
amount of the Securities then outstanding shall have made a written request to
the Trustee to institute such action, suit or proceeding in its own name as
Trustee hereunder;

(c) such Holder or Holders shall have offered and, if requested, provided to the
Trustee indemnity satisfactory to the Trustee against any loss, liability or
expense to or of the Trustee in connection with pursuing such remedy; and

 

39



--------------------------------------------------------------------------------

(d) the Trustee shall have failed to comply with the request for sixty (60) days
after receipt of such notice, request and offer of indemnity, and during such
sixty (60) day period, the Holders of a majority in aggregate principal amount
of the Securities then outstanding have not given the Trustee a direction that
is inconsistent with the request.

A Holder may not use this Indenture to prejudice the rights of another Holder or
to obtain a preference or priority over another Holder. A Holder shall have the
right to not enforce any right under this Indenture except in the manner herein.

Section 6.07. Rights of Holders to Receive Payment and to Convert Securities.
Notwithstanding any other provision of this Indenture, the right of any Holder
to receive payment of all amounts (including any principal, interest or the
Fundamental Change Repurchase Price, the Investor Repurchase Price or the
Redemption Price) due with respect to the Securities, on or after the respective
due dates as provided herein, or to bring suit for the enforcement of any such
payment on or after such respective dates, shall not be impaired or affected
without the consent of the Holder.

In addition, notwithstanding any other provision of this Indenture, the right of
any Holder to convert a Security in accordance with this Indenture, or to bring
suit for the enforcement of such right, shall not be impaired or affected
without the consent of the Holder.

Section 6.08. Collection Suit by Trustee. If an Event of Default specified in
Section 6.01(a) or Section 6.01(b) has occurred and is continuing, the Trustee
may recover judgment in its own name and as trustee of an express trust against
the Company for the whole amount due with respect to the Securities, including
any unpaid and accrued interest.

Section 6.09. Trustee May File Proofs of Claim. The Trustee may file such proofs
of claim and other papers or documents as may be necessary or advisable in order
to have the claims of the Trustee, any predecessor Trustee and the Holders
allowed in any judicial proceedings relative to the Company or its creditors or
properties.

The Trustee may collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same, and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or similar official in any
judicial proceeding is hereby authorized by each Holder to make such payments to
the Trustee and, in the event that the Trustee shall consent to the making of
such payments directly to the Holders, to pay the Trustee any amount due it for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.06.

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Securities
or the rights of any Holder thereof, or to authorize the Trustee to vote in
respect of the claim of any Holder in any such proceeding.

 

40



--------------------------------------------------------------------------------

Section 6.10. Priorities. If the Trustee collects any money pursuant to this
Article 6, it shall pay out the money in the following order:

 

First:    to the Trustee for amounts due under Section 7.06; Second:    to
Holders for all amounts due and unpaid on the Securities, without preference or
priority of any kind, according to the amounts due and payable on the
Securities; and Third:    the balance, if any, to the Company.

The Trustee, upon prior written notice to the Company, may fix a record date and
payment date for any payment by it to Holders pursuant to this Section 6.10. At
least fifteen (15) days before each such record date, the Trustee shall send to
each Holder and the Company a written notice that states such record date and
payment date and the amount of such payment.

Section 6.11. Undertaking for Costs. In any suit for the enforcement of any
right or remedy under this Indenture or in any suit against the Trustee for any
action taken or omitted by it as Trustee, a court in its discretion may require
the filing by any party litigant in the suit other than the Trustee of an
undertaking to pay the costs of the suit, and the court in its discretion may
assess reasonable costs, including reasonable attorneys’ fees, against any party
litigant in the suit, having due regard to the merits and good faith of the
claims or defenses made by the party litigant. This Section 6.11 does not apply
to a suit by the Trustee, a suit by a Holder pursuant to Section 6.07 or a suit
by a Holder or group of Holders of more than ten percent (10%) in aggregate
principal amount of the outstanding Securities.

ARTICLE 7

TRUSTEE

Section 7.01. Duties of Trustee. (a) If an Event of Default has occurred and is
continuing, the Trustee shall exercise such of the rights and powers vested in
it by this Indenture, and use the same degree of care and skill in their
exercise, as a prudent Person would exercise or use under the circumstances in
the conduct of his or her own affairs.

(b) Except during the continuance of an Event of Default:

(i) the Trustee need perform only those duties that are specifically set forth
in this Indenture and no implied covenants or obligations shall be read into
this Indenture against the Trustee; and

(ii) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture; but in the case of any such certificates
or opinions which by any provision hereof are specifically required to be
furnished to the Trustee, the Trustee shall examine the certificates and
opinions to determine whether or not they conform to the requirements of this
Indenture (but need not confirm or investigate the accuracy of mathematical
calculations or other facts stated therein).

 

41



--------------------------------------------------------------------------------

(c) The Trustee may not be relieved from liability for its own negligent action,
its own negligent failure to act or its own willful misconduct, except that:

(i) the Trustee shall not be liable for any error of judgment made in good faith
by a Responsible Officer, unless it is proved that the Trustee was negligent in
ascertaining the pertinent facts; and

(ii) the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.05.

(d) Every provision of this Indenture that in any way relates to the Trustee is
subject to the provisions of this Section 7.01.

(e) The Trustee shall not be liable for interest on or the investment of any
money received by it except as the Trustee may agree in writing with the
Company. Money held in trust by the Trustee need not be segregated from other
funds except to the extent required by law.

(f) No provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder, or in the exercise of any of its rights or powers.

Section 7.02. Rights of Trustee. (a) The Trustee may conclusively rely on any
document believed by it in good faith to be genuine and to have been signed or
presented by the proper Person. The Trustee need not investigate any fact or
matter stated in the document; if, however, the Trustee shall determine to make
such further inquiry or investigation, it shall be entitled during normal
business hours to examine the relevant books, records and premises of the
Company, personally or by agent or attorney upon reasonable prior notice, at the
sole cost of the Company, and shall incur no liability or additional liability
of any kind by reason of such inquiry or investigation.

(b) Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate and/or an Opinion of Counsel. The Trustee shall not be liable for
any action it takes or omits to take in good faith in reliance on such Officers’
Certificate or Opinion of Counsel.

(c) Any request or direction of the Company mentioned herein shall be
sufficiently evidenced by a Company Order, and any resolution of the Board of
Directors shall be sufficiently evidenced by a Board Resolution.

(d) The Trustee may consult with counsel of its own selection, and the advice of
such counsel or any opinion of counsel shall be full and complete authorization
and protection in respect of any action taken, suffered or omitted by it
hereunder in good faith and in reliance thereon.

(e) The Trustee may act through agents or attorneys and shall not be responsible
for the misconduct or negligence of any agent or attorney appointed with due
care.

 

42



--------------------------------------------------------------------------------

(f) The Trustee shall not be liable for any action it takes or omits to take in
good faith which it believes to be authorized or within its discretion, rights
or powers conferred upon it by this Indenture; provided that the Trustee’s
action does not constitute willful misconduct or negligence.

(g) Except with respect to Section 4.01, where it acts as Paying Agent, the
Trustee shall have no duty to inquire as to the performance of the Company with
respect to the covenants contained in Article 4. In addition, the Trustee shall
not be deemed to have knowledge of an Event of Default except (i) any Default or
Event of Default occurring pursuant to Section 6.01(a) or (b) for which it acts
as Paying Agent or (ii) any Default or Event of Default of which a Responsible
Officer of the Trustee who shall have direct responsibility for the
administration of this Indenture shall have received written notification or
obtained actual knowledge. Delivery of reports, information and documents to the
Trustee under Article 4 (other than Section 4.04 and 4.06) is for informational
purposes only and the Trustee’s receipt of the foregoing shall not constitute
actual or constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely on Officers’ Certificates).

(h) The Trustee shall be under no obligation to exercise any of the rights or
powers vested by this Indenture at the request or demand of any of the Holders
pursuant to this Indenture unless such Holders shall have offered to the Trustee
security or indemnity satisfactory to the Trustee against the costs, expenses
and liabilities which might be incurred by it in compliance with such request or
demand.

(i) The rights, privileges, protections, immunities and benefits given to the
Trustee, including without limitation, its right to be indemnified, are extended
to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each Securities Agent, agent, custodian and other Person employed
to act hereunder.

(j) The Trustee may request that the Company deliver a certificate setting forth
the names of individuals and/or titles of Officers authorized at such time to
take specified actions pursuant to this Indenture, which certificate may be
signed by any Person authorized to sign an Officers’ Certificate, including any
Person specified as so authorized in any such certificate previously delivered
and not superseded.

(k) Anything in this Indenture to the contrary notwithstanding, in no event
shall the Trustee or any Securities Agent be liable under or in connection with
this Indenture and the Securities for indirect, special, incidental, punitive or
consequential losses or damages of any kind whatsoever, including but not
limited to lost profits, whether or not foreseeable, even if the Trustee or such
Securities Agent has been advised of the possibility thereof and regardless of
the form of action in which such damages are sought.

Section 7.03. Individual Rights of Trustee. The Trustee in its individual or any
other capacity may become the owner or pledgee of Securities and may otherwise
deal with the Company or any of its Affiliates with the same rights the Trustee
would have if it were not Trustee. Any Securities Agent may do the same with
like rights. The Trustee, however, must comply with Section 7.09.

 

43



--------------------------------------------------------------------------------

Section 7.04. Trustee’s Disclaimer. The Trustee makes no representation as to
the validity or adequacy of this Indenture or the Securities; the Trustee shall
not be accountable for the Company’s use of the proceeds from the Securities;
and the Trustee shall not be responsible for any statement in the Securities
other than its certificate of authentication.

Section 7.05. Notice of Defaults. If a Default or Event of Default occurs and is
continuing as to which the Trustee is deemed to have knowledge in accordance
with Section 7.02(g), then the Trustee shall send to each Holder a notice of the
Default or Event of Default within thirty (30) days after receipt of such notice
or after acquiring such knowledge, as applicable, unless such Default or Event
of Default has been cured or waived; provided, however, that, except in the case
of a Default or Event of Default in payment or delivery of any amounts due
(including principal, interest, the Fundamental Change Repurchase Price, the
Investor Repurchase Price, the Redemption Price or the consideration due upon
conversion) with respect to any Security, the Trustee may withhold such notice
if, and so long as it in good faith determines that, withholding such notice is
in the best interests of Holders.

Section 7.06. Compensation and Indemnity. The Company shall pay to the Trustee
from time to time such compensation for its services hereunder as shall be
agreed upon in writing. The Trustee’s compensation shall not be limited by any
law on compensation of a trustee of an express trust. The Company shall
reimburse the Trustee upon request for all reasonable out-of-pocket expenses
incurred by it pursuant to, and in accordance with, any provision hereof, except
for any such expenses as shall have been caused by the Trustee’s own negligence,
bad faith or willful misconduct. Such expenses shall include the reasonable
compensation and out-of-pocket expenses of the Trustee’s agents and counsel. The
Trustee shall provide the Company with reasonable notice of any expense not in
the ordinary course of business.

The Company shall indemnify each of the Trustee, each predecessor Trustee and
their respective agents for, and hold each of them harmless against, any and all
loss, liability, damage, claim, cost or expense (including the reasonable fees
and expenses of counsel and taxes other than those based upon the income of the
Trustee) incurred by it in connection with the acceptance or administration of
this trust, the performance of its duties and/or the exercise of its rights
hereunder, or in connection with enforcing the provisions of this Section 7.06,
including the reasonable costs and expenses of defending itself against any
claim (whether asserted by the Company, any Holder or any other Person) or
liability in connection with the exercise or performance of any of its powers
and duties hereunder. The Company need not pay for any settlement made without
its consent. The Trustee shall notify the Company promptly of any claim for
which it may seek indemnification; provided that failure to give such notice
shall not relieve the Company of its obligations under this Section 7.06. The
Company need not reimburse any expense or indemnify against any loss or
liability incurred by the Trustee through the Trustee’s own negligence, bad
faith or willful misconduct.

 

44



--------------------------------------------------------------------------------

To secure the Company’s payment obligations in this Section 7.06, the Trustee
shall have a lien prior to the Securities on all money or property held or
collected by the Trustee, except that held in trust to pay amounts due on
particular Securities.

The indemnity obligations of the Company with respect to the Trustee provided
for in this Section 7.06 shall survive any resignation or removal of the Trustee
and any termination of this Indenture.

When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.01(g) or Section 6.01(h) occurs, the expenses and the
compensation for the services are intended to constitute expenses of
administration under any Bankruptcy Law.

Section 7.07. Replacement of Trustee. A resignation or removal of the Trustee
and appointment of a successor Trustee shall become effective only upon the
successor Trustee’s acceptance of appointment as provided in this Section 7.07.

The Trustee may resign by so notifying the Company in writing thirty (30) days
prior to such resignation. The Holders of a majority in aggregate principal
amount of the Securities then outstanding may remove the Trustee by so notifying
the Trustee and the Company in writing and may appoint a successor Trustee with
the Company’s consent. The Company may remove the Trustee if:

(a) the Trustee fails to comply with Section 7.09;

(b) the Trustee is adjudged a bankrupt or an insolvent;

(c) a receiver or other public officer takes charge of the Trustee or its
property; or

(d) the Trustee becomes incapable of acting.

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Company shall promptly appoint a successor Trustee.

If a successor Trustee does not take office within thirty (30) days after the
retiring Trustee resigns or is removed, the retiring Trustee (at the Company’s
expense), the Company or the Holders of at least ten percent (10%) in aggregate
principal amount of the outstanding Securities may petition any court of
competent jurisdiction for the appointment of a successor Trustee.

If the Trustee fails to comply with Section 7.09, the Company or any Holder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company. Thereupon the resignation or removal of the
retiring Trustee shall become effective, and the successor Trustee shall have
all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall send a notice of its succession to Holders. The retiring
Trustee shall promptly transfer all property held by it as Trustee to the
successor Trustee, subject to the lien provided for in Section 7.06.

 

45



--------------------------------------------------------------------------------

Section 7.08. Successor Trustee by Merger, Etc.If the Trustee consolidates with,
merges or converts into, or transfers all or substantially all of its corporate
trust business to, another corporation, the successor corporation without any
further act shall be the successor Trustee, if such successor corporation is
otherwise eligible hereunder.

Section 7.09. Eligibility; Disqualification. There shall at all times be a
Trustee hereunder that (i) is an entity organized and doing business under the
laws of the United States of America or of any state thereof or the District of
Columbia, (ii) is subject to supervision or examination by federal or state
authorities and (iii) has a combined capital and surplus of at least $50 million
as set forth in its most recent published annual report of condition.

Section 7.10. Preferential Collection of Claims Against Company. To the extent
the TIA then applies to the Indenture, the Trustee is subject to TIA §311(a),
excluding any creditor relationship listed in TIA §311(b). To the extent the TIA
then applies to the Indenture, a Trustee who has resigned or been removed shall
be subject to §311(a) to the extent indicated.

Section 7.11. Reports by Trustee to Holders. Within 60 days after each May 15,
beginning with May 15, 2016, the Trustee shall send to all Holders of the
Securities, as their names and addresses appear on the register kept by the
Registrar, a brief report dated as of such anniversary date, in accordance with,
and to the extent required under, TIA § 313(a) (but if no event described in TIA
§313(a) has occurred within the twelve months preceding the reporting date, no
report need be transmitted). The Trustee also will comply with TIA § 313(b)(2).
The Trustee will also send all reports as required by TIA § 313(c). A copy of
each report at the time of its delivery to the Holders of Securities shall be
delivered to the Company and each stock exchange on which the Securities are
listed in accordance with TIA § 313(d). The Company shall promptly notify the
Trustee when the Securities are listed on any stock exchange.

ARTICLE 8

DISCHARGE OF INDENTURE

Section 8.01. Termination of the Obligations of the Company. This Indenture
shall cease to be of further effect, and the Trustee shall execute instruments
acknowledging satisfaction and discharge of this Indenture, if (a) either
(i) all outstanding Securities (other than Securities replaced pursuant to
Section 2.07) have been delivered to the Trustee for cancellation or (ii) all
outstanding Securities have become due and payable at their scheduled maturity,
upon conversion or Repurchase Upon Fundamental Change, an Investor Repurchase or
redemption, and in either case the Company irrevocably deposits, prior to the
applicable due date, with the Trustee or the Paying Agent (if the Paying Agent
is not the Company or any of its Affiliates) cash (or, in the case of
conversion, delivers to the Holders in accordance with Article 10 cash, Common
Stock (and cash in lieu of any fractional shares) or a combination thereof, as
applicable, solely to satisfy the Company’s Conversion Obligation) sufficient to
satisfy all obligations due and owing on all outstanding Securities (other than
Securities replaced pursuant to Section 2.07) on the Maturity Date, the relevant
settlement date of any conversion, the Fundamental Change

 

46



--------------------------------------------------------------------------------

Repurchase Date, the Investor Repurchase Date or Redemption Date, as the case
may be; (b) the Company pays to the Trustee all other sums payable hereunder by
the Company; and (c) the Company has delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel, each stating that all conditions
precedent provided for herein relating to the satisfaction and discharge of this
Indenture have been complied with; provided, however, that Section 2.03,
Section 2.04, Section 2.05, Section 2.08, Section 7.06, Section 7.07,
Section 7.08, Section 7.09, Section 14.09 and Section 14.14, and this Article 8
shall survive any discharge of this Indenture until such time as all payments in
respect of the Securities have been paid in full and there are no Securities
outstanding; provided further, however, that Section 7.06 shall also survive
after the Securities are paid in full and there are no Securities outstanding.

Section 8.02. Application of Trust Money. The Trustee shall hold in trust all
money deposited with it pursuant to Section 8.01 and shall apply such deposited
money through the Paying Agent and in accordance with this Indenture to the
payment of amounts due on the Securities.

Section 8.03. Repayment to Company.

The Trustee and the Paying Agent shall promptly notify the Company of, and pay
to the Company upon the written request of the Company, any excess money held by
them at any time. The Trustee or the Paying Agent, as the case may be, shall
provide written notice to the Company of any money that has been held by it and
has, for a period of two (2) years, remained unclaimed for the payment of the
principal of, or any accrued and unpaid interest on, the Securities. Subject to
the requirements of applicable law, the Trustee and the Paying Agent shall pay
to the Company upon the written request of the Company any money held by them
for the payment of the principal of, or any accrued and unpaid interest on, the
Securities that remains unclaimed for two (2) years. After payment to the
Company, Holders entitled to the money must look to the Company for payment as
general creditors, subject to applicable law, and all liability of the Trustee
and the Paying Agent with respect to such money and payment shall, subject to
applicable law, cease.

Section 8.04. Reinstatement. If any money, Common Stock or other consideration
cannot be applied in accordance with Section 8.01 and Section 8.02 by reason of
any legal proceeding or by reason of any order or judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, the obligations of the Company under this Indenture and the
Securities shall be revived and reinstated as though no deposit or delivery had
occurred pursuant to Section 8.01 and Section 8.02 until such time as the
Trustee or Paying Agent is permitted to apply all such money in accordance with
Section 8.01 and Section 8.02; provided, however, that if the Company has made
any payment of amounts due with respect to any Securities because of the
reinstatement of its obligations, then the Company shall be subrogated to the
rights of the Holders of such Securities to receive such payment from the money,
Common Stock or other consideration held by the Trustee or Paying Agent.

 

47



--------------------------------------------------------------------------------

ARTICLE 9

AMENDMENTS

Section 9.01. Without Consent of Holders. The Company may amend or supplement
this Indenture or the Securities without notice to or the consent of any Holder:

(a) to comply with Section 5.01 or Section 10.11;

(b) to secure the obligations of the Company in respect of the Securities or add
guarantees with respect to the Securities;

(c) to evidence and provide for the appointment of a successor Trustee in
accordance with Section 7.07;

(d) to comply with the provisions of any securities depository, including DTC,
clearing agency, clearing corporation or clearing system, or the requirements of
the Trustee or the Registrar, relating to transfers and exchanges of any
applicable Securities pursuant to this Indenture;

(e) to add to the covenants or Events of Default of the Company described in
this Indenture for the benefit of Holders or to surrender any right or power
conferred upon the Company;

(f) to make provision with respect to adjustments to the Conversion Rate as
required by this Indenture or to increase the Conversion Rate in accordance with
this Indenture;

(g) to irrevocably elect or eliminate one or more Settlement Methods and/or
irrevocably elect a minimum Specified Dollar Amount;

(h) to make any change that does not adversely affect the rights of any Holder;

(i) to permit the conversion of the Securities into Reference Property in
accordance with Section 10.11; or

(j) to comply with the requirement of the SEC in order to effect or maintain the
qualification of this Indenture and any supplemental indenture under the TIA.

In addition, the Company and the Trustee may enter into a supplemental indenture
without the consent of Holders of the Securities to cure any ambiguity, defect,
omission or inconsistency in this Indenture in a manner that does not materially
adversely affect the rights of any Holder.

Any supplemental indenture authorized by the provisions of this Section 9.01 may
be executed by the Company and the Trustee without the consent of the Holders of
any of the Securities at the time outstanding, notwithstanding any of the
provisions of Section 9.02.

 

48



--------------------------------------------------------------------------------

Section 9.02. With Consent of Holders. The Company may amend or supplement this
Indenture or the Securities with the written consent of the Holders of at least
a majority in aggregate principal amount of the outstanding Securities
(including, without limitation, consents obtained from Holders in connection
with a purchase of, or tender or exchange offer for, Securities). Subject to
Section 6.04 and 6.07, the Holders of a majority in aggregate principal amount
of the outstanding Securities may, by written notice to the Trustee, waive by
consent (including, without limitation, consents obtained from Holders in
connection with a purchase of, or tender or exchange offer for, Securities)
compliance by the Company with any provision of this Indenture or the Securities
without notice to any other Holder. Notwithstanding the foregoing or anything
herein to the contrary, without the consent of the Holder of each outstanding
Security affected, an amendment, supplement or waiver, including a waiver
pursuant to Section 6.04, may not:

(a) change the stated maturity of the principal of, or the payment date of any
installment of interest on, any Security;

(b) reduce the principal amount of any Security, or any interest on, any
Security or alter or waive the provisions with respect to the redemption of such
Security;

(c) change the place or currency of payment of principal of, or any interest on,
any Security;

(d) impair the right of any Holder to receive any payment on, or with respect
to, or any delivery or payment due upon the conversion of, any Security or
impair the right to institute suit for the enforcement of any delivery or
payment on, or with respect to, or due upon the conversion of, any Security;

(e) modify, in a manner adverse to Holders, the obligation of the Company
pursuant to (i) Section 3.01 to repurchase Securities upon the occurrence of a
Fundamental Change or (ii) Section 3.02 to repurchase Securities on or after
[            ], 2020;

(f) adversely affect the right of Holders to convert Securities in accordance
with Article 10;

(g) reduce the percentage in aggregate principal amount of outstanding
Securities whose Holders must consent to a modification to or amendment of any
provision of this Indenture or the Securities; or

(h) modify the provisions of Article 9 that require each Holder’s consent or the
waiver provisions of Section 6.04 with respect to modification and waiver
(including waiver of a Default or an Event of Default), except to increase the
percentage required for modification or waiver or to provide for the consent of
each affected Holder.

Notwithstanding the foregoing or anything to the contrary, so long as any SLP
Securities are outstanding, without the consent of the Holders of 100% of the
aggregate principal amount of the SLP Securities, an amendment, supplement or
waiver, including a waiver pursuant to Section 6.04, may not modify any
provision contained in this Indenture specifically and uniquely applicable to
the SLP Securities in a manner adverse to the Holders of, or the holders of a
beneficial interest in, the SLP Securities.

 

49



--------------------------------------------------------------------------------

Promptly after an amendment, supplement or waiver under Section 9.01 or this
Section 9.02 becomes effective, the Company shall send, or cause to be sent, to
Holders a notice briefly describing such amendment, supplement or waiver. Any
failure of the Company to send such notice shall not in any way impair or affect
the validity of such amendment, supplement or waiver.

It shall not be necessary for the consent of the Holders under this Section 9.02
to approve the particular form of any proposed amendment, supplement or waiver,
but it shall be sufficient if such consent approves the substance thereof.

Section 9.03. Revocation and Effect of Consents. Until an amendment, supplement
or waiver becomes effective (or until such earlier date as specified by the
Company in connection with the solicitation of such consent), a consent to it by
a Holder is a continuing consent by the Holder and every subsequent Holder of a
Security or portion of a Security that evidences the same debt as the consenting
Holder’s Security, even if notation of the consent is not made on any Security.
However, any such Holder or subsequent Holder may revoke the consent as to its
Security or portion of a Security if the Trustee receives the notice of
revocation before the date the amendment, supplement or waiver becomes effective
(or such earlier date specified by the Company in connection with the
solicitation of such consent).

After an amendment, supplement or waiver becomes effective with respect to the
Securities, it shall bind every Holder unless such amendment, supplement or
waiver makes a change that requires, pursuant to Section 9.02, the consent of
each Holder affected. In that case, the amendment, supplement or waiver shall
bind each Holder of a Security who has consented to it and every subsequent
Holder of a Security or portion of a Security that evidences the same debt as
the consenting Holder’s Security. Any amendment to this Indenture or the
Securities shall be set forth in a supplemental indenture to this Indenture that
complies with the TIA as then in effect, if the TIA is applicable to this
Indenture.

Nothing in this Section 9.03 shall impair the Company’s rights pursuant to
Section 9.01 to amend this Indenture or the Securities without the consent of
any Holder in the manner set forth in, and permitted by, such Section 9.01.

Section 9.04. Notation on or Exchange of Securities. If an amendment, supplement
or waiver changes the terms of a Security, the Trustee may require the Holder of
the Security to deliver it to the Trustee. The Trustee may place an appropriate
notation on the Security as directed and prepared by the Company about the
changed terms and return it to the Holder. Alternatively, if the Company so
determines, the Company in exchange for the Security shall issue and the Trustee
shall authenticate a new Security that reflects the changed terms.

 

50



--------------------------------------------------------------------------------

Section 9.05. Trustee Protected. The Trustee shall sign any amendment,
supplemental indenture or waiver authorized pursuant to this Article 9;
provided, however, that the Trustee need not sign any amendment, supplement or
waiver authorized pursuant to this Article 9 that adversely affects the
Trustee’s rights, duties, liabilities or immunities. The Trustee shall be
entitled to receive and conclusively rely upon an Opinion of Counsel as to legal
matters and an Officers’ Certificate as to factual matters that any supplemental
indenture, amendment or waiver is permitted or authorized pursuant to this
Indenture.

Section 9.06. Effect of Supplemental Indentures. Upon the due execution and
delivery of any supplemental indenture in accordance with this Article 9, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes, and, except as
set forth in Section 9.02 and Section 9.03, every Holder of Securities shall be
bound thereby.

ARTICLE 10

CONVERSION

Section 10.01. Conversion Privilege. (a) Subject to the limitations of
Section 10.02, Section 10.11 and the settlement provisions of Section 10.14(c),
and upon compliance with the provisions of this Article 10, each Holder of a
Security shall have the right, at such Holder’s option, to convert all or any
portion (if the portion to be converted is $1,000 principal amount or a multiple
thereof) of such Security at any time prior to the Close of Business on the
Scheduled Trading Day immediately preceding the Maturity Date, in each case, at
the then applicable Conversion Rate per $1,000 principal amount of Securities
(subject to the settlement provisions of Section 10.02, the “Conversion
Obligation”).

(b) To convert its Security, a Holder of a Physical Security must (i) complete
and manually sign the Conversion Notice, with appropriate notarization or
signature guarantee, or facsimile of the Conversion Notice and deliver the
completed Conversion Notice or facsimile thereof to the Conversion Agent,
(ii) surrender the Security to the Conversion Agent, (iii) furnish appropriate
endorsements and transfer documents if required by the Registrar or Conversion
Agent, (iv) pay all transfer or similar taxes if required pursuant to
Section 10.04 and (v) pay funds equal to interest payable on the next Interest
Payment Date if so required by Section 10.02(d). If a Holder holds a beneficial
interest in a Global Security, to convert such Security, the Holder must comply
with clauses (iv) and (v) above and the Depository’s procedures for converting a
beneficial interest in a Global Security.

(c) A Holder may convert a portion of the principal amount of a Security if such
portion is $1,000 principal amount or an integral multiple of $1,000 principal
amount in excess thereof. Provisions of this Indenture that apply to conversion
of all of a Security also apply to conversion of a portion of such Security.

Section 10.02. Conversion Procedure and Payment Upon Conversion.

(a) Subject to this Section 10.02 and Section 10.11 and the settlement
provisions of Section 10.14(c), upon conversion of any Security, the Company
shall pay or deliver, as the case may be, to the converting Holder, in respect
of each $1,000 principal amount of Securities being converted, cash (“Cash
Settlement”), Common Stock, together with cash, if applicable, in lieu

 

51



--------------------------------------------------------------------------------

of delivering any fractional shares of Common Stock in accordance with
Section 10.03 (“Physical Settlement”) or a combination of cash and Common Stock,
together with cash, if applicable, in lieu of delivering any fractional shares
of Common Stock in accordance with Section 10.03 (“Combination Settlement”), at
its election, as set forth in this Section 10.02.

(i) All conversions for which the relevant Conversion Date occurs on or after
the 27th Scheduled Trading Day immediately prior to the Maturity Date shall be
settled using the same Settlement Method.

(ii) Except for any conversions described in the immediately preceding clause
(i), the Company shall use the same Settlement Method for all conversions of
Securities occurring on the same Conversion Date, but the Company shall not have
any obligation to use the same Settlement Method with respect to conversions
that occur on different Conversion Dates.

(iii) If, in respect of any Conversion Date (or for all conversions in any
period), the Company elects to deliver a notice (the “Settlement Notice”) of the
relevant Settlement Method in respect of such Conversion Date (or such period,
as the case may be), the Company, through the Trustee, shall deliver such
Settlement Notice to converting Holders no later than the Close of Business on
the Trading Day immediately following the relevant Conversion Date to which such
Settlement Notice applies (or, in the case of any conversions occurring on or
after the 27th Scheduled Trading Day immediately prior to the Maturity Date, no
later than the 27th Scheduled Trading Day immediately prior to the Maturity
Date). If the Company does not elect a Settlement Method prior to the deadline
set forth in the immediately preceding sentence for a Conversion Date, the
Company shall no longer have the right to elect Cash Settlement or Physical
Settlement with respect to conversions on such Conversion Date and the Company
shall be deemed to have elected Combination Settlement in respect of its
Conversion Obligation on such Conversion Date, and the Specified Dollar Amount
per $1,000 principal amount of Securities shall be equal to $1,000. Such
Settlement Notice shall specify the relevant Settlement Method and in the case
of an election of Combination Settlement, the relevant Settlement Notice shall
indicate the Specified Dollar Amount per $1,000 principal amount of Securities.
If the Company delivers a Settlement Notice electing Combination Settlement in
respect of its Conversion Obligation but does not indicate a Specified Dollar
Amount per $1,000 principal amount of Securities in such Settlement Notice, the
Specified Dollar Amount per $1,000 principal amount of Securities shall be
deemed to be $1,000. Notwithstanding the foregoing, any conversion of SLP
Securities shall be subject to Section 10.02(a)(v).

(iv) The cash, Common Stock or combination of cash and Common Stock in respect
of any conversion of Securities (the “Settlement Amount”) shall be computed as
follows:

(A) if the Company elects to satisfy its Conversion Obligation in respect of
such conversion by Physical Settlement, the Company shall deliver to the
converting Holder in respect of each $1,000 principal amount of Securities being
converted a number of shares of Common Stock equal to the Conversion Rate in
effect on the Conversion Date (provided that the Company shall deliver cash in
lieu of any fractional shares as described in Section 10.03);

 

52



--------------------------------------------------------------------------------

(B) if the Company elects to satisfy its Conversion Obligation in respect of
such conversion by Cash Settlement, the Company shall pay to the converting
Holder in respect of each $1,000 principal amount of Securities being converted
cash in an amount equal to the sum of the Daily Conversion Values for each
Trading Day during the related Observation Period; and

(C) if the Company elects (or is deemed to have elected pursuant to
Section 10.02(a)(iii)) to satisfy its Conversion Obligation in respect of such
conversion by Combination Settlement, the Company shall pay or deliver to the
converting Holder, as the case may be, in respect of each $1,000 principal
amount of Securities being converted, a Settlement Amount equal to the sum of
the Daily Settlement Amounts for each Trading Day during the related Observation
Period.

(v) Notwithstanding anything herein to the contrary, the Company hereby
initially elects to satisfy its Conversion Obligation with respect to any
conversion of SLP Securities by Combination Settlement with a Specified Dollar
Amount of $1,000 per $1,000 principal amount of Securities. The Company may
change its Settlement Method election (and, in the case of Combination
Settlement, the Specified Dollar Amount) with respect to any conversion of SLP
Securities by delivering a notice that specifies the newly elected Settlement
Method and, in the case of Combination Settlement, the applicable Specified
Dollar Amount (the “SLP Settlement Notice”) to the Holders of the SLP
Securities, and such newly elected Settlement Method (and, in the case of
Combination Settlement, the Specified Dollar Amount) shall be effective no
earlier than ten (10) Trading Days after the date on which such SLP Settlement
Notice was received by the Holder. In the event any Holder(s) of SLP Securities
exercises its right to convert all or any portion of such SLP Securities,
(A) the relevant Observation Period for purposes of determining the Daily
Settlement Amount, in the case of Combination Settlement, and Daily Conversion
Values, in the case of Cash Settlement, with respect to such SLP Securities
shall be the 25 consecutive Trading Day period beginning on, and including, the
25th Trading Day immediately preceding the applicable Conversion Date and ending
on the Trading Day immediately preceding such Conversion Date and (B) the
Company shall promptly (x) determine the Daily Settlement Amount or the Daily
Conversion Values, as the case may be, and the amount of cash payable in lieu of
delivering any fractional shares of Common Stock and (y) notify the Trustee, the
Conversion Agent (if other than the Trustee) and such Holder of SLP Securities
being so converted of the Daily Settlement Amount or the Daily Conversion
Values, as the case may be, and the amount of cash payable in lieu of delivering
any fractional shares of Common Stock.

The Daily Settlement Amounts (if applicable) and the Daily Conversion Values (if
applicable) shall be determined by the Company promptly following the last day
of the Observation Period. Promptly after such determination of the Daily
Settlement Amounts or the

 

53



--------------------------------------------------------------------------------

Daily Conversion Values, as the case may be, and the amount of cash payable in
lieu of delivering any fractional shares of Common Stock, and in any event
within one (1) Business Day following the last day of the Observation Period,
the Company shall notify the Trustee and the Conversion Agent (if other than the
Trustee) of the Daily Settlement Amounts or the Daily Conversion Values, as the
case may be, and the amount of cash payable in lieu of delivering fractional
shares of Common Stock. The Trustee and the Conversion Agent (if other than the
Trustee) shall have no responsibility for any such determination.

(b) Each conversion shall be deemed to have been effected as to any Securities
surrendered for conversion at the Close of Business on the applicable Conversion
Date; provided, however, that the Person in whose name any shares of the Common
Stock shall be issuable upon such conversion shall become the holder of record
of such shares as of the Close of Business on such Conversion Date (in the case
of Physical Settlement or any conversion of SLP Securities) or the last Trading
Day of the relevant Observation Period (in the case of Combination Settlement of
Securities other than SLP Securities). Prior to such time, a Holder receiving
Common Stock upon conversion shall not be entitled to any rights relating to
such Common Stock, including, among other things, the right to vote and receive
dividends and notices of shareholder meetings. The Company will determine the
Conversion Date and the last Trading Day of the relevant Observation Period, as
applicable, in accordance with the requirements set forth herein and notify the
Trustee of the same.

(c) In the case of any conversion of Securities other than the SLP Securities,
the Company shall pay or deliver, as the case may be, the consideration due in
respect of the Conversion Obligation on the later of (i) the third Business Day
immediately following the relevant Conversion Date and (ii) the third Business
Day immediately following the last Trading Day of the relevant Observation
Period, as applicable. In the case of any conversion of SLP Securities, the
Company shall pay or deliver, as the case may be, the consideration due in
respect of the Conversion Obligation on the third Business Day immediately
following the relevant Conversion Date unless otherwise specified in the written
notice referred to in the second proviso below; provided, however, that (i) to
the extent all or a portion of the Conversion Obligation is paid in cash, such
cash shall not be due until the earlier of (A) the 30th Business Day immediately
following the relevant Conversion Date and (B) the Maturity Date, and (ii) to
the extent all or a portion of the Conversion Obligation is to be paid in shares
of Common Stock, such shares shall be delivered on the day specified in a
written notice from the beneficial owner(s) of the SLP Securities being
converted that is delivered to the Company on or prior to the second Business
Day immediately following the relevant Conversion Date, which delivery date (in
respect of such shares of Common Stock) shall be no earlier than the third
Business Day immediately following the relevant Conversion Date and be no later
than the seventh Business Day immediately following the relevant Conversion Date
(it being understood that if no such notice is delivered to the Company, then
the Company shall deliver such shares on the third Business Day immediately
following the relevant Conversion Date). Such written notice shall include a
certification therein that the beneficial owners delivering such written notice
are holders that hold beneficial interests in the SLP Securities subject to
conversion. If any shares of Common Stock are due to converting Holders, the
Company shall issue or cause to be issued, and deliver or cause to be delivered
to such Holder, or such Holder’s nominee(s) or transferee(s), certificates or a
book-entry transfer through the Depository for the full number of Common Stock
to which such Holder shall be entitled in satisfaction of the Company’s
Conversion Obligation.

 

54



--------------------------------------------------------------------------------

(d) Except to the extent otherwise provided in this Section 10.02(d), no payment
or adjustment will be made for accrued interest on a converted Security, and
accrued interest, if any, will be deemed to be paid by the consideration paid to
the Holder upon conversion. Such accrued interest, if any, shall be deemed to be
paid in full rather than cancelled, extinguished or forfeited. The Company’s
settlement of the full Conversion Obligation shall be deemed to satisfy in full
its obligation to pay the principal amount of the Security and accrued and
unpaid interest, if any, to, but not including, the relevant Conversion Date.
Upon a conversion of Securities into a combination of cash and Common Stock,
accrued and unpaid interest will be deemed to be paid first out of the cash paid
upon such conversion. If any Holder surrenders a Security for conversion after
the Close of Business on the Record Date for the payment of an installment of
interest but prior to the Open of Business on the next Interest Payment Date,
then, notwithstanding such conversion, the full amount of interest payable with
respect to such Security on such Interest Payment Date shall be paid on such
Interest Payment Date to the Holder of record of such Security at the Close of
Business on such Record Date; provided, however, that such Security, when
surrendered for conversion, must be accompanied by payment in cash to the
Conversion Agent on behalf of the Company of an amount equal to the full amount
of interest payable on such Interest Payment Date on the Security so converted;
provided further, however, that such payment to the Conversion Agent described
in the immediately preceding proviso in respect of a Security surrendered for
conversion shall not be required with respect to a Security that (i) is
surrendered for conversion after the Close of Business on the Record Date
immediately preceding the Maturity Date, (ii) is surrendered for conversion
after the Close of Business on a Record Date for the payment of an installment
of interest and on or prior to the Open of Business on the related Interest
Payment Date, where, pursuant to Section 3.01, the Company has specified, with
respect to a Fundamental Change, a Fundamental Change Repurchase Date that is
after such Record Date but on or prior to such Interest Payment Date, (iii) is
surrendered for conversion after the Close of Business on a Record Date for the
payment of an installment of interest and on or prior to the Open of Business on
the related Interest Payment Date, where, pursuant to Section 3.02, the Company
has specified an Investor Repurchase Date that is after such Record Date but on
or prior to such Interest Payment Date or (iv) is surrendered for conversion
after the Close of Business on a Record Date for the payment of an installment
of interest and on or prior to the Open of Business on the related Interest
Payment Date, where, pursuant to Section 13.07, the Company has specified a
Redemption Date that is after such Record Date but on or prior to such Interest
Payment Date.

(e) If a Holder converts more than one Security at the same time, the Conversion
Obligation with respect to such Securities shall be based on the total principal
amount of all Securities so converted.

(f) Upon surrender of a Security that is converted in part, the Trustee shall
authenticate for the Holder a new Security equal in principal amount to the
unconverted portion of the Security surrendered.

 

55



--------------------------------------------------------------------------------

Section 10.03. Cash in Lieu of Fractional Shares. The Company shall not issue
fractional shares of Common Stock upon the conversion of a Security. Instead,
the Company shall pay to converting Holders cash in lieu of fractional shares
based on the Daily VWAP on the relevant Conversion Date (in the case of Physical
Settlement) or based on the Daily VWAP on the last Trading Day of the relevant
Observation Period (in the case of Combination Settlement). If more than one
Security shall be surrendered for conversion at one time by the same Holder, the
number of full shares that shall be issuable upon conversion thereof shall be
computed on the basis of the aggregate Daily Settlement Amounts for the relevant
Observation Period (in the case of Combination Settlement) or the aggregate
principal amount of the Securities, or specified portions thereof to the extent
permitted hereby (in the case of Physical Settlement) so surrendered, and any
fractional shares remaining after such computation shall be paid in cash.

Section 10.04. Taxes on Conversion. If a Holder converts its Security, the
Company shall pay any documentary, stamp or similar issue or transfer tax or
duty due on the issue, if any, of Common Stock upon the conversion. However, the
Holder shall pay such tax which is due because the Holder requests the shares of
Common Stock to be issued in a name other than the Holder’s name. The Company
may refuse to deliver the certificate(s) representing the Common Stock being
issued or delivered to the Holder or in a name other than such Holder’s name
until the Conversion Agent receives a sum sufficient to pay any tax or duty
which will be due because shares of Common Stock are to be issued or delivered
in a name other than such Holder’s name.

Section 10.05. Company to Provide Common Stock. The Company shall at all times
reserve and keep available, free from preemptive rights, out of its authorized
but unissued stock, for the purpose of effecting the conversion of the
Securities, such number of its duly authorized shares of Common Stock as shall
from time to time be sufficient for the conversion of all outstanding Securities
into shares of Common Stock at any time (assuming, for such purposes, Physical
Settlement and that at the time of computation of such number of shares, all
such Securities would be converted by a single Holder). The Company shall, from
time to time and in accordance with Delaware law, cause the authorized number of
shares of Common Stock to be increased if the aggregate of the number of
authorized shares of Common Stock remaining unissued shall not be sufficient for
the conversion of all outstanding (and issuable as set forth above) Securities
into shares of Common Stock at any time.

All Common Stock issued upon conversion of the Securities shall be validly
issued, fully paid and non-assessable and shall be free of preemptive or similar
rights and free of any lien or adverse claim that arises from the action or
inaction of the Company.

The Company shall comply with all securities laws regulating the offer and
delivery of any Common Stock upon conversion of Securities and shall list such
shares on each national securities exchange or automated quotation system on
which the Common Stock is listed on the applicable Conversion Date.

Section 10.06. Adjustment of Conversion Rate. The Conversion Rate shall be
subject to adjustment from time to time, without duplication, upon the
occurrence of any of the following events on or after the date of this
Indenture:

 

56



--------------------------------------------------------------------------------

(a) In case the Company shall pay or make a dividend or other distribution on
its Common Stock consisting exclusively of Common Stock, the Conversion Rate
shall be increased by multiplying such Conversion Rate by a fraction of which
the denominator shall be the number of shares of Common Stock outstanding
immediately prior to the Open of Business on the Ex Date for such dividend or
distribution, and the numerator shall be the number of shares of Common Stock
outstanding immediately after such dividend or distribution, in the following
formula:

 

LOGO [g131313image002.jpg]

 

where,       CR0    =    the Conversion Rate in effect immediately prior to the
Open of Business on the Ex Date of such dividend or distribution; CR’    =   
the Conversion Rate in effect immediately after the Open of Business on the Ex
Date for such dividend or distribution; OS0    =    the number of shares of
Common Stock outstanding immediately prior to the Open of Business on the Ex
Date for such dividend or distribution; and OS’    =    the number of shares of
Common Stock outstanding immediately after such dividend or distribution.

In case the Company shall effect a share split or share combination, the
Conversion Rate shall be proportionally increased, in the case of a share split,
and proportionally reduced, in the case of a share combination, as expressed in
the following formula:

 

LOGO [g131313image002.jpg]

 

where,       CR0    =    the Conversion Rate in effect immediately prior to the
Open of Business on the effective date of such share split or share combination;
CR’    =    the Conversion Rate in effect immediately after the Open of Business
on the effective date of such share split or share combination; OS0    =    the
number of shares of Common Stock outstanding immediately prior to the Open of
Business on the effective date of such share split or share combination; and OS’
   =    the number of shares of Common Stock outstanding immediately after such
share split or share combination.

 

57



--------------------------------------------------------------------------------

Any adjustment made under this Section 10.06(a) shall become effective
immediately after the Open of Business on the Ex Date for such dividend or
distribution, or immediately after the Open of Business on the effective date
for such share split or share combination, as the case may be. If any dividend
or distribution of the type described in this Section 10.06(a) is declared but
not so paid or made, then the Conversion Rate shall be immediately readjusted,
effective as of the date the Board of Directors determines not to pay such
dividend or distribution, to the Conversion Rate that would then be in effect if
such dividend or distribution had not been declared.

(b) If the Company distributes to all or substantially all holders of the Common
Stock any rights, options or warrants entitling them, for a period expiring not
more than forty-five (45) days immediately following the date of such
distribution, to purchase or subscribe for Common Stock, at a price per share
less than the average of the Closing Sale Prices of the Common Stock over the
ten (10) consecutive Trading Day period ending on the Trading Day immediately
preceding the date of announcement for such distribution, the Conversion Rate
shall be increased based on the following formula:

 

 

LOGO [g131313image004.jpg]

 

where,       CR0    =    the Conversion Rate in effect immediately prior to the
Open of Business on the Ex Date for such distribution; CR’    =    the
Conversion Rate in effect immediately after the Open of Business on such Ex
Date; OS0    =    the number of shares of Common Stock outstanding immediately
prior to the Open of Business on such Ex Date; X    =    the total number of
shares of Common Stock issuable pursuant to such rights, options or warrants;
and Y    =    the number of shares of Common Stock equal to the aggregate price
payable to exercise such rights, options or warrants, divided by the average of
the Closing Sale Prices of the Common Stock over the ten (10) consecutive
Trading Day period ending on the Trading Day immediately preceding the date of
announcement for such distribution.

Any increase made under this Section 10.06(b) shall be made successively
whenever any such rights, options or warrants are distributed and shall become
effective immediately after the Open of Business on the Ex Date for such
distribution. To the extent that Common Stock is not delivered after expiration
of such rights, options or warrants, the Conversion Rate shall be readjusted,
effective as of the date of such expiration, to the Conversion Rate that would
then be in effect had the increase with respect to the distribution of such
rights, options or warrants been

 

58



--------------------------------------------------------------------------------

made on the basis of delivery of only the number of shares of Common Stock
actually delivered. If such rights, options or warrants are not so distributed,
the Conversion Rate shall be decreased, effective as of the date the Board of
Directors determines not to make such distribution, to the Conversion Rate that
would then be in effect if such Ex Date for such distribution had not occurred.

In determining whether any rights, options or warrants entitle the holders to
subscribe for or purchase Common Stock at less than such average of the Closing
Sale Prices for the ten (10) consecutive Trading Day period ending on the
Trading Day immediately preceding the date of announcement for such
distribution, and in determining the aggregate offering price of such Common
Stock, there shall be taken into account any consideration received by the
Company for such rights, options or warrants and any amount payable on exercise
or conversion thereof, the value of such consideration, if other than cash, to
be determined by the Board of Directors. Except in the case of a readjustment of
the Conversion Rate pursuant to the immediately preceding paragraph, the
Conversion Rate shall not be decreased pursuant to this Section 10.06(b).

(c) If the Company distributes shares of its Capital Stock, evidences of its
indebtedness or other of its assets, securities or property or rights, options
or warrants to acquire its Capital Stock or other securities, to all or
substantially all holders of Common Stock, but excluding (i) dividends or
distributions as to which an adjustment was effected pursuant to
Section 10.06(a) or Section 10.06(b), (ii) dividends or distributions paid
exclusively in cash as to which an adjustment was effected pursuant to
Section 10.06(d) or that is excluded from the scope of Section 10.06(d) by the
parenthetical language preceding the formula therein, (iii) distributions of
Reference Property in a transaction described in Section 10.11, (iv) rights
issued pursuant to a rights plan of the Company (i.e., a poison pill), except to
the extent provided by Section 10.13, and (v) Spin-Offs to which the provisions
set forth in the latter portion of this Section 10.06(c) shall apply (any of
such shares of Capital Stock, indebtedness or other assets, securities or
property or rights, options or warrants to acquire its Capital Stock or other
securities, the “Distributed Property”), then, in each such case the Conversion
Rate shall be increased based on the following formula:

 

 

LOGO [g131313image006.jpg]

 

where,       CR0    =    the Conversion Rate in effect immediately prior to the
Open of Business on the Ex Date for such distribution; CR’    =    the
Conversion Rate in effect immediately after the Open of Business on the Ex Date
for such distribution; SP0    =    the average of the Closing Sale Prices of the
Common Stock over the ten (10) consecutive Trading Day period ending on the
Trading Day immediately preceding the Ex Date for such distribution; and FMV   
=    the fair market value (as determined by the Board of Directors) of the
Distributed Property distributable with respect to each outstanding share of
Common Stock as of the Open of Business on the Ex Date for such distribution.

 

59



--------------------------------------------------------------------------------

If the Board of Directors determines “FMV” for purposes of this Section 10.06(c)
by reference to the actual or when issued trading market for any securities, it
must in doing so consider the prices in such market over the same period used in
computing the Closing Sale Prices of the Common Stock over the ten
(10) consecutive Trading Day period ending on the Trading Day immediately
preceding the Ex Date for such distribution.

Notwithstanding the foregoing, if “FMV” (as defined above) is equal to or
greater than the “SP0” (as defined above), in lieu of the foregoing increase,
provision shall be made for each Holder of a Security to receive, for each
$1,000 principal amount of Securities it holds, at the same time and upon the
same terms as the holders of the Common Stock, the amount and kind of
Distributed Property that such Holder would have received if such Holder had
owned a number of shares of Common Stock equal to the Conversion Rate in effect
on the Ex Date for such distribution.

Any increase made under the portion of this Section 10.06(c) above shall become
effective immediately after the Open of Business on the Ex Date for such
distribution. If such distribution is not so paid or made, the Conversion Rate
shall be decreased, effective as of the date the Board of Directors determines
not to make such distribution, to the Conversion Rate that would then be in
effect if such dividend or distribution had not been declared.

With respect to an adjustment pursuant to this Section 10.06(c) where there has
been a payment of a dividend or other distribution on the Common Stock of
Capital Stock of any class or series, or similar equity interests, of or
relating to a Subsidiary or other business unit of the Company, where such
Capital Stock or similar equity interest is listed or quoted (or will be listed
or quoted upon consummation of the transaction) on a U.S. national securities
exchange (a “Spin-Off”), the Conversion Rate shall be increased based on the
following formula:

 

LOGO [g131313image008.jpg]

 

where,       CR0    =    the Conversion Rate in effect immediately prior to the
Open of Business on the Ex Date for the Spin-Off; CR’    =    the Conversion
Rate in effect immediately after the Open of Business on the Ex Date for the
Spin-Off; FMV0    =    the average of the Closing Sale Prices of the Capital
Stock or similar equity interest distributed to holders of the Common Stock
applicable to one share of Common Stock over the ten (10) consecutive Trading
Days immediately following, and including, the Ex Date for a Spin-Off (the
“Valuation Period”); and MP0    =    the average of the Closing Sale Prices of
the Common Stock over the Valuation Period.

 

60



--------------------------------------------------------------------------------

The increase to the Conversion Rate under the preceding paragraph shall be
determined on the last Trading Day of the Valuation Period, but will be given
effect immediately after the Open of Business on the Ex Date for such Spin-Off.
Notwithstanding the foregoing, in respect of any conversion during the Valuation
Period, references in the portion of this Section 10.06(c) related to Spin-Offs
with respect to 10 Trading Days shall be deemed to be replaced with such lesser
number of Trading Days as have elapsed between the Ex Date of such Spin-Off and
the Conversion Date in determining the Conversion Rate. If the period from and
including the Ex Date for the Spin-Off to and including the last Trading Day of
the Observation Period in respect of any conversion of Securities is less than
10 Trading Days, references in the portion of this Section 10.06(c) related to
Spin-Offs with respect to 10 Trading Days shall be deemed to be replaced, solely
in respect of that conversion of Securities, with such lesser number of Trading
Days as have elapsed from, and including, the Ex Date for the Spin-Off to, and
including, the last Trading Day of such Observation Period.

Subject in all respects to Section 10.13, rights, options or warrants
distributed by the Company to all holders of its Common Stock entitling the
holders thereof to subscribe for or purchase shares of the Company’s Capital
Stock, including Common Stock (either initially or under certain circumstances),
which rights, options or warrants, until the occurrence of a specified event or
events (“Trigger Event”): (i) are deemed to be transferred with such Common
Stock; (ii) are not exercisable; and (iii) are also issued in respect of future
issuances of the Common Stock, shall be deemed not to have been distributed for
purposes of this Section 10.06(c) (and no adjustment to the Conversion Rate
under this Section 10.06(c), will be required) until the occurrence of the
earliest Trigger Event, whereupon such rights, options or warrants shall be
deemed to have been distributed and an appropriate adjustment (if any is
required) to the Conversion Rate shall be made under this Section 10.06(c), as
the case may be. If any such right, option or warrant, including any such
existing rights, options or warrants distributed prior to the date of this
Indenture, are subject to events, upon the occurrence of which such rights,
options or warrants become exercisable to purchase different securities,
evidences of indebtedness or other assets, then the date of the occurrence of
any and each such event shall be deemed to be the date of distribution and Ex
Date with respect to new rights, options or warrants with such rights (and a
termination or expiration of the existing rights, options or warrants without
exercise by any of the holders thereof). In addition, in the event of any
distribution (or deemed distribution) of rights, options or warrants, or any
Trigger Event or other event (of the type described in the preceding sentence)
with respect thereto that was counted for purposes of calculating a distribution
amount for which an adjustment to the Conversion Rate under this
Section 10.06(c), as the case may be, was made, (1) in the case of any such
rights, options or warrants that shall all have been redeemed or repurchased
without exercise by any holders thereof, the Conversion Rate shall be readjusted
upon such final redemption or repurchase to give effect to such distribution or
Trigger Event, as the case may be, as though it were a cash distribution, equal
to the per share redemption or repurchase price received by a holder or holders
of Common Stock

 

61



--------------------------------------------------------------------------------

with respect to such rights, options or warrants (assuming such holder had
retained such rights, options or warrants), made to all holders of Common Stock
as of the date of such redemption or repurchase, and (2) in the case of such
rights, options or warrants that shall have expired or been terminated without
exercise by any holders thereof, the Conversion Rate shall be readjusted as if
such rights, options or warrants had not been issued.

For purposes of Section 10.06(a), Section 10.06(b) and this Section 10.06(c),
any dividend or distribution to which this Section 10.06(c) is applicable that
also includes one or both of:

(A) a dividend or distribution of Common Stock to which Section 10.06(a) is
applicable (the “Clause A Distribution”); or

(B) a dividend or distribution of rights, options or warrants to which
Section 10.06(b) is applicable (the “Clause B Distribution”),

then (1) such dividend or distribution, other than the Clause A Distribution and
Clause B Distribution, shall be deemed to be a dividend or distribution to which
this Section 10.06(c) is applicable (the “Clause C Distribution”) and any
Conversion Rate adjustment required by this Section 10.06(c) with respect to
such Clause C Distribution shall then be made and (2) the Clause A Distribution
and Clause B Distribution shall be deemed to immediately follow the Clause C
Distribution and any Conversion Rate adjustment required by Section 10.06(a) and
Section 10.06(b) with respect thereto shall then be made, except that, if
determined by the Board of Directors, the Ex Date of the Clause A Distribution
and the Clause B Distribution shall be deemed to be the Ex Date of the Clause C
Distribution and any Common Stock included in the Clause A Distribution or
Clause B Distribution shall be deemed not to be “outstanding immediately prior
to the Open of Business on the Ex Date for such dividend or distribution” or
“outstanding immediately after the Open of Business on the effective date of
such share split or share combination,” as the case may be within the meaning of
Section 10.06(a) or “outstanding immediately prior to the Open of Business on
the Ex Date for such distribution” within the meaning of Section 10.06(b).

Except in the case of a readjustment of the Conversion Rate pursuant to the last
sentence of either the fourth or seventh paragraph of this Section 10.06(c), the
Conversion Rate shall not be decreased pursuant to this Section 10.06(c).

(d) If any cash dividend or distribution is made to all or substantially all
holders of the Common Stock (other than a regular, quarterly cash dividend that
does not exceed $0.075 per share, which is referred to as the “dividend
threshold,” and which is subject to adjustment as described below), the
Conversion Rate shall be increased based on the following formula:

 

62



--------------------------------------------------------------------------------

LOGO [g131313snap1.jpg]

 

where,       CR0    =    the Conversion Rate in effect immediately prior to the
Open of Business on the Ex Date for such dividend or distribution; CR1    =   
the Conversion Rate in effect immediately after the Open of Business on the Ex
Date for such dividend or distribution; SP0    =    the average of the Closing
Sale Prices of the Common Stock over the ten (10) consecutive Trading Day period
immediately preceding the Ex Date for such dividend or distribution (or, if the
Company declares such dividend or distribution less than eleven (11) Trading
Days prior to the Ex Date for such dividend or distribution the reference to ten
(10) consecutive Trading Days shall be replaced with a smaller number of
consecutive Trading Days that shall have occurred after, and not including, such
declaration date and prior to, but not including, the Ex Date for such dividend
or distribution); T    =    the dividend threshold; provided, that if the
dividend or distribution is not a regular cash dividend, then the dividend
threshold will be deemed to be zero; and C    =    the amount in cash per share
of Common Stock the Company distributes to holders of its Common Stock.

Any adjustment made under this Section 10.06(d) shall become effective
immediately after the Open of Business on the Ex Date for such dividend or
distribution.

The dividend threshold is subject to adjustment in a manner inversely
proportional to, and at the same time as, adjustments to the Conversion Rate;
provided that no adjustment will be made to the dividend threshold for any
adjustment to the Conversion Rate pursuant to this clause (d) or Section 10.14.

Notwithstanding the foregoing, if “C” (as defined above) is equal to or greater
than “SP0” (as defined above), in lieu of the foregoing increase, provision
shall be made for each Holder of a Security to receive, for each $1,000
principal amount of Securities it holds, at the same time and upon the same
terms as holders of the Common Stock, the amount of cash such Holder would have
received as if such Holder owned a number of shares of Common Stock equal to the
Conversion Rate on the Ex Date for such cash dividend or distribution. If such
dividend or distribution is not so paid, the Conversion Rate shall be decreased,
effective as of the date the Board of Directors determines not to pay such
dividend or distribution, to the Conversion Rate that would then be in effect if
such dividend or distribution had not been declared.

Except in the case of a readjustment of the Conversion Rate pursuant to the last
sentence of the immediately preceding paragraph, the Conversion Rate shall not
be decreased pursuant to this Section 10.06(d).

(e) If the Company or any of its Subsidiaries makes a payment in respect of a
tender offer or exchange offer for the Common Stock, if the cash and value of
any other consideration included in the payment per share of Common Stock
exceeds the average of the Closing Sale

 

63



--------------------------------------------------------------------------------

Prices of the Common Stock over the ten (10) consecutive Trading Day period
commencing on, and including, the Trading Day next succeeding the last date on
which tenders or exchanges may be made pursuant to such tender or exchange
offer, the Conversion Rate shall be increased based on the following formula:

 

LOGO [g131313image010.jpg]

 

 

where,       CR0    =    the Conversion Rate in effect immediately prior to the
Close of Business on the last Trading Day of the ten (10) consecutive Trading
Day period commencing on, and including, the Trading Day next succeeding the
date such tender or exchange offer expires; CR’    =    the Conversion Rate in
effect immediately after the Close of Business on the last Trading Day of the
ten (10) consecutive Trading Day period commencing on, and including, the
Trading Day next succeeding the date such tender or exchange offer expires; AC
   =    the aggregate value of all cash and any other consideration (as
determined by the Board of Directors) paid or payable for shares of Common Stock
purchased in such tender or exchange offer; OS0    =    the number of shares of
Common Stock outstanding immediately prior to the time such tender or exchange
offer expires (prior to giving effect to such tender offer or exchange offer);
OS’    =    the number of shares of Common Stock outstanding immediately after
the time such tender or exchange offer expires (after giving effect to such
tender offer or exchange offer); and SP’    =    the average of the Closing Sale
Prices of the Common Stock over the ten (10) consecutive Trading Day period
commencing on, and including, the Trading Day next succeeding the date such
tender or exchange offer expires.

The increase to the Conversion Rate under this Section 10.06(c) shall occur at
the Close of Business on the tenth (10th) Trading Day immediately following, and
including, the Trading Day next succeeding the date such tender or exchange
offer expires; provided that, for purposes of determining the Conversion Rate,
in respect of any conversion during the ten (10) Trading Days immediately
following, but excluding, the date that any such tender or exchange offer
expires, references in this Section 10.06(e) to ten (10) consecutive Trading
Days shall be deemed to be replaced with such lesser number of consecutive
Trading Days as have elapsed between the date such tender or exchange offer
expires and the relevant Conversion Date. If the Company or one of its
Subsidiaries is obligated to purchase the Common Stock pursuant to any such
tender or exchange offer but the Company or such Subsidiary is permanently
prevented by applicable law from effecting any such purchase or all such
purchases are rescinded, the Conversion Rate shall be immediately decreased to
the Conversion Rate that would be in effect if such tender or exchange offer had
not been made.

 

64



--------------------------------------------------------------------------------

Except in the case of a readjustment of the Conversion Rate pursuant to the last
sentence of the immediately preceding paragraph, the Conversion Rate shall not
be decreased pursuant to this Section 10.06(e).

(f) In addition to the foregoing adjustments in subsections (a), (b), (c),
(d) and (e) above, and to the extent permitted by applicable law and the rules
of the Relevant Stock Exchange, the Company may, from time to time and to the
extent permitted by law, increase the Conversion Rate by any amount for a period
of at least twenty-five (25) Trading Days or any longer period as may be
permitted or required by law, if the Board of Directors has made a
determination, which determination shall be conclusive, that such increase would
be in the best interests of the Company. Such Conversion Rate increase shall be
irrevocable during such period. The Company shall give notice to the Trustee and
cause notice of such increase, which notice will include the amount of the
increase and the period during which the increase shall be in effect, to be sent
to each Holder of Securities in accordance with Section 14.01, at least fifteen
(15) days prior to the date on which such increase commences.

(g) All calculations under this Article 10 shall be made to the nearest cent or
to the nearest 1/10,000th of a share, as the case may be. Adjustments to the
Conversion Rate will be calculated to the nearest 1/10,000th.

(h) Notwithstanding this Section 10.06 or any other provision of this Indenture
or the Securities, if a Conversion Rate adjustment becomes effective on any Ex
Date, and a Holder that has converted its Securities on or after such Ex Date
and on or prior to the related record date would be treated as the record holder
of the Common Stock as of the related Conversion Date as described under
Section 10.02(b) based on an adjusted Conversion Rate for such Ex Date, then,
notwithstanding the Conversion Rate adjustment provisions in this Section 10.06,
the Conversion Rate adjustment relating to such Ex Date shall not be made for
such converting Holder. Instead, such Holder shall be treated as if such Holder
were the record owner of the Common Stock on an unadjusted basis and participate
in the related dividend, distribution or other event giving rise to such
adjustment.

(i) Notwithstanding this Section 10.06 or any other provision of this Indenture
or the Securities, if a Holder converts a Security, Combination Settlement is
applicable to such Security and the Daily Settlement Amount for any Trading Day
during the Observation Period applicable to such Security (x) is calculated
based on a Conversion Rate adjusted on account of any event described in clauses
(a), (b), (c), (d) and (e) of this Section 10.06 and (y) includes any shares of
Common Stock that entitle their holder to participate in such event, then,
notwithstanding the Conversion Rate adjustment provisions in this Section 10.06,
the Conversion Rate adjustment relating to such event will not be made for such
converting Holder for such Trading Day. Instead, such Holder will be treated as
if such Holder were the record owner of the Common Stock on an unadjusted basis
and participate in the related dividend, distribution or other event giving rise
to such adjustment.

 

65



--------------------------------------------------------------------------------

(j) For purposes of this Section 10.06, “effective date” means the first date on
which the Common Stock trade on the Relevant Stock Exchange, regular way,
reflecting the relevant share split or share combination, as applicable.

(k) For purposes of this Section 10.06, the number of shares of Common Stock at
any time outstanding shall not include shares held in the treasury of the
Company but shall include shares issuable in respect of scrip certificates
issued in lieu of fractions of shares of Common Stock. The Company shall not pay
any dividend or make any distribution on shares of Common Stock held in the
treasury of the Company. The Company shall not pay any dividend or distribution
on shares of Capital Stock of the Company held in the treasury of the Company to
the extent such dividend or distribution would be made in an amount based on the
amount of a dividend or distribution paid on the Common Stock.

Section 10.07. No Adjustment. The Conversion Rate shall not be adjusted for any
transaction or event other than for any transaction or event described in this
Article 10. Without limiting the foregoing, the Conversion Rate shall not be
adjusted:

(i) upon the issuance of any Common Stock pursuant to any present or future plan
providing for the reinvestment of dividends or interest payable on the Company’s
securities and the investment of additional optional amounts in shares of Common
Stock under any plan;

(ii) upon the issuance of any shares of Common Stock or options or rights to
purchase those shares pursuant to any present or future employee, director or
consultant benefit plan or program of or assumed by the Company or any of the
Company’s Subsidiaries (or the issuance of any shares of Common Stock pursuant
to any such options or other rights);

(iii) upon the issuance of any Common Stock pursuant to any option, warrant,
right or exercisable, exchangeable or convertible security not described in
clause (ii) above and outstanding as of the date the Securities were first
issued;

(iv) for accrued and unpaid interest, if any;

(v) repurchases of Common Stock that are not tender offers or exchange offers
pursuant to Section 10.06(e), including structured or derivative transactions
such as accelerated share repurchase transactions or similar forward
derivatives;

(vi) solely for a change in the par value of the Common Stock; or

(vii) for the issuance of Common Stock or any securities convertible into or
exchangeable for Common Stock or the right to purchase Common Stock or such
convertible or exchangeable securities, except as described in Section 10.06.

No adjustment in the Conversion Rate less than one percent (1%) of the
Conversion Rate as last adjusted (or, if never adjusted, the initial Conversion
Rate) shall be made pursuant to Section 10.06(a) through Section 10.06(e);
provided, however, that (i) the Company shall carry

 

66



--------------------------------------------------------------------------------

forward any adjustments that are not made as a result of the foregoing and make
such carried forward adjustments with respect to the Conversion Rate when the
cumulative effect of all adjustments not yet made will result in a change of one
percent (1%) or more of the Conversion Rate as last adjusted (or, if never
adjusted, the initial Conversion Rate) and (ii) notwithstanding the foregoing,
all such deferred adjustments that have not yet been made shall be made
(including any adjustments that are less than one percent (1%) of the Conversion
Rate as last adjusted (or, if never adjusted, the initial Conversion Rate))
(1) on the effective date of any Fundamental Change or Make-Whole Fundamental
Change and (2) on (A) the Conversion Date (in the case of Physical Settlement)
and (B) on each Trading Day of any Observation Period (in the case of Cash
Settlement or Combination Settlement, and in each case, after such adjustment
shall be made such adjustments shall no longer be carried forward and taken into
account in any subsequent adjustment to the Conversion Rate).

No adjustment to the Conversion Rate need be made pursuant to Section 10.06 for
a transaction (other than for share splits or share combinations pursuant to
Section 10.06(a)) if the Company makes provision for each Holder to participate
in the transaction, at the same time and upon the same terms as holders of
Common Stock participate in such transaction, without conversion, as if such
Holder held a number of shares of Common Stock equal to the Conversion Rate in
effect on the Ex Date or effective date, as applicable, of the transaction
(without giving effect to any adjustment pursuant to Section 10.06 on account of
such transaction), multiplied by principal amount (expressed in thousands) of
Securities held by such Holder.

Section 10.08. Other Adjustments. Whenever any provision of this Indenture
requires the computation of an average of the Closing Sale Prices, the Daily
VWAPs, the Daily Conversion Values or the Daily Settlement Amounts over a period
of multiple Trading Days (including an Observation Period and the period for
determining the Applicable Price for purposes of a Make-Whole Fundamental
Change), the Board of Directors, in its good faith determination, shall
appropriately adjust such average to account for any event requiring, pursuant
hereto, an adjustment to the Conversion Rate where the effective date, Ex Date
or expiration date of such event occurs at any time on or after the first
Trading Day of such period and on or prior to the last Trading Day of such
period.

Section 10.09. Adjustments for Tax Purposes. Except as prohibited by law, the
Company may (but is not obligated to) make such increases in the Conversion
Rate, in addition to those required by Section 10.06 hereof, as it considers to
be advisable to avoid or diminish any income tax to any holders of Common Stock
(or rights to purchase Common Stock) resulting from any dividend or distribution
of stock (or rights to acquire stock) or from any event treated as such for
income tax purposes or for any other reason.

Section 10.10. Notice of Adjustment and Certain Events. (a) Whenever the
Conversion Rate is adjusted, the Company shall promptly file with the Trustee an
Officers’ Certificate describing in reasonable detail the adjustment and the
method of calculation used and the Company shall promptly send to the Holders in
accordance with Section 14.01 a notice of the adjustment setting forth the
adjusted Conversion Rate and the calculation thereof. The certificate and notice
shall be conclusive evidence of the correctness of such adjustment.

 

67



--------------------------------------------------------------------------------

(b) In case of any:

(i) action by the Company or one of its Subsidiaries that would require an
adjustment to the Conversion Rate in accordance with Section 10.06 or
Section 10.13;

(ii) Merger Event; or

(iii) voluntary or involuntary dissolution, liquidation or winding-up of the
Company;

then the Company shall at least ten days prior to the anticipated effective date
of such transaction or event cause written notice thereof to be sent to the
Holders in accordance with Section 14.01 Such notice shall also specify, as
applicable, the date or expected date on which the holders of Common Stock shall
be entitled to a distribution and the date or expected date on which the holders
of Common Stock shall be entitled to exchange their Common Stock for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, sale, transfer, dissolution, liquidation or winding-up,
as the case may be. Failure to give such notice, or any defect therein, shall
not affect the legality or validity of such action by the Company or one of its
Subsidiaries, Merger Event, dissolution, liquidation or winding-up.

Section 10.11. Effect of Reclassifications, Consolidations, Mergers, Binding
Share Exchanges or Sales on Conversion Privilege. If on or after the date of
this Indenture the Company:

(a) reclassifies the Common Stock (other than a change as a result of a
subdivision or combination of Common Stock to which Section 10.06(a) applies);

(b) is party to a consolidation, merger or binding share exchange; or

(c) sells, transfers, leases, conveys or otherwise disposes of all or
substantially all of the consolidated property or assets of the Company and its
Subsidiaries, taken as a whole,

in each case, pursuant to which the Common Stock would be converted into or
exchanged for, or would constitute solely the right to receive, cash, securities
or other property (any such event, a “Merger Event”), each $1,000 principal
amount of converted Securities will, from and after the effective time of such
Merger Event, be convertible into the same kind, type and proportions of
consideration that a holder of a number of shares of Common Stock equal to the
Conversion Rate in effect immediately prior to such Merger Event would have
received in such Merger Event (“Reference Property”) and, prior to or at the
effective time of such Merger Event, the Company or the successor or purchasing
Person, as the case may be, shall execute with the Trustee a supplemental
indenture permitted under Section 9.01(a) providing for such change in the right
to convert the Securities; provided, however, that at and after the effective
time of the Merger Event (A) the Company shall continue to have the right to
determine the form of consideration to be paid or delivered, as the case may be,
upon conversion of Securities in accordance with Section 10.02 and (B) (I) any
amount payable in cash upon conversion of the Securities in accordance with
Section 10.02 shall continue to be payable in cash, (II) any

 

68



--------------------------------------------------------------------------------

Common Stock that the Company would have been required to deliver upon
conversion of the Securities in accordance with Section 10.02 shall instead be
deliverable in the amount and type of Reference Property that a holder of that
number of shares of Common Stock would have received in such Merger Event and
(III) the Daily VWAP shall be calculated based on the value of a unit of
Reference Property.

If the Merger Event causes the Common Stock to be converted into, or exchanged
for, the right to receive more than a single type of consideration determined
based in whole or in part upon any form of stockholder election, then (i) the
Reference Property into which the Securities will be convertible shall be deemed
to be the weighted average of the types and amounts of consideration received by
the holders of Common Stock that affirmatively make such an election and
(ii) the unit of Reference Property for purposes of the immediately preceding
paragraph shall refer to the consideration referred to in clause
(i) attributable to one share of Common Stock. The Company shall notify Holders,
the Trustee and the Conversion Agent (if other than the Trustee) of such
weighted average as soon as reasonably practicable after such determination is
made. If the holders receive only cash in such Merger Event, then for all
conversions that occur after the effective date of such Merger Event (A) the
consideration due upon conversion of each $1,000 principal amount of Securities
shall be solely cash in an amount equal to the Conversion Rate in effect on the
Conversion Date (as may be increased pursuant to Section 10.14), multiplied by
the price paid per share of Common Stock in such Merger Event and (B) the
Company shall satisfy its Conversion Obligation by paying cash to converting
Holders on the third Business Day immediately following the relevant Conversion
Date.

The supplemental indenture referred to in the first sentence of this
Section 10.11 shall provide for adjustments to the Conversion Rate that shall be
as nearly equivalent as may be practicable to the adjustments of the Conversion
Rate provided for in this Article 10 and for the delivery of cash by the Company
in lieu of fractional securities or property that would otherwise be deliverable
to holders upon Conversion as part of the Reference Property, with such amount
of cash determined by the Board of Directors in a manner as nearly equivalent as
may be practicable to that used by the Company to determine the Closing Sale
Price of the Common Stock. The provisions of this Section 10.11 shall similarly
apply to successive consolidations, mergers, binding share exchanges, sales,
transfers, leases, conveyances or dispositions.

The Company shall not consummate any Merger Event unless its terms are
consistent with this Section 10.11.

None of the foregoing provisions shall affect the right of a Holder to convert
its Securities into Common Stock (and cash in lieu of any fractional share) as
set forth in Section 10.01 and Section 10.02 prior to the effective date of such
Merger Event.

In the event the Company shall execute a supplemental indenture in accordance
with this Section 10.11, the Company shall promptly file with the Trustee an
Officers’ Certificate briefly stating the reasons therefor, the kind or amount
of Reference Property receivable by Holders of the Securities upon the
conversion of their Securities after any such Merger Event and any adjustment to
be made with respect thereto.

 

69



--------------------------------------------------------------------------------

Section 10.12. Trustee’s Disclaimer. The Trustee and any other Conversion Agent
shall have no duty to determine the Conversion Rate (or any adjustment thereto)
or whether any facts exist that may require that any adjustment under this
Article 10 should be made, how it should be made or what such adjustment should
be, but may accept as conclusive evidence of the correctness of any such
adjustment, and shall be protected in relying upon, the Officers’ Certificate
with respect thereto which the Company is obligated to file with the Trustee
pursuant to Section 10.10 hereof. Neither the Trustee nor any other Conversion
Agent makes any representation as to the validity or value of any securities or
assets issued upon conversion of Securities, and neither the Trustee nor any
other Conversion Agent shall be responsible for the failure by the Company to
comply with any provisions of this Article 10 or to monitor any Person’s
compliance with this Article 10.

The Trustee shall not be under any responsibility to determine the correctness
of any provisions contained in any supplemental indenture executed pursuant to
Section 10.11, but may accept as conclusive evidence of the correctness thereof,
and shall be protected in relying upon, the Officers’ Certificate with respect
thereto which the Company is obligated to file with the Trustee pursuant to
Section 10.11 hereof.

Section 10.13. Rights Distributions Pursuant to Shareholders’ Rights Plans. To
the extent that on or after the date of this Indenture the Company adopts a
rights plan (i.e., a poison pill) and such plan is in effect upon conversion of
any Security or a portion thereof, the Company shall make provision such that
each Holder thereof shall receive, in addition to, and concurrently with the
delivery of, the Common Stock due upon conversion, the rights described in such
plan, unless the rights have separated from the Common Stock before the time of
conversion, in which case the Conversion Rate shall be adjusted at the time of
separation as if the Company distributed to all holders of Common Stock,
Distributed Property as described in Section 10.06(c), subject to readjustment
in the event of the expiration, termination or redemption of such rights.

Section 10.14. Increased Conversion Rate Applicable to Certain Securities
Surrendered in Connection with Make-Whole Fundamental Changes.
(a) Notwithstanding anything herein to the contrary, the Conversion Rate
applicable to each Security that is surrendered for conversion, in accordance
with this Article 10, at any time during the period (the “Make-Whole Conversion
Period”) from, and including, the effective date (the “Effective Date”) of a
Make-Whole Fundamental Change (which Effective Date the Company shall disclose
in the written notice referred to in Section 10.14(e)) (A) if such Make-Whole
Fundamental Change does not also constitute a Fundamental Change, to, and
including, the Close of Business on the date that is thirty (30) Business Days
after the later of (i) such Effective Date and (ii) the date the Company sends
to Holders the relevant notice of the Effective Date or (B) if such Make-Whole
Fundamental Change also constitutes a Fundamental Change, to, and including, the
Close of Business on the Fundamental Change Repurchase Date corresponding to
such Fundamental Change, shall be increased to an amount equal to the Conversion
Rate that would, but for this Section 10.14, otherwise apply to such Security
pursuant to this Article 10, plus an amount equal to the Make-Whole Applicable
Increase.

 

70



--------------------------------------------------------------------------------

(b) As used herein, “Make-Whole Applicable Increase” shall mean, with respect to
a Make-Whole Fundamental Change, the amount, set forth in the following table,
which corresponds to the Effective Date and the Applicable Price of such
Make-Whole Fundamental Change:5

 

                      Applicable Price                                      

Effective Date

  $19.28     $20.00     $21.00     $22.00     $23.00     $24.00     $25.00    
$26.00     $27.00     $28.00     $29.00     $30.00  

March 8, 2016

    4.2476        6.8648        5.6296        4.5926        3.7224        2.9927
       2.3819        1.8719        1.4473        1.0953        0.8052       
0.5683   

April 1, 2017

    4.2476        6.5269        5.2615        4.2128        3.3454        2.6297
       2.0411        1.5589        1.1657        0.8472        0.5913       
0.3884   

April 1, 2018

    4.2476        5.8638        4.5772        3.5354        2.6968        2.0257
       1.4922        1.0710        0.7413        0.4861        0.2924       
0.1511   

April 1, 2019

    4.2476        4.5940        3.2854        2.2891        1.5458        1.0023
       0.6125        0.3400        0.1578        0.0484        0.0021       
0.0000   

April 1, 2020

    4.2476        3.5631        0.0000        0.0000        0.0000        0.0000
       0.0000        0.0000        0.0000        0.0000        0.0000       
0.0000   

April 1, 2021

    4.2476        2.3804        0.0000        0.0000        0.0000        0.0000
       0.0000        0.0000        0.0000        0.0000        0.0000       
0.0000   

provided, however, that:

(i) if the actual Applicable Price of such Make-Whole Fundamental Change is
between two (2) Applicable Prices listed in the table above under the row titled
“Applicable Price,” or if the actual Effective Date of such Make-Whole
Fundamental Change is between two Effective Dates listed in the table above in
the column immediately below the title “Effective Date,” then the Make-Whole
Applicable Increase for such Make-Whole Fundamental Change shall be determined
by linear interpolation between the Make-Whole Applicable Increases set forth
for such higher and lower Applicable Prices, or for such earlier and later
Effective Dates based on a three hundred and sixty five (365) day year, as
applicable;

(ii) if the actual Applicable Price of such Make-Whole Fundamental Change is
greater than $30 per share (subject to adjustment in the same manner as the
Applicable Prices pursuant to Section 10.14(b)(iii)), or if the actual
Applicable Price of such Make-Whole Fundamental Change is less than $19.28 per
share (subject to adjustment in the same manner as the Applicable Prices
pursuant to Section 10.14(b)(iii)), then the Make-Whole Applicable Increase
shall be equal to zero (0);

(iii) if an event occurs that requires, pursuant to this Article 10 (other than
solely pursuant to this Section 10.14), an adjustment to the Conversion Rate,
then, on the date and at the time such adjustment is so required to be made,
each Applicable Price set forth in the table above under the column titled
“Applicable Price” shall be deemed to be adjusted so that such Applicable Price,
at and after such time, shall be equal to the product of (A) such Applicable
Price as in effect immediately before such adjustment to such Applicable Price
and (B) a fraction the numerator of which is the Conversion Rate in effect
immediately before such adjustment to the Conversion Rate and the denominator of
which is the Conversion Rate to be in effect, in accordance with this Article
10, immediately after such adjustment to the Conversion Rate;

(iv) each Make-Whole Applicable Increase amount set forth in the table above
shall be adjusted in the same manner, for the same events and at the same time
as the Conversion Rate is required to be adjusted pursuant to Section 10.06
through Section 10.13; and

 

5  To come.

 

71



--------------------------------------------------------------------------------

(c) Subject to Section 10.11, upon surrender of Securities for conversion in
connection with a Make-Whole Fundamental Change, the Company shall, at its
option, satisfy the related Conversion Obligation by Physical Settlement, Cash
Settlement or Combination Settlement in accordance with Section 10.02; provided,
however, that if at the effective time of a Make-Whole Fundamental Change
described in clause (c) of the definition of Change in Control the consideration
for the Common Stock is composed entirely of cash, for any conversion of
Securities following the Effective Date of such Make-Whole Fundamental Change,
the Conversion Obligation shall be calculated based solely on the Applicable
Price for the transaction and shall be deemed to be an amount equal to, per
$1,000 principal amount of converted Securities, the Conversion Rate (including
any Make-Whole Applicable Increase), multiplied by such Applicable Price. In
such event, the Conversion Obligation will be determined and shall be paid to
Holders in cash on the third Business Day following the Conversion Date.

(d) As used herein, “Applicable Price” shall have the following meaning with
respect to a Make-Whole Fundamental Change: (i) if such Make-Whole Fundamental
Change is a transaction or series of transactions described in clause (c) of the
definition of Change in Control and the consideration (excluding cash payments
for fractional shares or pursuant to statutory appraisal rights) for Common
Stock in such Make-Whole Fundamental Change consists solely of cash, then the
“Applicable Price” with respect to such Make-Whole Fundamental Change shall be
equal to the cash amount paid per share of Common Stock in such Make-Whole
Fundamental Change and (ii) in all other circumstances, the “Applicable Price”
with respect to such Make-Whole Fundamental Change shall be equal to the average
of the Closing Sale Prices per share of Common Stock for the five
(5) consecutive Trading Days immediately preceding, but excluding, the Effective
Date of such Make-Whole Fundamental Change, which average shall be appropriately
adjusted by the Board of Directors, in its good faith determination, to account
for any adjustment, pursuant hereto, to the Conversion Rate that shall become
effective, or any event requiring, pursuant hereto, an adjustment to the
Conversion Rate where the Ex Date of such event occurs, at any time during such
five (5) consecutive Trading Days.

(e) The Company shall send to each Holder, in accordance with Section 14.01,
written notice of the Effective Date of the Make-Whole Fundamental Change within
ten (10) days after such Effective Date. Each such notice shall also state that,
in connection with such Make-Whole Fundamental Change, the Company shall
increase, in accordance herewith, the Conversion Rate applicable to Securities
entitled as provided herein to such increase (along with a description of how
such increase shall be calculated and the time periods during which Securities
must be surrendered in order to be entitled to such increase, including, without
limitation, the last day of the Make-Whole Conversion Period).

(f) For avoidance of doubt, the provisions of this Section 10.14 shall not
affect or diminish the Company’s obligations, if any, pursuant to Article 3 with
respect to a Make-Whole Fundamental Change that also constitutes a Fundamental
Change.

 

72



--------------------------------------------------------------------------------

(g) Nothing in this Section 10.14 shall prevent an adjustment to the Conversion
Rate pursuant to Section 10.06 in respect of a Make-Whole Fundamental Change.

Section 10.15. Applicable Stock Exchange Restrictions. Notwithstanding anything
in this Article 10 to the contrary, in the event of any increase in the
Conversion Rate that would result in the Securities in the aggregate becoming
convertible into shares of Common Stock in excess of the share issuance
limitations of the listing rules of The NASDAQ Stock Market LLC, the Company
shall, at its option (but without delaying delivery of consideration upon any
conversion), either obtain stockholder approval of such issuances or deliver
cash consideration in lieu of any shares of Common Stock otherwise deliverable
upon conversions in excess of such limitations (calculated based on the
applicable Settlement Amount determined as though the Company elected Cash
Settlement with respect to those shares of Common Stock in excess of such
limitations).

ARTICLE 11

CONCERNING THE HOLDERS

Section 11.01. Action by Holders. Whenever in this Indenture it is provided that
the Holders of a specified percentage in aggregate principal amount of the
Securities may take any action (including the making of any demand or request,
the giving of any notice, consent or waiver or the taking of any other action),
the fact that at the time of taking any such action, the Holders of such
specified percentage have joined therein may be evidenced (i) by any instrument
or any number of instruments of similar tenor executed by Holders in person or
by agent or proxy appointed in writing, (ii) by the record of the Holders voting
in favor thereof at any meeting of Holders duly called and held in accordance
with the provisions of Article 12 or (iii) by a combination of such instrument
or instruments and any such record of such a meeting of Holders. Whenever the
Company or the Trustee solicits the taking of any action by the Holders of the
Securities, the Company or the Trustee may fix, but shall not be required to, in
advance of such solicitation, a date as the record date for determining Holders
entitled to take such action. The record date if one is selected shall be not
more than fifteen (15) days prior to the date of commencement of solicitation of
such action.

Section 11.02. Proof of Execution by Holders. Subject to the provisions of
Section 12.05, proof of the execution of any instrument by a Holder or its agent
or proxy shall be sufficient if made in accordance with such reasonable rules
and regulations as may be prescribed by the Trustee or in such manner as shall
be satisfactory to the Trustee. The holding of Securities shall be proved by the
security register of the Registrar or by a certificate of the Registrar. The
record of any Holders’ meeting shall be proved in the manner provided in
Section 12.06.

Section 11.03. Persons Deemed Absolute Owners. The Company, the Trustee, any
authenticating agent, any Paying Agent, any Conversion Agent and any Registrar
may deem the Person in whose name a Security shall be registered upon the
security register of the Registrar to be, and may treat it as, the absolute
owner of such Security (whether or not such Security shall be overdue and
notwithstanding any notation of ownership or other writing thereon made by any
Person other than the Company or any Registrar) for the purpose of receiving
payment of or on account of the principal of and (subject to Section 2.12 and
Section 4.01) accrued and unpaid

 

73



--------------------------------------------------------------------------------

interest on such Security, or the Fundamental Change Repurchase Price, Investor
Repurchase Price or Redemption Price, if applicable, for conversion of such
Security and for all other purposes; and neither the Company nor the Trustee nor
any authenticating agent nor any Paying Agent nor any Conversion Agent nor any
Registrar shall be affected by any notice to the contrary. All such payments so
made to any Holder for the time being, or upon its order, shall be valid, and,
to the extent of the sum or sums so paid, effectual to satisfy and discharge the
liability for monies payable upon any such Security. Notwithstanding anything to
the contrary in this Indenture or the Securities following an Event of Default,
any holder of a beneficial interest in a Global Security may directly enforce
against the Company, without the consent, solicitation, proxy, authorization or
any other action of the Depository or any other Person, such holder’s right to
exchange such beneficial interest for a Physical Security in accordance with the
provisions of this Indenture.

ARTICLE 12

HOLDERS’ MEETINGS

Section 12.01. Purpose of Meetings. A meeting of Holders may be called at any
time and from time to time pursuant to the provisions of this Article 12 for any
of the following purposes:

(a) to give any notice to the Company or to the Trustee or to give any
directions to the Trustee permitted under this Indenture, or to consent to the
waiving of any Default or Event of Default hereunder and its consequences, or to
take any other action authorized to be taken by Holders pursuant to any of the
provisions of Article 6;

(b) to remove the Trustee and nominate a successor trustee pursuant to the
provisions of Article 7;

(c) to consent to the execution of an indenture or indentures supplemental
hereto pursuant to the provisions of Section 9.02; or

(d) to take any other action authorized to be taken by or on behalf of the
Holders of any specified aggregate principal amount of the Securities under any
other provision of this Indenture or under applicable law.

Section 12.02. Call of Meetings by Trustee. The Trustee may at any time call a
meeting of Holders to take any action specified in Section 12.01, to be held at
such time and at such place as the Trustee shall determine. Notice of every
meeting of the Holders, setting forth the time and the place of such meeting and
in general terms the action proposed to be taken at such meeting and the
establishment of any record date pursuant to Section 11.01, shall be sent to
Holders of such Securities at their addresses as they shall appear on the
security register of the Registrar. Such notice shall also be sent to the
Company. Such notices shall be sent not less than twenty (20) nor more than
ninety (90) days prior to the date fixed for the meeting.

 

74



--------------------------------------------------------------------------------

Any meeting of Holders shall be valid without notice if the Holders of all
Securities then outstanding are present in person or by proxy or if notice is
waived before or after the meeting by the Holders of all Securities outstanding,
and if the Company and the Trustee are either present by duly authorized
representatives or have, before or after the meeting, waived notice.

Section 12.03. Call of Meetings by Company or Holders. In case at any time the
Company, pursuant to a Board Resolution, or the Holders of at least 10% in
aggregate principal amount of the Securities then outstanding, shall have
requested the Trustee to call a meeting of Holders, by written request setting
forth in reasonable detail the action proposed to be taken at the meeting, and
the Trustee shall not have sent the notice of such meeting within twenty
(20) days after receipt of such request, then the Company or such Holders may
determine the time and the place for such meeting and may call such meeting to
take any action authorized in Section 12.01, by sending notice thereof as
provided in Section 12.02.

Section 12.04. Qualifications for Voting. To be entitled to vote at any meeting
of Holders a Person shall (a) be a Holder of one or more Securities on the
record date pertaining to such meeting or (b) be a Person appointed by an
instrument in writing as proxy by a Holder of one or more Securities on the
record date pertaining to such meeting. The only Persons who shall be entitled
to be present or to speak at any meeting of Holders shall be the Persons
entitled to vote at such meeting and their counsel and any representatives of
the Trustee and its counsel and any representatives of the Company and its
counsel.

Section 12.05. Regulations. Notwithstanding any other provision of this
Indenture, the Trustee may make such reasonable regulations as it may deem
advisable for any meeting of Holders, in regard to proof of the holding of
Securities and of the appointment of proxies, and in regard to the appointment
and duties of inspectors of votes, the submission and examination of proxies,
certificates and other evidence of the right to vote, and such other matters
concerning the conduct of the meeting as it shall think fit.

The Trustee shall, by an instrument in writing, appoint a temporary chairman of
the meeting, unless the meeting shall have been called by the Company or by
Holders as provided in Section 12.03, in which case the Company or the Holders
calling the meeting, as the case may be, shall in like manner appoint a
temporary chairman. A permanent chairman and a permanent secretary of the
meeting shall be elected by vote of the Holders of a majority in aggregate
principal amount of the outstanding Securities represented at the meeting and
entitled to vote at the meeting.

Subject to the provisions of Section 2.09, at any meeting of Holders each Holder
or proxyholder shall be entitled to one vote for each $1,000 principal amount of
Securities held or represented by such Holder or proxyholder, as the case may
be; provided, however, that no vote shall be cast or counted at any meeting in
respect of any Security challenged as not outstanding and ruled by the chairman
of the meeting to be not outstanding. The chairman of the meeting shall have no
right to vote other than by virtue of Securities held by it or instruments in
writing as aforesaid duly designating it as the proxy to vote on behalf of other
Holders. Any meeting of Holders duly called pursuant to the provisions of
Section 12.02 or Section 12.03 may be adjourned from time to time by the Holders
of a majority of the aggregate principal amount of outstanding Securities
represented at the meeting, whether or not constituting a quorum, and the
meeting may be held as so adjourned without further notice.

 

75



--------------------------------------------------------------------------------

Section 12.06. Voting. The vote upon any resolution submitted to any meeting of
Holders shall be by written ballot on which shall be subscribed the signatures
of the Holders or of their representatives by proxy and the outstanding
principal amount of the Securities held or represented by them. The permanent
chairman of the meeting shall appoint two inspectors of votes who shall count
all votes cast at the meeting for or against any resolution and who shall make
and file with the secretary of the meeting their verified written reports in
duplicate of all votes cast at the meeting. A record in duplicate of the
proceedings of each meeting of Holders shall be prepared by the secretary of the
meeting and there shall be attached to said record the original reports of the
inspectors of votes on any vote by ballot taken thereat and affidavits by one or
more Persons having knowledge of the facts setting forth a copy of the notice of
the meeting and showing that said notice was sent as provided in Section 12.02.
The record shall show the principal amount of the Securities voting in favor of
or against any resolution. The record shall be signed and verified by the
affidavits of the permanent chairman and secretary of the meeting and one of the
duplicates shall be delivered to the Company and the other to the Trustee to be
preserved by the Trustee, the latter to have attached thereto the ballots voted
at the meeting.

Any record so signed and verified shall be conclusive evidence of the matters
therein stated.

Section 12.07. No Delay of Rights by Meeting. Nothing contained in this Article
12 shall be deemed or construed to authorize or permit, by reason of any call of
a meeting of Holders or any rights expressly or impliedly conferred hereunder to
make such call, any hindrance or delay in the exercise of any right or rights
conferred upon or reserved to the Trustee or to the Holders under any of the
provisions of this Indenture or of the Securities. Nothing contained in this
Article 12 shall be deemed or construed to limit any Holder’s actions pursuant
to the Applicable Procedures so long as the Securities are Global Securities.

ARTICLE 13

REDEMPTION

Section 13.01. Optional Redemption; Election to Redeem; Notice to Trustee. Prior
to [            ], 20206, the Company may not redeem the Securities. On and
after [            ], 20207, the Company may, at its option, redeem for cash all
or part of the Securities, upon notice pursuant to Section 13.03, at a price
(the “Redemption Price”) equal to 100% of the principal amount thereof, plus
accrued and unpaid interest, if any, to the Redemption Date, provided that the
Closing Sale Price of the Common Stock for 20 or more Trading Days (including
the final three Trading Days) in the period of at least 30 consecutive Trading
Days ending on the Trading Day immediately prior to the date the redemption
notice is delivered to Holders is equal to or exceeds 150% of the applicable
Conversion Price on each applicable Trading Day; provided, further, that, in the
case of a redemption of any SLP Securities in whole or in part, the Company
shall have on file with the SEC an effective shelf registration statement of the
Company on Form S-3 (or any successor form) for an offering to be made on a
delayed or continuous basis pursuant to

 

 

6  Executed Indenture to set forth here the fourth anniversary of the Issue
Date.

7  Executed Indenture to set forth here the fourth anniversary of the Issue
Date.

 

76



--------------------------------------------------------------------------------

Rule 415 under the Securities Act (or any similar rule that may be adopted by
the SEC) covering the Common Stock. In addition, to the extent such SLP
Securities constitute “Registrable Securities” under the Investment Agreement,
if there is a “Blackout Period” (as defined in the Investment Agreement)
covering any time during the period from and including the tenth (10th) Trading
Day prior to the Redemption Date to and including the Trading Day immediately
prior to the Redemption Date (the “Open Period”) then the Company shall, as
promptly as practicable, notify the Trustee and the Holders of the SLP
Securities (and, in accordance with the Investment Agreement, the beneficial
owners parties thereto of the SLP Securities) that there is such a Blackout
Period, and notwithstanding anything herein to the contrary, the notice of
redemption shall automatically be deemed withdrawn with respect to the SLP
Securities, and the Holders of the SLP Securities shall have the right, upon
notice to the Trustee and the Company delivered within 3 Business Days after the
Withdrawal Time to rescind any Conversion Notice that is pending as of the
Withdrawal Time and/or to rescind any conversion of SLP Securities pursuant to
Article 10 with respect to which the Settlement Amount has, as of the Withdrawal
Time, not yet been delivered to such Holder or its designee.

Any redemption pursuant to this Section 13.01 shall be made pursuant to the
provisions of this Article 13. The election of the Company to redeem any
Securities pursuant to this Article 13 shall be evidenced by a Board Resolution.
In case of any redemption at the election of the Company of less than all the
Securities, the Company shall, at least 45 days prior to the Redemption Date
fixed by the Company (unless a shorter notice shall be satisfactory to the
Trustee), notify the Trustee in writing of such Redemption Date. In the case of
any redemption of Securities prior to the expiration of any restriction on such
redemption provided in the terms of such Securities or elsewhere in this
Indenture, the Company shall furnish the Trustee with an Officers’ Certificate
evidencing compliance with such restriction. As used herein, the “Redemption
Date” means the date specified for redemption of the Securities in accordance
with the terms of this Article 13.

No Securities may be redeemed by the Company pursuant to this Article 13 if the
principal amount of the Securities has been accelerated, and such acceleration
has not been rescinded by the Holders, on or prior to the Redemption Date.

Section 13.02. Selection by Trustee of Securities to Be Redeemed. If less than
all the Securities are to be redeemed, the particular Securities to be redeemed
shall be selected not more than 45 days prior to the Redemption Date by the
Trustee, from the outstanding Securities of such series not previously called
for redemption, on a pro-rata basis, provided that each of the redeemed portion
and the unredeemed portion of the principal amount of any Security shall be in
an authorized denomination (which shall not be less than the minimum authorized
denomination) for such Security.

The selection of any Security or portion thereof for redemption, the sending of
any notice of redemption, and the deposit of the Redemption Price with the
Trustee or a Paying Agent, shall not in any way limit the conversion privilege
of any Holder or the Company’s Conversion Obligation with respect to any
Security for which the Conversion Date occurs before the Redemption Date.

 

77



--------------------------------------------------------------------------------

If any Security selected for partial redemption is converted in part before
termination of the conversion right with respect to the portion of the Security
so selected, the converted portion of such Security shall be deemed (so far as
may be) to be the portion selected for redemption. Securities which have been
converted during a selection of Securities to be redeemed shall be treated by
the Trustee as outstanding for the purpose of such selection.

The Trustee shall promptly notify the Company in writing of the Securities
selected for redemption as aforesaid and, in case of any Securities selected for
partial redemption as aforesaid, the principal amount thereof to be redeemed.

In the case of any redemption in part, the unredeemed portion of the principal
amount of the Security shall be in an authorized denomination (which shall not
be less than the minimum authorized denomination) for such Security.

For all purposes of this Indenture, unless the context otherwise requires, all
provisions relating to the redemption of Securities in this Article 13 shall
relate, in the case of any Securities redeemed or to be redeemed only in part,
to the portion of the principal amount of such Securities which has been or is
to be redeemed. Securities and portions of them the Trustee selects shall be in
principal amounts of $1,000 or integral multiples of $1,000.

Section 13.03. Notice of Redemption. Notice of redemption shall be given by
first-class mail, postage prepaid, delivered not less than, as the case may be,
50 days (with respect to any redemption of SLP Securities) or less than 30 days
(with respect to any redemption of Securities other than SLP Securities), and
not more than 60 days prior to the Redemption Date, unless a shorter period is
specified in the Securities to be redeemed, to each Holder of Securities to be
redeemed, at its address appearing in the security register; provided, however,
that the Company shall not deliver any notice of redemption to any Holder at any
time when there exists any Default or Event of Default.

All notices of redemption shall identify the Securities (including CUSIP
number(s)) to be redeemed and shall state:

(i) the Redemption Date;

(ii) the Redemption Price;

(iii) that Holders have a right to convert the Securities called for redemption
upon satisfaction of the requirements set forth in Section 10.02;

(iv) the time at which the Holders’ right to convert the Securities called for
redemption will expire, which will be the close of business on the Business Day
immediately preceding the Redemption Date;

(v) the Conversion Rate, any adjustments thereto, and the Settlement Method that
shall apply during the redemption period;

(vi) the procedures a Holder must follow to convert its Securities;

 

78



--------------------------------------------------------------------------------

(vii) if less than all the outstanding Securities of any series consisting of
more than a single Security are to be redeemed, the identification (and, in the
case of partial redemption of any such Securities, the principal amounts) of the
particular Securities to be redeemed and, if less than all the outstanding
Securities of any series consisting of a single Security are to be redeemed, the
principal amount of the particular Security to be redeemed;

(viii) that on the Redemption Date the Redemption Price will become due and
payable upon each such Security to be redeemed and, if applicable, that interest
thereon will cease to accrue on and after said date; and

(ix) the place or places where each such Security is to be surrendered for
payment of the Redemption Price.

Notice of redemption of Securities to be redeemed at the election of the Company
shall be given by the Company or, at the Company’s written request, by the
Trustee in the name and at the expense of the Company. Until and including the
date that is 30 days prior to the Redemption Date, the Company may revoke , in
whole, but not in part, any notice of redemption of SLP Securities delivered
under this Article 13.

Section 13.04. Deposit of Redemption Price. Prior to 11:00 a.m., New York City
time, on any Redemption Date, the Company shall deposit with the Trustee or with
a Paying Agent (or, if the Company is acting as its own Paying Agent, segregate
and hold in trust as provided in Section 2.04) an amount of money sufficient to
pay the Redemption Price of, and (except if the Redemption Date shall be an
Interest Payment Date) accrued interest on, all the Securities which are to be
redeemed on that date.

If any Security called for redemption is converted, any money deposited with the
Trustee or with a Paying Agent or so segregated and held in trust for the
redemption of such Security shall be paid to the Company on at the Company’s
request, or if then held by the Company, shall be discharged from such trust.

Section 13.05. Securities Payable on Redemption Date. Notice of redemption
having been given as aforesaid, the Securities so to be redeemed shall, on the
Redemption Date, become due and payable at the Redemption Price therein
specified, and from and after such date (unless the Company shall default in the
payment of the Redemption Price) such Securities shall cease to bear interest.
Upon surrender of any such Security for redemption in accordance with said
notice, such Security shall be paid by the Company at the Redemption Price,
together with accrued interest to the Redemption Date, if any; provided,
however, that installments of interest due on or prior to the Redemption Date
will be payable to the Holders of such Securities, or one or more predecessor
Securities, registered as such at the close of business on the relevant Record
Dates according to their terms.

If any Security called for redemption shall not be so paid upon surrender
thereof for redemption, the principal and any premium shall, until paid, bear
interest from the Redemption Date at the rate prescribed therefor in the
Security.

 

79



--------------------------------------------------------------------------------

Section 13.06. Securities Redeemed in Part. Any Security which is to be redeemed
only in part shall be surrendered at a place of payment therefor (with, if the
Company or the Trustee so requires, due endorsement by, or a written instrument
of transfer in form satisfactory to the Company and the Trustee duly executed
by, the Holder thereof or its attorney duly authorized in writing), and the
Company shall execute, and the Trustee shall authenticate and deliver to the
Holder of such Security without service charge, a new Security or Securities of
the same series and of like tenor, of any authorized denomination as requested
by such Holder, in aggregate principal amount equal to and in exchange for the
unredeemed portion of the principal of the Security so surrendered.

ARTICLE 14

MISCELLANEOUS

Section 14.01. Notices. Any notice or communication by the Company or the
Trustee to the other shall be deemed to be duly given if made in writing and
delivered:

(a) by hand (in which case such notice shall be effective upon delivery);

(b) by facsimile or other electronic transmission (in which case such notice
shall be effective upon receipt of confirmation of good transmission thereof);
or

(c) by overnight delivery by a nationally recognized courier service (in which
case such notice shall be effective on the Business Day immediately after being
deposited with such courier service),

in each case to the recipient party’s address set forth in this Section 14.01;
provided, however, that notices to the Trustee shall only be effective upon the
Trustee’s actual receipt thereof. The Company or the Trustee by notice to the
other may designate additional or different addresses for subsequent notices or
communications.

Any notice or communication sent to a Holder shall be sent to the Holder at its
address shown on the register kept by the Registrar. Any notice or communication
to be delivered to a Holder of a Global Security shall be transmitted to the
Depository in accordance with its Applicable Procedures. Failure to send or
transmit a notice or communication to a Holder or any defect in it shall not
affect its sufficiency with respect to other Holders.

If a notice or communication to a Holder is sent in the manner provided above,
it is duly given, whether or not the addressee receives it.

If the Company sends or transmits a notice or communication to Holders, it shall
send a copy to the Trustee and each Securities Agent at the same time. If the
Trustee or the Securities Agent is required, pursuant to the express terms of
this Indenture or the Securities, to send a notice or communication to Holders,
the Trustee or the Securities Agent, as the case may be, shall also send a copy
of such notice or communication to the Company.

All notices or communications shall be in writing.

 

80



--------------------------------------------------------------------------------

The Company’s address is:

Symantec Corporation

350 Ellis St.

Mountain View, CA 94043

Attention: Scott C. Taylor

Fax: +1 (650) 429-9137

Email: Scott_Taylor@symantec.com

With a copy to:

Fenwick & West LLP

555 California Street, 12th Floor

San Francisco, CA 94104

Attention: Douglas N. Cogen, David K. Michaels

Fax: +1 (415) 281-1350

Email: dcogen@fenwick.com; dmichaels@fenwick.com

The Trustee’s address is:

[        ]

Attention: [        ]

Facsimile: [        ]

The Trustee shall have the right to accept and act upon instructions, including
funds transfer instructions (“Instructions”) given pursuant to this Indenture
and delivered using the following communications methods: e-mail, facsimile
transmission, secure electronic transmission containing applicable authorization
codes, passwords and/or authentication keys issued by the Trustee, or another
method or system specified by the Trustee as available for use in connection
with its services hereunder (collectively, “Electronic Means”); provided,
however, that the Company shall provide to the Trustee an incumbency certificate
listing officers with the authority to provide such Instructions (“Authorized
Officers”) and containing specimen signatures of such Authorized Officers, which
incumbency certificate shall be amended by the Company whenever a person is to
be added or deleted from the listing. If the Company elects to give the Trustee
Instructions using Electronic Means and the Trustee in its discretion elects to
act upon such Instructions, the Trustee’s understanding of such Instructions
shall be deemed controlling. The Company understands and agrees that the Trustee
cannot determine the identity of the actual sender of such Instructions and that
the Trustee shall conclusively presume that directions that purport to have been
sent by an Authorized Officer listed on the incumbency certificate provided to
the Trustee have been sent by such Authorized Officer. The Company shall be
responsible for ensuring that only Authorized Officers transmit such
Instructions to the Trustee and that the Company and all Authorized Officers are
solely responsible to safeguard the use and confidentiality of applicable user
and authorization codes, passwords and/or authentication keys upon receipt by
the Company. The Trustee shall not be liable for any losses, costs or expenses
(except to the extent attributable to the Trustee’s gross negligence, willful
misconduct or bad faith) arising directly or indirectly from the Trustee’s
reliance upon and

 

81



--------------------------------------------------------------------------------

compliance with such Instructions notwithstanding such directions conflict or
are inconsistent with a subsequent written instruction. The Company agrees:
(i) to assume all risks arising out of the use of Electronic Means to submit
Instructions to the Trustee, including without limitation the risk of the
Trustee acting on unauthorized Instructions, and the risk of interception and
misuse by third parties; (ii) that it is fully informed of the protections and
risks associated with the various methods of transmitting Instructions to the
Trustee and that there may be more secure methods of transmitting Instructions
than the method(s) selected by the Company; (iii) that the security procedures
(if any) to be followed in connection with its transmission of Instructions
provide to it a commercially reasonable degree of protection in light of its
particular needs and circumstances; and (iv) to notify the Trustee immediately
upon learning of any compromise or unauthorized use of the security procedures.

Section 14.02. Communication by Holders with Other Holders. To the extent the
TIA is then applicable: (A) The Company, the Trustee, the Registrar and anyone
else shall have the protection of TIA §312(c) and (B) Holders may communicate
pursuant to TIA §312(b) with other Holders with respect to their rights under
this Indenture or the Securities.

Section 14.03. Certificate and Opinion as to Conditions Precedent. Upon any
request or application by the Company to the Trustee to take any action under
this Indenture other than an action to be taken on the Issue Date in connection
with the initial issuance of the Securities, the Company shall furnish to the
Trustee:

(a) an Officers’ Certificate stating that, in the opinion of the signatories to
such Officers’ Certificate, all conditions precedent, if any, provided for in
this Indenture relating to the proposed action have been complied with; and

(b) an Opinion of Counsel stating that, in the opinion of such counsel, all such
conditions precedent have been complied with.

Each signatory to an Officers’ Certificate or an Opinion of Counsel may (if so
stated) rely, effectively, upon an Opinion of Counsel as to legal matters and an
Officers’ Certificate or certificates of public officials or other
representations or documents as to factual matters.

Section 14.04. Statements Required in Certificate or Opinion. Each Officers’
Certificate or Opinion of Counsel with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to TIA § 314(a)(4)) which shall comply with the provisions of TIA §
314(e) and shall include:

(a) a statement that the Person making such certificate or opinion has read such
covenant or condition;

(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

 

82



--------------------------------------------------------------------------------

(c) a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

(d) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been complied with.

Section 14.05. Rules by Trustee and Agents. The Registrar, Paying Agent or
Conversion Agent may make reasonable rules and set reasonable requirements for
their respective functions.

Section 14.06. Legal Holidays. If a payment date is not a Business Day, payment
may be made on the next succeeding day that is a Business Day, and no interest
shall accrue on that payment for the intervening period.

Section 14.07. Duplicate Originals. The parties may sign any number of copies of
this Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement. Delivery of an executed counterpart by facsimile
shall be effective as delivery of a manually executed counterpart thereof.

Section 14.08. Facsimile and PDF Delivery of Signature Pages. The exchange of
copies of this Indenture and of signature pages by facsimile or portable
document format (“PDF”) transmission shall constitute effective execution and
delivery of this Indenture as to the parties hereto and may be used in lieu of
the original Indenture for all purposes. Signatures of the parties hereto
transmitted by facsimile or PDF shall be deemed to be their original signatures
for all purposes.

Section 14.09. Governing Law. THIS INDENTURE AND THE SECURITIES, AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS INDENTURE OR THE
SECURITIES, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

Each of the parties hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating solely to this Indenture or the transactions contemplated hereby, to
the general jurisdiction of the Supreme Court of the State of New York, County
of New York or the United States Federal District Court sitting for the Southern
District of New York (and appellate courts thereof);

(b) consents that any such action or proceeding may be brought in such courts,
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same
to the extent permitted by applicable law;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the party, as the case
may be, at its address set forth in Section 14.01 or at such other address of
which the other party shall have been notified pursuant thereto;

 

83



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction for recognition and enforcement of any judgment or if
jurisdiction in the courts referenced in the foregoing clause (a) are not
available despite the intentions of the parties hereto;

(e) agrees that final judgment in any such suit, action or proceeding brought in
such a court may be enforced in the courts of any jurisdiction to which such
party is subject by a suit upon such judgment, provided that service of process
is effected upon such party in the manner specified herein or as otherwise
permitted by law;

(f) agrees that to the extent that such party has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process with respect
to itself or its property, such party hereby irrevocably waives such immunity in
respect of its obligations under this Indenture, to the extent permitted by law;
and

(g) irrevocably and unconditionally waives trial by jury in any legal action or
proceeding in relation to this Indenture or the Securities.

Section 14.10. No Adverse Interpretation of Other Agreements. This Indenture may
not be used to interpret another indenture, loan or debt agreement of the
Company or any of its Subsidiaries. Any such indenture, loan or debt agreement
may not be used to interpret this Indenture.

Section 14.11. Successors. All agreements of the Company in this Indenture and
the Securities shall bind its successors and assigns. All agreements of the
Trustee in this Indenture shall bind its successors.

Section 14.12. Separability. In case any provision in this Indenture or in the
Securities shall be invalid, illegal or unenforceable, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and a Holder shall have no claim therefor against any party
hereto.

Section 14.13. Table of Contents, Headings, Etc.The Table of Contents,
Cross-Reference Table and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not to be
considered a part hereof and shall in no way modify or restrict any of the terms
or provisions hereof.

Section 14.14. Calculations in Respect of the Securities. The Company and its
agents shall make all calculations under this Indenture and the Securities.
These calculations include, but are not limited to, determinations of the
Closing Sale Price of the Common Stock, the number of shares deliverable upon
conversion, the Daily VWAPS, the Daily Settlement Amounts, the Daily Conversion
Values, the Conversion Rate of the Securities and amounts of interest payable on
the Securities. The Company and its agents shall make all of these calculations
in good faith, and, absent manifest error, such calculations shall be final and
binding on all Holders. The Company shall provide a copy of such calculations to
the Trustee as required hereunder, and, the Trustee shall be entitled to
conclusively rely on the accuracy of any such calculation without independent
verification.

 

84



--------------------------------------------------------------------------------

Section 14.15. No Personal Liability of Directors, Officers, Employees or
Shareholders. None of the Company’s past, present or future directors, officers,
employees or stockholders, as such, shall have any liability for any of the
Company’s obligations under this Indenture or the Securities or for any claim
based on, or in respect or by reason of, such obligations or their creation. By
accepting a Security, each holder waives and releases all such liability. This
waiver and release is part of the consideration for the issue of the Securities.

Section 14.16. Force Majeure. In no event shall the Trustee be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God and interruptions, loss or malfunctions of utilities, communications
or computer (software and hardware) services; it being understood that the
Trustee shall use reasonable efforts which are consistent with accepted
practices in the banking industry to resume performance as soon as practicable
under the circumstances.

Section 14.17. Trust Indenture Act Controls. If any provision of this Indenture
limits, qualifies, or conflicts with another provision which is required or
deemed to be included in this Indenture by the TIA, such required or deemed
provision shall control. If any provision of this Indenture modifies or excludes
any provision of the TIA which may be so modified or excluded, the latter
provision shall be deemed to apply to this Indenture as so modified or to be
excluded, as the case may be.

Section 14.18. No Security Interest Created. Nothing in this Indenture or in the
Securities, expressed or implied, shall be construed to constitute a security
interest under the Uniform Commercial Code or similar legislation, as now or
hereafter enacted and in effect, in any jurisdiction.

Section 14.19. Benefits of Indenture.Nothing in this Indenture or in the
Securities, expressed or implied, shall give to any Person, other than the
Holders, the parties hereto, any Securities Agent and their successors
hereunder, any benefit or any legal or equitable right, remedy or claim under
this Indenture.

Section 14.20. Withholding. Notwithstanding anything herein to the contrary, the
Company, the Trustee, the Registrar, the Paying Agent and the Conversion Agent,
as applicable, shall have the right to deduct and withhold from any payment or
distribution made with respect to this Indenture and any Security (or the
issuance of shares of Common Stock upon conversion of the Security) such amounts
as are required to be deducted or withheld with respect to the making of such
payment or distribution (or issuance) under any applicable tax law (inclusive of
rules, regulations and interpretations promulgated by competent authorities)
without liability therefor. To the extent that any amounts are so deducted or
withheld, such deducted or withheld amounts shall be treated for all purposes
under this Security as having been paid to the Holder. In the event the Company,
the Trustee, the Registrar, the Paying Agent or the Conversion Agent

 

85



--------------------------------------------------------------------------------

previously remitted any amounts to a governmental entity on account of taxes
required to be deducted or withheld in respect of any payment or distribution
(or deemed distribution) under this Indenture or with respect to any Security,
the Company, the Registrar, the Paying Agent or the Conversion Agent, as
applicable, shall be entitled to offset any such amounts against any amounts
otherwise payable in respect of this Indenture or any Security (or the issuance
of shares of Common Stock upon conversion).

[The Remainder of This Page Intentionally Left Blank; Signature Pages Follow]

 

86



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the date first above written.

 

SYMANTEC CORPORATION By:  

 

  Name:   Title:

[Signature Page to Indenture]



--------------------------------------------------------------------------------

[            ], as Trustee, Registrar, Paying Agent and Conversion Agent By:  

 

  Name:   Title:

[Signature Page to Indenture]



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF FACE OF SECURITY]

[INSERT SECURITY PRIVATE PLACEMENT LEGEND AND GLOBAL SECURITY LEGEND, AS
REQUIRED]

SYMANTEC CORPORATION

Certificate No.                     

2.500% Convertible Senior Notes Due 2021 (the “Securities”)

CUSIP No. [            ]*

ISIN No. [            ]*

Symantec Corporation, a Delaware corporation (the “Company,” which term includes
any successor corporation or other entity under the Indenture referred to on the
reverse hereof), for value received, hereby promises to pay to [            ]8
[Cede & Co.]9, or its registered assigns, the principal sum [of [            ]
dollars ($[            ])]10 [as set forth in the “Schedule of Increases and
Decreases in the Global Security” attached hereto, which amount, taken together
with the principal amounts of all other outstanding Securities, shall not,
unless permitted by the Indenture, exceed five-hundred million dollars
($500,000,000) in aggregate at any time, in accordance with the rules and
procedures of the Depository]11, on [            ], 2021 (the “Maturity Date”),
and to pay interest thereon, as provided on the reverse hereof, until the
principal and any unpaid and accrued interest are paid or duly provided for.

Interest Payment Dates: [            ] and [            ].

Record Dates: [            ] and [            ].

The provisions on the back of this certificate are incorporated as if set forth
on the face hereof.

 

*  CUSIP and ISIN numbers to come.

8  This is included for Physical Securities.

9  This is included for Global Securities.

10  This is included for Physical Securities.

11  This is included for Global Securities.

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Symantec Corporation has caused this instrument to be duly
signed.

 

SYMANTEC CORPORATION By:  

 

  Name:   Title:

Dated:                         

 

A-2



--------------------------------------------------------------------------------

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Securities referred to

in the within-mentioned Indenture.

 

[___],

 

as Trustee

By:  

 

Authorized Signatory

Dated:                                                  

[Authentication Page for Symantec Corporation’s 2.500% Convertible Senior Notes
due 2021]

 

A-3



--------------------------------------------------------------------------------

[FORM OF REVERSE OF SECURITY]

SYMANTEC CORPORATION

2.500% Convertible Senior Notes Due 2021

1. Interest. Symantec Corporation, a Delaware corporation (the “Company”),
promises to pay interest on the principal amount of this Security at the rate
per annum shown above. The Company will pay interest, payable semi-annually in
arrears, on April 1 and October 1 of each year, with the first payment to be
made on October 1, 2016. Interest on the Securities will accrue on the principal
amount from, and including, the most recent date to which interest has been paid
or provided for or, if no interest has been paid, from, and including,
[        ], 2016, in each case to, but excluding, the next Interest Payment
Date. Interest will be computed on the basis of a 360-day year of twelve 30-day
months. The Company shall pay, in cash, interest on any overdue amount
(including, to the extent permitted by applicable law, overdue interest) at the
rate borne by the Securities. In certain circumstances, Additional Interest will
be payable in accordance with Section 6.02(b) of the Indenture (as defined
below) and any reference to “interest” shall be deemed to include any such
Additional Interest.

2. Maturity. The Securities will mature on the Maturity Date.

3. Method of Payment. Except as provided in the Indenture, the Company will pay
interest on the Securities to the Persons who are Holders of record of
Securities at the Close of Business on the Record Date set forth on the face of
this Security immediately preceding the applicable Interest Payment Date.
Holders must surrender Securities to a Paying Agent to collect the principal
amount plus, if applicable, accrued and unpaid interest, if any, or the
Fundamental Change Repurchase Price, the Investor Repurchase Price or Redemption
Price, payable as herein provided on the Maturity Date, or on any Fundamental
Change Repurchase Date, Investor Repurchase Date or Redemption Date, as
applicable.

4. Paying Agent, Registrar, Conversion Agent. Initially, [        ] (the
“Trustee”) will act as Paying Agent, Registrar and Conversion Agent. The Company
may change any Paying Agent, Registrar or Conversion Agent without prior notice.

5. Indenture. The Company issued the Securities under an Indenture dated as of
[        ], 2016 (the “Indenture”) between the Company and the Trustee. The
Securities are subject to all terms set forth in the Indenture, and Holders are
referred to the Indenture for a statement of such terms. The Securities are
unsecured senior obligations of the Company limited to $500,000,000 aggregate
principal amount, except as otherwise provided in the Indenture (and except for
Securities issued in substitution for destroyed, lost or wrongfully taken
Securities). Terms used herein without definition and which are defined in the
Indenture have the meanings assigned to them in the Indenture. In the event of
any inconsistency between the terms of this Security and the terms of the
Indenture, the terms of the Indenture shall control.

6. Redemption. Prior to [        ], 2020, the Company may not redeem the
Securities. On and after [        ], 2020, the Company may, at its option,
redeem for cash all or part of the Securities, on the terms set forth in the
Indenture. A sinking fund is not provided for the Securities.

 

A-4



--------------------------------------------------------------------------------

7. Repurchase at Option of Holder Upon a Fundamental Change. Subject to the
terms and conditions of the Indenture, in the event of a Fundamental Change,
each Holder of the Securities shall have the right, at the Holder’s option, to
require the Company to repurchase such Holder’s Securities including any portion
thereof which is $1,000 in principal amount or any integral multiple thereof on
the Fundamental Change Repurchase Date at a price payable in cash equal to the
Fundamental Change Repurchase Price.

8. Repurchase at Option of Holder. Subject to the terms and conditions of the
Indenture, each Holder of the Securities shall have the right, at the Holder’s
option, to require the Company to repurchase such Holder’s Securities including
any portion thereof which is $1,000 in principal amount or any integral multiple
thereof at certain times on or after [        ], 2020 at a price payable in cash
equal to the Investor Repurchase Price.

9. Conversion. The Securities shall be convertible into cash, Common Stock or a
combination of cash and Common Stock, as applicable, as specified in the
Indenture. To convert a Security, a Holder must satisfy the requirements of
Section 10.02(a) of the Indenture. A Holder may convert a portion of a Security
if the portion is $1,000 principal amount or an integral multiple of $1,000
principal amount.

Upon conversion of a Security, the Holder thereof shall be entitled to receive
the cash and/or Common Stock payable upon conversion in accordance with Article
10 of the Indenture.

10. Denominations, Transfer, Exchange. The Securities are in registered form,
without coupons, in denominations of $1,000 principal amount and integral
multiples of $1,000 principal amount. The transfer of Securities may be
registered and Securities may be exchanged as provided in the Indenture. The
Registrar may require a Holder, among other things, to furnish appropriate
endorsements and transfer documents. No service charge shall be made for any
such registration of transfer or exchange, but the Company may require payment
of a sum sufficient to cover any transfer tax or similar governmental charge
that may be imposed in connection with certain transfers or exchanges as set
forth in the Indenture. The Company or the Trustee, as the case may be, shall
not be required to register the transfer of or exchange any Security for which a
Repurchase Notice has been delivered, and not withdrawn, in accordance with the
Indenture, except the unrepurchased portion of Securities being repurchased in
part.

11. Persons Deemed Owners. The registered Holder of a Security will be treated
as its owner for all purposes. Only registered Holders of Securities shall have
the rights under the Indenture.

12. Amendments, Supplements and Waivers. The Indenture contains provisions
permitting the Company and the Trustee in certain circumstances, without the
consent of the Holders of the Securities, and in certain other circumstances,
with the consent of the Holders of at least a majority in aggregate principal
amount of the outstanding Securities and in other circumstances with consent of
the Holders of 100% of the aggregate principal amount of the outstanding
Securities, to amend or supplement the Indenture or the Securities.

 

A-5



--------------------------------------------------------------------------------

13. Defaults and Remedies. Subject to certain exceptions, if an Event of Default
occurs and is continuing, the Trustee by notice to the Company or the Holders of
at least twenty five percent (25%) in aggregate principal amount of the
Securities then outstanding by notice to the Company and the Trustee may declare
the principal of, and any accrued and unpaid interest on, all Securities to be
due and payable immediately. If any of certain bankruptcy or insolvency-related
Events of Default occurs and is continuing, the principal of, and accrued and
unpaid interest on, all the Securities shall ipso facto become and be
immediately due and payable without any declaration or other act on the part of
the Trustee or any Holder. Subject to certain exceptions, the Holders of a
majority in aggregate principal amount of the Securities then outstanding by
written notice to the Trustee may rescind or annul an acceleration and its
consequences if certain conditions specified in the Indenture are satisfied.

14. Trustee Dealings with the Company. The Trustee under the Indenture, or any
banking institution serving as successor Trustee thereunder, in its individual
or any other capacity, may make loans to, accept deposits from, and perform
services for, the Company or its Affiliates, and may otherwise deal with the
Company or its Affiliates, as if it were not Trustee.

15. Authentication. This Security shall not be valid until authenticated by the
manual signature of the Trustee or an authenticating agent in accordance with
the Indenture.

16. Abbreviations. Customary abbreviations may be used in the name of a Holder
or an assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by
the entirety), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian), and U/G/M/A (Uniform Gifts to Minors
Act).

17. Ranking. The Securities shall be senior unsecured obligations of the Company
and will rank equal in right of payment to all senior unsecured indebtedness of
the Company, and will rank senior in right of payment to any indebtedness that
is contractually subordinated to the Securities.

THE COMPANY WILL FURNISH TO ANY HOLDER UPON WRITTEN REQUEST AND WITHOUT CHARGE A
COPY OF THE INDENTURE. REQUESTS MAY BE MADE TO:

Symantec Corporation

350 Ellis St.

Mountain View, CA 94043

Attention: Scott C. Taylor

Fax: +1 (650) 429-9137

Email: Scott_Taylor@symantec.com

 

A-6



--------------------------------------------------------------------------------

ATTACHMENT 1

FORM OF ASSIGNMENT

I or we assign to

PLEASE INSERT SOCIAL SECURITY OR

OTHER IDENTIFYING NUMBER

                                                                    
                             

 

 

(please print or type name and address)

 

 

 

 

the within Security and all rights thereunder, and hereby irrevocably constitute
and appoint

 

 

Attorney to transfer the Security on the books of the Company with full power of
substitution in the premises.

 

Dated:                                     
                                                       

                                                                    
                                 

NOTICE: The signature on this assignment must correspond with the name as it
appears upon the face of the within Security in every particular without
alteration or enlargement or any change whatsoever and be guaranteed by a
guarantor institution participating in the Securities Transfer Agents Medallion
Program or in such other guarantee program acceptable to the Registrar, or be
notarized.

Signature Guarantee or Notarization:                           
                                         
                                                                               

 

A-7



--------------------------------------------------------------------------------

In connection with any transfer of this Security occurring prior to the Resale
Restriction Termination Date, the undersigned confirms that it is making, and it
has not utilized any general solicitation or general advertising in connection
with, the transfer:

[Check One]

 

(1)                        to Symantec Corporation or any Subsidiary thereof; or
(2)                    pursuant to a registration statement which has become
effective under the Securities Act of 1933, as amended (the “Securities Act”);
(3)                    to a Person that the undersigned reasonably believes is a
“qualified institutional buyer” (as defined in Rule 144A under the Securities
Act (“Rule 144A”)) that purchases for its own account or for the account of a
qualified institutional buyer and to whom notice is given that such transfer is
being made in reliance on Rule 144A, in each case pursuant to and in compliance
with Rule 144A; (4)                    pursuant to an exemption from
registration provided by Rule 144 under the Securities Act; or (5)   
                pursuant to any other available exemption from the registration
requirements of the Securities Act.

Unless one of the items (1) through (5) is checked, the Registrar will refuse to
register any of the Securities evidenced by this certificate in the name of any
person other than the registered Holder thereof; provided, however, that if item
(4) or (5) is checked, the Company, the transfer agent or the Registrar may
require, prior to registering any such transfer of the Securities, in their sole
discretion, such written certifications and, in the case of item (5), such other
evidence or legal opinions required by the Indenture to confirm that such
transfer is being made pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act of 1933, as
amended.

If none of the foregoing items are checked, the Trustee or Registrar shall not
be obligated to register this Security in the name of any person other than the
Holder hereof unless and until the conditions to any such transfer of
registration set forth herein and in the Indenture shall have been satisfied.

 

Dated:                                                         
Signed:                                     
                                                    

              (Sign exactly as name appears on the other side of

              this Security)

Signature Guarantee or Notarization:                                       
                                                                       

 

A-8



--------------------------------------------------------------------------------

ATTACHMENT 2

FORM OF CONVERSION NOTICE

 

To convert this Security in accordance with the Indenture, check the box:  ¨

To convert only part of this Security, state the principal amount to be
converted (must be in multiples of $1,000):

 

$                                 

 

If you want the stock certificate representing the Common Stock issuable upon
conversion made out in another person’s name, fill in the form below:

 

(Insert other person’s soc. sec. or tax I.D. no.)

 

 

 

 

(Print or type other person’s name, address and zip code)

 

¨ CHECK IF APPLICABLE:   

The person in whose name the Common Stock will be issued is not (and has not
been for the three months preceding the applicable Conversion Date) an
“affiliate” (as defined in Rule 144 under the Securities Act of 1933, as
amended) of the Company, and the Common Stock will upon issuance be freely
tradable by such person.

Date:                             
                                    Signature(s):
                                         
                                         
                                                               

 

  

 

(Sign exactly as your name(s) appear(s) on the other side of this Security)

Signature(s) guaranteed / notarized   

 

by:

  

 

(All signatures must be guaranteed by a guarantor institution participating in
the Securities Transfer Agents Medallion Program or in such other guarantee
program acceptable to the Trustee, or be notarized.)

 

A-9



--------------------------------------------------------------------------------

ATTACHMENT 3

FORM OF REPURCHASE NOTICE

Certificate No. of Security:             

Principal Amount of this Security: $             

If you want to elect to have this Security purchased by the Company pursuant to
Section 3.01 or Section 3.02 of the Indenture, check the box: ¨

If you want to elect to have only part of this Security purchased by the Company
pursuant to Section 3.01 or Section 3.02 of the Indenture, state the principal
amount to be so purchased by the Company:

$                                                                  

(in an integral multiple of $1,000)

 

Date:__________________    Signature(s):
                                         
                                         
                                             

 

(Sign exactly as your name(s) appear(s) on the other side of this Security)

   Signature(s) guaranteed / notarized by:   

 

(All signatures must be guaranteed by a guarantor institution participating in
the Securities Transfer Agents Medallion Program or in such other guarantee
program acceptable to the Trustee, or be notarized.)

  

 

A-10



--------------------------------------------------------------------------------

SCHEDULE A12

SCHEDULE OF INCREASES AND DECREASES IN THE GLOBAL SECURITY

Symantec Corporation

2.500% Convertible Senior Notes Due 2021

The initial principal amount of this Global Security is             DOLLARS
($            ). The following increases or decreases in this Global Security
have been made:

 

Date of Increases and
Decreases

 

Amount of

decrease in

Principal

Amount of this

Global

Security

 

Amount of

increase in

Principal

Amount of this

Global

Security

  

Principal

Amount of this

Global

Security

following such

decrease or

increase

  

Signature of

authorized

signatory of

Trustee or

Custodian

 

 

12  This is included in Global Securities.

 

A-11



--------------------------------------------------------------------------------

EXHIBIT B-1A

FORM OF SECURITIES PRIVATE PLACEMENT LEGEND

Each Global Security and Physical Security that constitutes a Restricted
Security shall bear the following “Security Private Placement Legend”:

THIS SECURITY AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS SECURITY
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION
HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

AGREES FOR THE BENEFIT OF SYMANTEC CORPORATION (THE “COMPANY”) THAT IT WILL NOT
OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL
INTEREST HEREIN PRIOR TO THE RESALE RESTRICTION TERMINATION DATE (AS DEFINED IN
THE INDENTURE PURSUANT TO WHICH THIS SECURITY WAS ISSUED), EXCEPT:

(A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, OR

(B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT, OR

(C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR

(D) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

PRIOR TO THE REGISTRATION OF ANY TRANSFER TO A SECURITY THAT DOES NOT BEAR A
SECURITY PRIVATE PLACEMENT LEGEND IN ACCORDANCE WITH (D) ABOVE, THE COMPANY AND
THE TRUSTEE RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS,
CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED BY THE COMPANY IN
ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH
THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION IS
MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT.

 

B-1A-1



--------------------------------------------------------------------------------

EXHIBIT B-1B

FORM OF COMMON STOCK PRIVATE PLACEMENT LEGEND

Each share of Common Stock that constitutes a Restricted Security shall bear the
following “Common Stock Private Placement Legend”:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS
ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

AGREES FOR THE BENEFIT OF SYMANTEC CORPORATION (THE “COMPANY”) THAT IT WILL NOT
OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL
INTEREST HEREIN PRIOR TO THE RESALE RESTRICTION TERMINATION DATE (AS DEFINED IN
THE INDENTURE PURSUANT TO WHICH THIS SECURITY WAS ISSUED), EXCEPT:

(A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, OR

(B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT, OR

(C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR

(D) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

PRIOR TO THE REGISTRATION OF ANY TRANSFER TO A SECURITY THAT DOES NOT BEAR A
COMMON STOCK PRIVATE PLACEMENT LEGEND IN ACCORDANCE WITH (D) ABOVE, THE COMPANY
RESERVES THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS,
CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED IN ORDER TO
DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION IS MADE
AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT.

 

B-1B-1



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF LEGEND FOR GLOBAL SECURITY

Any Global Security authenticated and delivered hereunder shall bear a legend
(which would be in addition to any other legends required in the case of a
Restricted Security) in substantially the following form:

THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITORY OR A
NOMINEE OF A DEPOSITORY OR A SUCCESSOR DEPOSITORY. THIS SECURITY IS NOT
EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE
DEPOSITORY OR ITS NOMINEE EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
INDENTURE, AND NO TRANSFER OF THIS SECURITY (OTHER THAN A TRANSFER OF THIS
SECURITY AS A WHOLE BY THE DEPOSITORY TO A NOMINEE OF THE DEPOSITORY OR BY A
NOMINEE OF THE DEPOSITORY TO THE DEPOSITORY OR ANOTHER NOMINEE OF THE
DEPOSITORY) MAY BE REGISTERED EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN
THE INDENTURE.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF DTC OR CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN
SECTIONS 2.15 AND 2.17 OF THE INDENTURE.

 

B-2-1



--------------------------------------------------------------------------------

EXHIBIT C

Form of Notice of Transfer Pursuant to Registration Statement

Symantec Corporation

350 Ellis St.

Mountain View, CA 94043

Attention: Scott C. Taylor

Fax: +1 (650) 429-9137

Email: Scott_Taylor@symantec.com

[            ]

Attention: [            ]

Facsimile: [            ]

Re: Symantec Corporation (the “Company”) 2.500% Convertible Senior Notes Due
2021 (the “Securities”)

Ladies and Gentlemen:

Please be advised that             has transferred $            aggregate
principal amount of the Securities (CUSIP:             ) and             shares
of the Company’s common stock, par value $0.01 per share, issuable on conversion
of the Securities (“Common Stock”) pursuant to an effective Registration
Statement on Form S-3 (File No. 333-            ).

 

 

Very truly yours,    

 

 

 

(Name)  

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF CERTIFICATE OF TRANSFER

[            ]

Attention: [            ]

Re: 2.500% Convertible Senior Notes due 2021

Reference is hereby made to the Indenture, dated as of [            ], 2016 (the
“Indenture”), among Symantec Corporation (the “Company”) and [            ], as
Trustee. Capitalized terms used but not defined herein shall have the meanings
given to them in the Indenture.

            (the “Transferor”) owns and proposes to transfer [an interest in the
Restricted Global Security][the Physical Security held in the name of
            ] (CUSIP:             ) in the principal amount of $            (the
“Transfer”), to             (the “Transferee”) [who will take an interest in the
            (CUSIP:             )]. In connection with the Transfer, the
Transferor hereby certifies that:

[EITHER CHECK BOX 1 AND THE BOX IN THE APPLICABLE LETTERED PARAGRAPH UNDERNEATH
OR CHECK BOX 2]

1. ¨ CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN AN
UNRESTRICTED GLOBAL SECURITY.

(a) ¨ CHECK IF TRANSFER IS PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT. Such
Transfer is being effected pursuant to an effective registration statement under
the Securities Act of 1933, as amended (the “Securities Act”), and, if
applicable, in compliance with the prospectus delivery requirements of the
Securities Act.

(b) ¨ CHECK IF TRANSFER IS PURSUANT TO RULE 144. (i) The Transfer is being
effected pursuant to and in accordance with Rule 144 under the Securities Act
and in compliance with the transfer restrictions contained in the Indenture and
any applicable blue sky securities laws of any state of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Security
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest will no
longer be subject to the restrictions on transfer enumerated in the Security
Private Placement Legend printed on the Restricted Global Security and in the
Indenture.

(c) ¨ CHECK IF TRANSFER IS PURSUANT TO OTHER EXEMPTION. (i) The Transfer is
being effected pursuant to and in compliance with an exemption from the
registration requirements of the Securities Act other than Rule 144 and in
compliance with the transfer restrictions contained in the Indenture and any
applicable blue sky securities laws of any State of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Security

 

D-1



--------------------------------------------------------------------------------

Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest will not be
subject to the restrictions on transfer enumerated in the Security Private
Placement Legend printed on the Restricted Global Security and in the Indenture.

2. ¨ CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN A
RESTRICTED GLOBAL SECURITY (OTHER THAN AN SLP GLOBAL SECURITY). The Transfer is
being effected pursuant to and in accordance with Rule 144A under the Securities
Act, and, accordingly, the Transferor hereby further certifies that the
beneficial interest is being transferred to a Person that the Transferor
reasonably believes is purchasing the beneficial interest for its own account,
or for one or more accounts with respect to which such Person exercises sole
investment discretion, and such Person and each such account is a “qualified
institutional buyer” within the meaning of Rule 144A in a transaction meeting
the requirements of Rule 144A and such Transfer is in compliance with any
applicable blue sky securities laws of any state of the United States. The
Restricted Global Securities will continue to be subject to the restrictions on
transfer enumerated in the Security Private Placement Legend printed on the
Restricted Global Securities and in the Indenture and the Securities Act.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.

 

[Insert Name of Transferor] By:       Name:   Title: Dated:    

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF CERTIFICATE OF EXCHANGE

[            ]

Attention: [            ]

Re: 2.500% Senior Convertible Notes due 2021

Reference is hereby made to the Indenture, dated as of [            ], 2016 (the
“Indenture”), among Symantec Corporation (the “Company”) and The Bank of New
York Mellon Trust Company, N.A., as Trustee. Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.

            (the “Owner”) owns and proposes to exchange an interest in the
Restricted Global Security (CUSIP:             ) in the principal amount of
$            for an interest in             (CUSIP:             ) (the
“Exchange”). In connection with the Exchange, the Owner hereby certifies that:

[EITHER CHECK BOX 1 OR CHECK BOX 2]

1. ¨ CHECK IF EXCHANGE IS FROM BENEFICIAL INTEREST IN A RESTRICTED GLOBAL
SECURITY TO BENEFICIAL INTEREST IN AN UNRESTRICTED GLOBAL SECURITY.

In connection with the Exchange of the Owner’s beneficial interest in a
Restricted Global Security for a beneficial interest in an Unrestricted Global
Security in an equal principal amount, the Owner hereby certifies (i) the
beneficial interest is being acquired for the Owner’s own account without
transfer, (ii) such Exchange has been effected in compliance with the transfer
restrictions applicable to the Global Securities and pursuant to and in
accordance with the United States Securities Act of 1933, as amended (the
“Securities Act”), (iii) the restrictions on transfer contained in the Indenture
and the Security Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest in an
Unrestricted Global Security is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

2. ¨ CHECK IF OWNER WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN A RESTRICTED
GLOBAL SECURITY. In connection with the Exchange of the Owner’s beneficial
interest in an SLP Global Security that is for a beneficial interest in another
Restricted Global Security in an equal principal amount, the Owner hereby
certifies that such beneficial interest being acquired is for the Owner’s own
account without transfer. Upon consummation of the proposed Exchange in
accordance with the terms of the Indenture, the Restricted Global Securities
will continue to be subject to the restrictions on transfer enumerated in the
Security Private Placement Legend printed on the Restricted Global Securities
and in the Indenture and the Securities Act.

 

E-1



--------------------------------------------------------------------------------

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.

 

[Insert Name of Owner] By:       Name:   Title: Dated:    

 

E-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF JOINDER

The undersigned is executing and delivering this Joinder pursuant to that
certain Investment Agreement, dated as of February 3, 2016 (as amended,
restated, supplemented or otherwise modified in accordance with the terms
thereof, the “Investment Agreement”), by and among Symantec Corporation, Silver
Lake Partners IV Cayman (AIV II), L.P. and any other Persons who become a party
thereto in accordance with the terms thereof. Capitalized terms used but not
defined in this Joinder shall have the respective meanings ascribed to such
terms in the Investment Agreement.

By executing and delivering this Joinder to the Investment Agreement, the
undersigned hereby adopts and approves the Investment Agreement and agrees,
effective commencing on the date hereof, to become a party to, and to be bound
by and comply with the provisions of, the Investment Agreement applicable to the
Purchaser in the same manner as if the undersigned were an original Purchaser
signatory to the Investment Agreement.

The undersigned acknowledges and agrees that Sections 6.02, 6.03, 6.07, 6.08 and
6.12 of the Investment Agreement are incorporated herein by reference, mutatis
mutandis.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Accordingly, the undersigned has executed and delivered this Joinder as of the
        day of                     ,             .

 

[●]   By:       Name:   Title: Address:                                       
                                                                        
                                                                              
                               Telephone:  
                                                                               
         Facsimile:                                        
                                                   Email:  
                                                                               
        

[Signature Page to Joinder]



--------------------------------------------------------------------------------

EXHIBIT C

Form of Issuer Agreement

[Date]

[Name of Lender]

[Address]

 

Re: Loan Agreement to be entered into by [Name of Borrower]

Ladies and Gentlemen:

This letter agreement is being entered into at the request of [Name of
Borrower], a [                    ] (the “Borrower”), in connection with the
Loan Agreement dated as of [                    ] between the Borrower and [Name
of Lender], as lender (including any agent acting therefor, the “Lender”) (as
amended and supplemented from time to time, the “Margin Loan Agreement”, and the
exercise of remedies by the Lender or other assignments, transfers or
transactions with respect to the Pledged Convertible Notes or Pledged Common
Stock (each as defined below) made in connection with an Event of Default or
Coverage Event contemplated by the Margin Loan Agreement, collectively, the
“Exercise of Remedies” and, together with the Margin Loan Agreement, the
“Transactions”). For purposes of this letter agreement, “Closing Date” shall
mean [Date]. Pursuant to the Margin Loan Agreement, the Lender is acquiring a
first priority security interest in, inter alia, (x) [2.5% Convertible Notes due
2021] (the “Convertible Notes” and, upon crediting of such Convertible Notes to
the Collateral Account, the “Pledged Convertible Notes”) of Symantec Corporation
(the “Issuer”) issued pursuant to an indenture (the “Indenture”) between the
Issuer and [                    ], as trustee (the “Trustee”) and
(y) certain shares of common stock of the Issuer that may be received upon
conversion of the Convertible Notes from time to time (the “Common Stock” and,
upon crediting of such shares of Common Stock to the Collateral Account, the
“Pledged Common Stock”) to secure the Borrower’s obligations under the Margin
Loan Agreement. The Pledged Convertible Notes and any Pledged Common Stock will
be credited or delivered to, and held in, one or more accounts of Borrower at a
third-party custodian (the “Custodian”) in each case subject to the security
interest granted under the Margin Loan Agreement (each, a “Collateral Account”,
and collectively, the “Collateral Accounts”). As used herein, “Business Day”
means any day on which commercial banks are open in each of New York City, and
“DTC” means the Depository Trust Company.

In connection with the Transactions:

 

1. The Issuer confirms that based on the information provided to the Issuer
prior to its execution of this letter agreement, it has no objection to the
Transactions and none of the Transactions is subject to any insider trading or
other policy or rule of the Issuer.

 

2. The Issuer confirms that the loan contemplated by the Margin Loan Agreement
is a Permitted Loan as defined in the Investment Agreement (as defined in the
Indenture, the “Investment Agreement”), and further agrees and acknowledges,
that the Borrower shall have the right to pledge or sell the Pledged Convertible
Notes or Pledged Common Stock to the extent permitted in connection with
Permitted Loans as described in the Investment Agreement.



--------------------------------------------------------------------------------

3. The Issuer acknowledges that the Borrower can assign by way of security to
the Lender its rights under Article [V] of the Investment Agreement under the
Margin Loan Agreement, as permitted by Section [6.07(iv)(z)] of the Investment
Agreement, and confirms that it has no objection to the assignment of such
rights under Article [V] of the Investment Agreement pursuant to Section [3.04]
of the Margin Loan Agreement or any transfers of Pledged Convertible Notes or
Pledged Common Stock under such Article [V] related thereto, or any assignment
of such rights under Article V made in connection with any Event of Default or
Coverage Event (each as defined in the Margin Loan Agreement).

 

4. Except as required by applicable law and stock exchange rules, as determined
in good faith by the Issuer, the Issuer will not take any actions intended to
hinder or delay any Exercise of Remedies by the Lender pursuant to the Margin
Loan Agreement. Without limiting the generality of paragraphs 5 through 10
below, the Issuer agrees, upon Lender’s request after the occurrence of an Event
of Default or a Coverage Event under the Margin Loan Agreement, to cooperate in
good faith (and in accordance with, and subject to, the terms of the Indenture
and in accordance with applicable law) with the Lender, the Trustee and/or the
transfer agent relating to the Common Stock in any transfer of Pledged
Convertible Notes or Pledged Common Stock made pursuant to any exercise by the
Lender of its remedies under the Margin Loan Agreement, including with respect
to the removal of any restrictive legends.

 

5. In connection with any Exercise of Remedies, the Issuer shall take such
actions as are within its control to cause the transfer and settlement of
Pledged Convertible Notes (in accordance with, and subject to, the terms of the
Indenture) within three Business Days of notice by the Lender. Upon consummation
of such transfer and settlement to the purchaser(s) designated by the Lender,
such Pledged Convertibles Note shall be (a) in book-entry DTC form if such
Pledged Convertible Notes are (i) sold under a registration statement, (ii) sold
under Rule 144 (“Rule 144”) under the Securities Act of 1933, as amended (the
“Securities Act”) or (iii) then in book-entry DTC form, or (b) otherwise, in the
form of Physical Securities (as defined in the Indenture).

 

6. In connection with any Exercise of Remedies, the Issuer shall take such
actions as are within its control to cause the transfer and settlement of any
shares of Common Stock received upon conversion of the Pledged Convertible Notes
within three Business Days of notice by the Lender. Upon consummation of such
transfer and settlement to the purchaser(s) designated by the Lender, such
shares of Common Stock shall be (a) in book-entry DTC form, without any
restricted legends and bearing an unrestricted CUSIP, if such shares are
(i) sold under a registration statement, (ii) sold under Rule 144 or (iii) such
shares are otherwise freely tradeable upon conversion, or (b) otherwise, in
certificated form bearing the Common Stock Private Placement Legend set forth in
the Indenture.

 

7. The Issuer will cause the Pledged Convertible Notes and/or Pledged Common
Stock to be put into book-entry DTC form promptly after the earlier of the
Resale Restriction Termination Date (as defined in the Indenture) and the
effectiveness of a registration statement under the Securities Act covering
resale of the Pledged Convertible Notes and/or Pledged Common Stock.

 

8.

In connection with any Exercise of Remedies whereby all or any portion of the
Pledged Convertible Notes or Pledged Common Stock is or may be sold in a private
resale transaction exempt from registration under the Securities Act prior to
the first anniversary of the date of issuance of the relevant Pledged
Convertible Notes, the Issuer shall provide, within three business days
following a request by the Lender, a reasonable opportunity for a customary
business, legal and documentary diligence investigation to potential purchasers
of such Pledged

 

2



--------------------------------------------------------------------------------

  Convertible Notes and/or shares of Pledged Common Stock, as identified by the
Lender in such notice, subject to customary non-disclosure agreements to be
executed by any such purchaser; provided, that such diligence investigation is
not unreasonably disruptive to the business of the Company and its subsidiaries.

 

9. The Issuer agrees with respect to any purchaser of Pledged Convertible Notes
or Pledged Common Stock in a foreclosure sale (including the Lender or its
affiliates) that is not, and has not been for the immediately preceding three
months, an “affiliate” (as defined in Rule 144 under the Securities Act of the
Issuer, that, if such notes or shares are then eligible for resale under Rule
144 (and such purchaser has satisfied the holding period set forth in Rule
144(d)) and the Issuer meets the condition set forth in Rule 144(c)(1), it
shall, upon request of such purchaser, remove any restrictive legend relating to
Securities Act restrictions from such notes or shares and, if applicable, to
cause any such notes to be exchanged for beneficial interests in global notes
held by DTC or its nominee.

 

10. The Lender covenants and agrees with the Issuer that, to the extent the
Pledged Convertible Notes consist of [SLP Securities] (as defined in the
Indenture), then in connection with any exercise of remedies by the Lender
pursuant to the Margin Loan Agreement whereby the Lender forecloses on, sells,
or transfers the Pledged Convertible Notes to itself, any affiliate or a third
party, it shall, in connection with any such foreclosure, sale or transfer,
exchange such [SLP Securities] in accordance with the Indenture for (i) if the
[SLP Security] consists of beneficial interests in the [SLP Global Security],
beneficial interests in another [Global Security] (as defined in the Indenture)
or (ii) if the [SLP Security] is an [SLP Physical Security], for another
Physical Security, such that, in either case, the transferee thereto does not
own on hold any beneficial interest in any [SLP Security]. Without limiting the
generality of the foregoing, the Lender agrees and acknowledges that neither it
nor any transferee that is not an [SLP Entity] (as defined in the Indenture)
shall be allowed to hold a beneficial interest in the [SLP Global Security], own
an [SLP Physical Security] or exercise any conversions rights in respect
thereof.

 

11. The Lender agrees and acknowledges that, prior to the occurrence of an Event
of Default or a Coverage Event, the Lender shall not have the right to
rehypothecate, use, borrow, lend, pledge or sell the Pledged Convertible Notes
or Pledged Common Stock.

 

12. Any assignee of Lender’s rights and obligations under the Margin Loan
Agreement shall enter into a joinder to this Issuer Agreement in form and
substance reasonably satisfactory to the Issuer, or shall deliver to the Issuer
a counterpart, executed by the assignee, of a substantially identical agreement
and the Issuer shall with promptly accept such assignment.

[END OF TEXT]

 

3



--------------------------------------------------------------------------------

Accepted and agreed, Symantec Corporation, as Issuer

By:                                                          

Name:

Title:

[NAME OF LENDER], as Lender

By:                                                          

Name:

Title:



--------------------------------------------------------------------------------

ANNEX A

PLAN OF DISTRIBUTION

The selling securityholders, including their pledgees, donees, transferees,
distributees, beneficiaries or other successors in interest, may from time to
time offer some or all of the notes or shares of common stock (collectively,
“Securities”) covered by this prospectus. To the extent required, this
prospectus may be amended and supplemented from time to time to describe a
specific plan of distribution.

The selling securityholders will not pay any of the costs, expenses and fees in
connection with the registration and sale of the Securities covered by this
prospectus, but they will pay any and all underwriting discounts, selling
commissions and stock transfer taxes, if any, attributable to sales of the
Securities. We will not receive any proceeds from the sale of our notes and the
common stock covered hereby.

The selling securityholders may sell the Securities covered by this prospectus
from time to time, and may also decide not to sell all or any of the Securities
that they are allowed to sell under this prospectus. The selling securityholders
will act independently of us in making decisions regarding the timing, manner
and size of each sale. These dispositions may be at fixed prices, at market
prices prevailing at the time of sale, at prices related to such prevailing
market prices, at varying prices determined at the time of sale, or at privately
negotiated prices. Sales may be made by the selling securityholders in one or
more types of transactions, which may include:

 

  •   purchases by underwriters, dealers and agents who may receive compensation
in the form of underwriting discounts, concessions or commissions from the
selling securityholders and/or the purchasers of the Securities for whom they
may act as agent;

 

  •   one or more block transactions, including transactions in which the broker
or dealer so engaged will attempt to sell the Securities as agent but may
position and resell a portion of the block as principal to facilitate the
transaction, or in crosses, in which the same broker acts as an agent on both
sides of the trade;

 

  •   ordinary brokerage transactions or transactions in which a broker solicits
purchases;

 

  •   purchases by a broker-dealer or market maker, as principal, and resale by
the broker-dealer for its account;

 

  •   the pledge of Securities for any loan or obligation, including pledges to
brokers or dealers who may from time to time effect distributions of Securities;

 

  •   short sales or transactions to cover short sales relating to the
Securities;

 

  •   one or more exchanges or over the counter market transactions;



--------------------------------------------------------------------------------

  •   through distribution by a selling securityholder or its successor in
interest to its members, general or limited partners or shareholders (or their
respective members, general or limited partners or shareholders);

 

  •   privately negotiated transactions;

 

  •   the writing of options, whether the options are listed on an options
exchange or otherwise;

 

  •   distributions to creditors and equity holders of the selling
securityholders; and

 

  •   any combination of the foregoing, or any other available means allowable
under applicable law.

A selling securityholder may also resell all or a portion of its Securities in
open market transactions in reliance upon Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”) provided it meets the criteria and
conforms to the requirements of Rule 144 and all applicable laws and
regulations.

The selling securityholders may enter into sale, forward sale and derivative
transactions with third parties, or may sell securities not covered by this
prospectus to third parties in privately negotiated transactions. In connection
with those sale, forward sale or derivative transactions, the third parties may
sell securities covered by this prospectus, including in short sale transactions
and by issuing securities that are not covered by this prospectus but are
exchangeable for or represent beneficial interests in the common stock. The
third parties also may use shares received under those sale, forward sale or
derivative arrangements or shares pledged by the selling securityholder or
borrowed from the selling securityholders or others to settle such third-party
sales or to close out any related open borrowings of common stock. The third
parties may deliver this prospectus in connection with any such transactions.
Any third party in such sale transactions will be an underwriter and will be
identified in a supplement or a post-effective amendment to the registration
statement of which this prospectus is a part as may be required.

In addition, the selling securityholders may engage in hedging transactions with
broker-dealers in connection with distributions of Securities or otherwise. In
those transactions, broker-dealers may engage in short sales of securities in
the course of hedging the positions they assume with selling securityholders.
The selling securityholders may also sell securities short and redeliver
securities to close out such short positions. The selling securityholders may
also enter into option or other transactions with broker-dealers which require
the delivery of securities to the broker-dealer. The broker-dealer may then
resell or otherwise transfer such securities pursuant to this prospectus. The
selling securityholders also may loan or pledge shares, and the borrower or
pledgee may sell or otherwise transfer the Securities so loaned or pledged
pursuant to this prospectus. Such borrower or pledgee also may transfer those
Securities to investors in our securities or the selling securityholders’
securities or in connection with the offering of other securities not covered by
this prospectus.



--------------------------------------------------------------------------------

To the extent necessary, the specific terms of the offering of Securities,
including the specific Securities to be sold, the names of the selling
securityholders, the respective purchase prices and public offering prices, the
names of any underwriter, broker-dealer or agent, if any, and any applicable
compensation in the form of discounts, concessions or commissions paid to
underwriters or agents or paid or allowed to dealers will be set forth in a
supplement to this prospectus or a post-effective amendment to this registration
statement of which this prospectus forms a part. The selling securityholders
may, or may authorize underwriters, dealers and agents to, solicit offers from
specified institutions to purchase Securities from the selling securityholders.
These sales may be made under “delayed delivery contracts” or other purchase
contracts that provide for payment and delivery on a specified future date. If
necessary, any such contracts will be described and be subject to the conditions
set forth in a supplement to this prospectus or a post-effective amendment to
this registration statement of which this prospectus forms a part.

Broker-dealers or agents may receive compensation in the form of commissions,
discounts or concessions from the selling securityholders. Broker-dealers or
agents may also receive compensation from the purchasers of Securities for whom
they act as agents or to whom they sell as principals, or both. Compensation as
to a particular broker-dealer might be in excess of customary commissions and
will be in amounts to be negotiated in connection with transactions involving
securities. In effecting sales, broker-dealers engaged by the selling
securityholders may arrange for other broker-dealers to participate in the
resales.

In connection with sales of Securities covered hereby, the selling
securityholders and any underwriter, broker-dealer or agent and any other
participating broker-dealer that executes sales for the selling securityholders
may be deemed to be an “underwriter” within the meaning of the Securities Act.
Accordingly, any profits realized by the selling securityholders and any
compensation earned by such underwriter, broker-dealer or agent may be deemed to
be underwriting discounts and commissions. Selling securityholders who are
“underwriters” under the Securities Act must deliver this prospectus in the
manner required by the Securities Act. This prospectus delivery requirement may
be satisfied through the facilities of the NASDAQ Stock Market in accordance
with Rule 153 under the Securities Act or satisfied in accordance with Rule 174
under the Securities Act.

We and the selling securityholders have agreed to indemnify each other against
certain liabilities, including liabilities under the Securities Act. In
addition, we or the selling securityholders may agree to indemnify any
underwriters, broker-dealers and agents against or contribute to any payments
the underwriters, broker-dealers or agents may be required to make with respect
to, civil liabilities, including liabilities under the Securities Act.
Underwriters, broker-dealers and agents and their affiliates are permitted to be
customers of, engage in transactions with, or perform services for us and our
affiliates or the selling securityholders or their affiliates in the ordinary
course of business.

The selling securityholders will be subject to applicable provisions of
Regulation M of the Securities Exchange Act of 1934 and the rules and
regulations thereunder, which provisions may limit the timing of purchases and
sales of any of the Securities by the selling securityholders. Regulation M may
also restrict the ability of any person engaged in the distribution of the
Securities to engage in market-making activities with respect to the Securities.
These restrictions may affect the marketability of such Securities.



--------------------------------------------------------------------------------

In order to comply with applicable securities laws of some states or countries,
the Securities may only be sold in those jurisdictions through registered or
licensed brokers or dealers and in compliance with applicable laws and
regulations. In addition, in certain states or countries the Securities may not
be sold unless they have been registered or qualified for sale in the applicable
state or country or an exemption from the registration or qualification
requirements is available. In addition, any Securities of a selling
securityholder covered by this prospectus that qualify for sale pursuant to Rule
144 under the Securities Act may be sold in open market transactions under Rule
144 rather than pursuant to this prospectus.

In connection with an offering of Securities under this prospectus, the
underwriters may purchase and sell securities in the open market. These
transactions may include short sales, stabilizing transactions and purchases to
cover positions created by short sales. Short sales involve the sale by the
underwriters of a greater number of securities than they are required to
purchase in an offering. Stabilizing transactions consist of certain bids or
purchases made for the purpose of preventing or retarding a decline in the
market price of the securities while an offering is in progress.

The underwriters also may impose a penalty bid. This occurs when a particular
underwriter repays to the underwriters a portion of the underwriting discount
received by it because the underwriters have repurchased securities sold by or
for the account of that underwriter in stabilizing or short-covering
transactions.

These activities by the underwriters may stabilize, maintain or otherwise affect
the market price of the Securities offered under this prospectus. As a result,
the price of the Securities may be higher than the price that otherwise might
exist in the open market. If these activities are commenced, they may be
discontinued by the underwriters at any time. These transactions may be effected
on the NASDAQ Stock Market or another securities exchange or automated quotation
system, or in the over-the-counter market or otherwise.